                                                  47792 CaseFederal
                                                             4:18-cv-00825-O
                                                                    Register / Vol. Document
                                                                                    82, No. 197 19-8
                                                                                                / Friday,Filed 02/05/19
                                                                                                           October 13, 2017Page
                                                                                                                           / Rules1and
                                                                                                                                    of 44  PageID 337
                                                                                                                                        Regulations

                                                  DEPARTMENT OF THE TREASURY                              DATES:  Effective date: These interim                 building. A stamp-in clock is available
                                                                                                          final rules and temporary regulations                 for persons wishing to retain a proof of
                                                  Internal Revenue Service                                are effective on October 6, 2017.                     filing by stamping in and retaining an
                                                                                                             Comment date: Written comments on                  extra copy of the comments being filed.)
                                                  26 CFR Part 54                                          these interim final rules are invited and                b. For delivery in Baltimore, MD—
                                                                                                          must be received by December 5, 2017.                 Centers for Medicare & Medicaid
                                                  [TD–9827]
                                                                                                          ADDRESSES: Written comments may be                    Services, Department of Health and
                                                  RIN 1545–BN92                                           submitted to the Department of Health                 Human Services, 7500 Security
                                                                                                          and Human Services as specified below.                Boulevard, Baltimore, MD 21244–1850.
                                                  DEPARTMENT OF LABOR                                                                                              If you intend to deliver your
                                                                                                          Any comment that is submitted will be
                                                                                                          shared with the Department of Labor                   comments to the Baltimore address, call
                                                  Employee Benefits Security                                                                                    telephone number (410) 786–9994 in
                                                                                                          and the Department of the Treasury, and
                                                  Administration                                                                                                advance to schedule your arrival with
                                                                                                          will also be made available to the
                                                                                                          public.                                               one of our staff members.
                                                  29 CFR Part 2590                                                                                                 Comments erroneously mailed to the
                                                                                                            Warning: Do not include any personally              addresses indicated as appropriate for
                                                  RIN 1210–AB83                                           identifiable information (such as name,
                                                                                                          address, or other contact information) or
                                                                                                                                                                hand or courier delivery may be delayed
                                                  DEPARTMENT OF HEALTH AND                                confidential business information that you do         and received after the comment period.
                                                  HUMAN SERVICES                                          not want publicly disclosed. All comments                Comments received will be posted
                                                                                                          may be posted on the Internet and can be              without change to www.regulations.gov.
                                                  45 CFR Part 147                                         retrieved by most Internet search engines. No         FOR FURTHER INFORMATION CONTACT: Jeff
                                                                                                          deletions, modifications, or redactions will          Wu (310) 492–4305 or marketreform@
                                                  [CMS–9940–IFC]                                          be made to the comments received, as they             cms.hhs.gov for Centers for Medicare &
                                                  RIN 0938–AT20                                           are public records. Comments may be                   Medicaid Services (CMS), Department
                                                                                                          submitted anonymously. Comments,
                                                                                                                                                                of Health and Human Services (HHS),
                                                  Religious Exemptions and                                identified by ‘‘Preventive Services,’’ may be
                                                                                                          submitted one of four ways (please choose             Amber Rivers or Matthew Litton,
                                                  Accommodations for Coverage of                          only one of the ways listed)                          Employee Benefits Security
                                                  Certain Preventive Services Under the                                                                         Administration (EBSA), Department of
                                                  Affordable Care Act                                       1. Electronically. You may submit                   Labor, at (202) 693–8335; Karen Levin,
                                                                                                          electronic comments on this regulation                Internal Revenue Service, Department of
                                                  AGENCY:  Internal Revenue Service,                      to http://www.regulations.gov. Follow                 the Treasury, at (202) 317–5500.
                                                  Department of the Treasury; Employee                    the ‘‘Submit a comment’’ instructions.                   Customer Service Information:
                                                  Benefits Security Administration,                         2. By regular mail. You may mail                    Individuals interested in obtaining
                                                  Department of Labor; and Centers for                    written comments to the following                     information from the Department of
                                                  Medicare & Medicaid Services,                           address ONLY: Centers for Medicare &                  Labor concerning employment-based
                                                  Department of Health and Human                          Medicaid Services, Department of                      health coverage laws may call the EBSA
                                                  Services.                                               Health and Human Services, Attention:                 Toll-Free Hotline at 1–866–444–EBSA
                                                  ACTION: Interim final rules with request                CMS–9940–IFC, P.O. Box 8016,                          (3272) or visit the Department of Labor’s
                                                  for comments.                                           Baltimore, MD 21244–8016.                             Web site (www.dol.gov/ebsa).
                                                                                                            Please allow sufficient time for mailed             Information from HHS on private health
                                                  SUMMARY:   The United States has a long                 comments to be received before the                    insurance coverage can be found on
                                                  history of providing conscience                         close of the comment period.                          CMS’s Web site (www.cms.gov/cciio),
                                                  protections in the regulation of health                   3. By express or overnight mail. You                and information on health care reform
                                                  care for entities and individuals with                  may send written comments to the                      can be found at www.HealthCare.gov.
                                                  objections based on religious beliefs and               following address ONLY: Centers for
                                                  moral convictions. These interim final                                                                        SUPPLEMENTARY INFORMATION:
                                                                                                          Medicare & Medicaid Services,
                                                  rules expand exemptions to protect                      Department of Health and Human                        I. Background
                                                  religious beliefs for certain entities and              Services, Attention: CMS–9940–IFC,                       Congress has consistently sought to
                                                  individuals whose health plans are                      Mail Stop C4–26–05, 7500 Security                     protect religious beliefs in the context of
                                                  subject to a mandate of contraceptive                   Boulevard, Baltimore, MD 21244–1850.                  health care and human services,
                                                  coverage through guidance issued                          4. By hand or courier. Alternatively,               including health insurance, even as it
                                                  pursuant to the Patient Protection and                  you may deliver (by hand or courier)                  has sought to promote access to health
                                                  Affordable Care Act. These rules do not                 your written comments ONLY to the                     services.1 Against that backdrop,
                                                  alter the discretion of the Health                      following addresses prior to the close of
                                                  Resources and Services Administration                   the comment period:                                      1 See, for example, 42 U.S.C. 300a–7 (protecting
                                                  (HRSA), a component of the United                         a. For delivery in Washington, DC—                  individuals and health care entities from being
                                                  States Department of Health and Human                   Centers for Medicare & Medicaid                       required to provide or assist sterilizations,
                                                  Services (HHS), to maintain the                         Services, Department of Health and                    abortions, or other lawful health services if it would
                                                                                                                                                                violate their ‘‘religious beliefs or moral
                                                  guidelines requiring contraceptive                      Human Services, Room 445–G, Hubert                    convictions’’); 42 U.S.C. 238n (protecting
                                                  coverage where no regulatorily                          H. Humphrey Building, 200                             individuals and entities that object to abortion);
                                                  recognized objection exists. These rules                Independence Avenue SW.,                              Consolidated Appropriations Act of 2017, Div. H,
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  also leave the ‘‘accommodation’’ process                Washington, DC 20201.                                 Title V, Sec. 507(d) (Departments of Labor, HHS,
                                                                                                                                                                and Education, and Related Agencies
                                                  in place as an optional process for                       (Because access to the interior of the              Appropriations Act), Public Law 115–31 (protecting
                                                  certain exempt entities that wish to use                Hubert H. Humphrey Building is not                    any ‘‘health care professional, a hospital, a
                                                  it voluntarily. These rules do not alter                readily available to persons without                  provider-sponsored organization, a health
                                                  multiple other Federal programs that                    Federal government identification,                    maintenance organization, a health insurance plan,
                                                                                                                                                                or any other kind of health care facility,
                                                  provide free or subsidized                              commenters are encouraged to leave                    organization, or plan’’ in objecting to abortion for
                                                  contraceptives for women at risk of                     their comments in the CMS drop slots                  any reason); Id. at Div. C, Title VIII, Sec. 808
                                                  unintended pregnancy.                                   located in the main lobby of the                      (regarding any requirement of ‘‘the provision of



                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00002   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                             CaseFederal
                                                                  4:18-cv-00825-O
                                                                         Register / Vol. Document
                                                                                         82, No. 197 19-8
                                                                                                     / Friday,Filed 02/05/19
                                                                                                                October 13, 2017Page
                                                                                                                                / Rules2and
                                                                                                                                         of 44  PageID 338 47793
                                                                                                                                             Regulations

                                                  Congress granted the Health Resources                     HRSA exercised that discretion under                    final rules to better balance the
                                                  and Services Administration (HRSA), a                     the last Administration to require health               Government’s interest in ensuring
                                                  component of the United States                            coverage for, among other things, certain               coverage for contraceptive and
                                                  Department of Health and Human                            contraceptive services,2 while the                      sterilization services in relation to the
                                                  Services (HHS), discretion under the                      administering agencies—the                              Government’s interests, including as
                                                  Patient Protection and Affordable Care                    Departments of Health and Human                         reflected throughout Federal law, to
                                                  Act to specify that certain group health                  Services, Labor, and the Treasury                       provide conscience protections for
                                                  plans and health insurance issuers shall                  (collectively, ‘‘the Departments’’ 3)—                  individuals and entities with sincerely
                                                  cover, ‘‘with respect to women, such                      exercised the same discretion to allow                  held religious beliefs in certain health
                                                  additional preventive care and                            exemptions to those requirements.                       care contexts, and to minimize burdens
                                                  screenings . . . as provided for in                       Through rulemaking, including three                     in our regulation of the health insurance
                                                  comprehensive guidelines supported                        interim final rules, the Departments                    market.
                                                  by’’ by HRSA (the ‘‘Guidelines’’). Public                 allowed exemptions and
                                                                                                                                                                    A. The Affordable Care Act
                                                  Health Service Act section 2713(a)(4).                    accommodations for certain religious
                                                                                                            objectors where the Guidelines require                     Collectively, the Patient Protection
                                                  contraceptive coverage by health insurance plans’’        coverage of contraceptive services.                     and Affordable Care Act (Pub. L. 111–
                                                  in the District of Columbia, ‘‘it is the intent of        Many individuals and entities                           148), enacted on March 23, 2010, and
                                                  Congress that any legislation enacted on such issue                                                               the Health Care and Education
                                                  should include a ‘conscience clause’ which
                                                                                                            challenged the contraceptive coverage
                                                  provides exceptions for religious beliefs and moral       requirement and regulations                             Reconciliation Act of 2010 (Pub. L. 111–
                                                  convictions.’’); Id. at Div. C, Title VII, Sec. 726(c)    (hereinafter, the ‘‘contraceptive                       152), enacted on March 30, 2010, are
                                                  (Financial Services and General Government                Mandate,’’ or the ‘‘Mandate’’) as being                 known as the Affordable Care Act. In
                                                  Appropriations Act) (protecting individuals who                                                                   signing the Affordable Care Act,
                                                  object to prescribing or providing contraceptives         inconsistent with various legal
                                                  contrary to their ‘‘religious beliefs or moral            protections, including the Religious                    President Obama issued Executive
                                                  convictions’’); Id. at Div. I, Title III (Department of   Freedom Restoration Act, 42 U.S.C.                      Order 13535 (March 24, 2010), which
                                                  State, Foreign Operations, and Related Programs           2000bb–1. Much of that litigation                       declared that, ‘‘[u]nder the Act,
                                                  Appropriations Act) (protecting applicants for                                                                    longstanding Federal laws to protect
                                                  family planning funds based on their ‘‘religious or       continues to this day.
                                                  conscientious commitment to offer only natural               The Departments have recently                        conscience (such as the Church
                                                  family planning’’); 42 U.S.C. 290bb–36 (prohibiting       exercised our discretion to reevaluate                  Amendment, 42 U.S.C. 300a–7, and the
                                                  the statutory section from being construed to             these exemptions and accommodations.                    Weldon Amendment, section 508(d)(1)
                                                  require suicide related treatment services for youth                                                              of Pub. L. 111–8) remain intact’’ and
                                                  where the parents or legal guardians object based
                                                                                                            This evaluation includes consideration
                                                  on ‘‘religious beliefs or moral objections’’); 42         of various factors, such as the interests               that ‘‘[n]umerous executive agencies
                                                  U.S.C. 290kk–1 (protecting the religious character of     served by the existing Guidelines,                      have a role in ensuring that these
                                                  organizations participating in certain programs and       regulations, and accommodation                          restrictions are enforced, including the
                                                  the religious freedom of beneficiaries of the                                                                     HHS.’’
                                                  programs); 42 U.S.C. 300x–65 (protecting the
                                                                                                            process; 4 the extensive litigation;
                                                  religious character of organizations and the              Executive Order 13798, ‘‘Promoting Free                    The Affordable Care Act reorganizes,
                                                  religious freedom of individuals involved in the use      Speech and Religious Liberty’’ (May 4,                  amends, and adds to the provisions of
                                                  of government funds to provide substance abuse            2017); protection of the free exercise of               part A of title XXVII of the Public
                                                  services); 42 U.S.C. 604a (protecting the religious                                                               Health Service Act (PHS Act) relating to
                                                  character of organizations and the religious freedom
                                                                                                            religion in the First Amendment and by
                                                  of beneficiaries involved in the use of government        Congress in the Religious Freedom                       group health plans and health insurance
                                                  assistance to needy families); 42 U.S.C. 1395w–           Restoration Act of 1993; Congress’                      issuers in the group and individual
                                                  22(j)(3)(B) (protecting against forced counseling or      history of providing protections for                    markets. In addition, the Affordable
                                                  referrals in Medicare Choice, now Medicare                                                                        Care Act adds section 715(a)(1) to the
                                                  Advantage, managed care plans with respect to
                                                                                                            religious beliefs regarding certain health
                                                  objections based on ‘‘moral or religious grounds’’);      services (including contraception,                      Employee Retirement Income Security
                                                  42 U.S.C. 1396a(w)(3) (ensuring particular Federal        sterilization, and items or services                    Act of 1974 (ERISA) and section
                                                  law does not infringe on ‘‘conscience’’ as protected      believed to involve abortion); the                      9815(a)(1) to the Internal Revenue Code
                                                  in State law concerning advance directives); 42                                                                   (Code) to incorporate the provisions of
                                                  U.S.C. 1396u–2(b)(3) (protecting against forced           discretion afforded under section
                                                  counseling or referrals in Medicaid managed care          2713(a)(4) of the PHS Act; the structure                part A of title XXVII of the PHS Act into
                                                  plans with respect to objections based on ‘‘moral or      and intent of that provision in the                     ERISA and the Code, and thereby make
                                                  religious grounds’’); 42 U.S.C. 5106i (prohibiting        broader context of section 2713 and the                 them applicable to certain group health
                                                  certain Federal statutes from being construed to                                                                  plans regulated under ERISA or the
                                                  require that a parent or legal guardian provide a         Patient Protection and Affordable Care
                                                  child any medical service or treatment against the        Act; the regulatory process and                         Code. The sections of the PHS Act
                                                  religious beliefs of the parent or legal guardian); 42    comments submitted in various requests                  incorporated into ERISA and the Code
                                                  U.S.C. 2996f(b) (protecting objection to abortion         for public comments (including in the                   are sections 2701 through 2728 of the
                                                  funding in legal services assistance grants based on                                                              PHS Act.
                                                  ‘‘religious beliefs or moral convictions’’); 42 U.S.C.    Departments’ 2016 Request for
                                                  14406 (protecting organizations and health                Information).                                              These interim final rules concern
                                                  providers from being required to inform or counsel           In light of these factors, the                       section 2713 of the PHS Act. Where it
                                                  persons pertaining to assisted suicide); 42 U.S.C.        Departments issue these new interim                     applies, section 2713(a)(4) of the PHS
                                                  18023 (blocking any requirement that issuers or                                                                   Act requires coverage without cost
                                                  exchanges must cover abortion); 42 U.S.C. 18113
                                                  (protecting health plans or health providers from
                                                                                                               2 This document’s references to ‘‘contraception,’’   sharing for ‘‘such additional’’ women’s
                                                  being required to provide an item or service that         ‘‘contraceptive,’’ ‘‘contraceptive coverage,’’ or       preventive care and screenings ‘‘as
                                                  helps cause assisted suicide); also, see 8 U.S.C.         ‘‘contraceptive services’’ generally includes           provided for’’ and ‘‘supported by’’
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  1182(g) (protecting vaccination objections by             contraceptives, sterilization, and related patient
                                                                                                            education and counseling, unless otherwise
                                                                                                                                                                    guidelines developed by HRSA/HHS.
                                                  ‘‘aliens’’ due to ‘‘religious beliefs or moral
                                                  convictions’’); 18 U.S.C. 3597 (protecting objectors      indicated.                                              The Congress did not specify any
                                                  to participation in Federal executions based on              3 Note, however, that in sections under headings     particular additional preventive care
                                                  ‘‘moral or religious convictions’’); 20 U.S.C. 1688       listing only two of the three Departments, the term     and screenings with respect to women
                                                  (prohibiting sex discrimination law to be used to         ‘‘Departments’’ generally refers only to the two        that HRSA could or should include in
                                                  require assistance in abortion for any reason); 22        Departments listed in the heading.
                                                  U.S.C. 7631(d) (protecting entities from being               4 In this document, we generally use                 its Guidelines, nor did Congress
                                                  required to use HIV/AIDS funds contrary to their          ‘‘accommodation’’ and ‘‘accommodation process’’         indicate whether the Guidelines should
                                                  ‘‘religious or moral objection’’).                        interchangeably.                                        include contraception and sterilization.


                                             VerDate Sep<11>2014    18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00003   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                  47794 CaseFederal
                                                             4:18-cv-00825-O
                                                                    Register / Vol. Document
                                                                                    82, No. 197 19-8
                                                                                                / Friday,Filed 02/05/19
                                                                                                           October 13, 2017Page
                                                                                                                           / Rules3and
                                                                                                                                    of 44  PageID 339
                                                                                                                                        Regulations

                                                     The Departments have consistently                    preventive services (76 FR 46623). To                 regarding certain health matters, and are
                                                  interpreted section 2714(a)(4) PHS Act’s                the contrary, Congress carved out an                  consistent with the intent that the
                                                  grant of authority to include broad                     exemption from section 2713 of the PHS                Affordable Care Act would be
                                                  discretion to decide the extent to which                Act for grandfathered plans. In contrast,             implemented in accordance with the
                                                  HRSA will provide for and support the                   this exemption is not applicable to                   protections set forth in those laws.
                                                  coverage of additional women’s                          many of the other provisions in Title I
                                                  preventive care and screenings in the                   of the Affordable Care Act—provisions                 B. The Regulations Concerning
                                                  Guidelines. In turn, the Departments                    previously referred to by the                         Women’s Preventive Services
                                                  have interpreted that discretion to                     Departments as providing ‘‘particularly                  On July 19, 2010, the Departments
                                                  include the ability to exempt entities                  significant protections.’’ (75 FR 34540).             issued interim final rules implementing
                                                  from coverage requirements announced                    Those provisions include: Section 2704                section 2713 of the PHS Act (75 FR
                                                  in HRSA’s Guidelines. That                              of the PHS Act, which prohibits                       41726). Those interim final rules
                                                  interpretation is rooted in the text of                 preexisting condition exclusions or                   charged HRSA with developing the
                                                  section 2713(a)(4) of the PHS Act, which                other discrimination based on health                  Guidelines authorized by section
                                                  allows HRSA to decide the extent to                     status in group health coverage; section              2713(a)(4) of the PHS.
                                                  which the Guidelines will provide for                   2708 of the PHS Act, which prohibits
                                                  and support the coverage of additional                  excessive waiting periods (as of January              1. The Institute of Medicine Report
                                                  women’s preventive care and                             1, 2014); section 2711 of the PHS Act,
                                                  screenings.                                             which relates to lifetime limits; section                In developing the Guidelines, HRSA
                                                     Accordingly, the Departments have                    2712 of the PHS Act, which prohibits                  relied on an independent report from
                                                  consistently interpreted section                        rescission of health insurance coverage;              the Institute of Medicine (IOM, now
                                                  2713(a)(4) of the PHS Act’s reference to                section 2714 of the PHS Act, which                    known as the National Academy of
                                                  ‘‘comprehensive guidelines supported                    extends dependent coverage until age                  Medicine) on women’s preventive
                                                  by HRSA for purposes of this                            26; and section 2718 of the PHS Act,                  services, issued on July 19, 2011,
                                                  paragraph’’ to grant HRSA authority to                  which imposes a medical loss ratio on                 ‘‘Clinical Preventive Services for
                                                  develop such Guidelines. And because                    health insurance issuers in the                       Women, Closing the Gaps’’ (IOM 2011).
                                                  the text refers to Guidelines ‘‘supported               individual and group markets (for                     The IOM’s report was funded by the
                                                  by HRSA for purposes of this                            insured coverage), or requires them to                HHS Office of the Assistant Secretary
                                                  paragraph,’’ the Departments have                       provide rebates to policyholders. (75 FR              for Planning and Evaluation (ASPE),
                                                  consistently interpreted that authority to              34538, 34540, 34542). Consequently, of                pursuant to a funding opportunity that
                                                  afford HRSA broad discretion to                         the 150 million nonelderly people in                  charged the IOM to conduct a review of
                                                  consider the requirements of coverage                   America with employer-sponsored                       effective preventive services to ensure
                                                  and cost-sharing in determining the                     health coverage, approximately 25.5                   women’s health and well-being.6
                                                  nature and extent of preventive care and                million are estimated to be enrolled in                  The IOM made a number of
                                                  screenings recommended in the                           grandfathered plans not subject to                    recommendations with respect to
                                                  guidelines. (76 FR 46623). As the                       section 2713 of the PHS Act.5 As the                  women’s preventive services. As
                                                  Departments have noted, these                           Supreme Court observed, ‘‘there is no                 relevant here, the IOM recommended
                                                  Guidelines are different from ‘‘the other               legal requirement that grandfathered                  that the Guidelines cover the full range
                                                  guidelines referenced in section 2713(a)                plans ever be phased out.’’ Burwell v.                of Food and Drug Administration
                                                  of the PHS Act, which pre-dated the
                                                                                                          Hobby Lobby Stores, Inc., 134 S. Ct.                  (FDA)-approved contraceptive methods,
                                                  Affordable Care Act and were originally
                                                                                                          2751, 2764 n.10 (2014).                               sterilization procedures, and patient
                                                  issued for purposes of identifying the
                                                                                                             The Departments’ interpretation of                 education and counseling for women
                                                  non-binding recommended care that
                                                                                                          section 2713(a)(4) of the PHS Act to                  with reproductive capacity. Because
                                                  providers should provide to patients.’’
                                                                                                          permit HRSA to establish exemptions                   FDA includes in the category of
                                                  Id. Guidelines developed as nonbinding
                                                                                                          from the Guidelines, and of the                       ‘‘contraceptives’’ certain drugs and
                                                  recommendations for care implicate
                                                                                                          Departments’ own authority as                         devices that may not only prevent
                                                  significantly different legal and policy
                                                                                                          administering agencies to guide HRSA                  conception (fertilization), but may also
                                                  concerns than guidelines developed for
                                                                                                          in establishing such exemptions, is also              prevent implantation of an embryo,7 the
                                                  a mandatory coverage requirement. To
                                                  guide HRSA in exercising the discretion                 consistent with Executive Order 13535.                IOM’s recommendation included
                                                  afforded to it in section 2713(a)(4) of the             That order, issued upon the signing of                several contraceptive methods that
                                                  PHS Act, the Departments have                           the Affordable Care Act, specified that               many persons and organizations believe
                                                  previously promulgated regulations                      ‘‘longstanding Federal laws to protect                are abortifacient—that is, as causing
                                                  defining the scope of permissible                       conscience * * * remain intact,’’                     early abortion—and which they
                                                  exemptions and accommodations for                       including laws that protect religious                 conscientiously oppose for that reason
                                                  such guidelines. (45 CFR 147.131). The                  beliefs (and moral convictions) from
                                                  interim final rules set forth herein are a              certain requirements in the health care                 6 Because section 2713(a)(4) of the PHS Act


                                                  necessary and appropriate exercise of                   context. While the text of Executive                  specifies that the HRSA Guidelines shall include
                                                                                                          Order 13535 does not require the                      preventive care and screenings ‘‘with respect to
                                                  the authority of HHS, of which HRSA is                                                                        women,’’ the Guidelines exclude services relating to
                                                  a component, and of the authority                       expanded exemptions issued in these                   a man’s reproductive capacity, such as vasectomies
                                                  delegated to the Departments                            interim final rules, the expanded                     and condoms.
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  collectively as administrators of the                   exemptions are, as explained below,                     7 FDA’s guide ‘‘Birth Control: Medicines To Help

                                                                                                          consistent with longstanding Federal                  You,’’ specifies that various approved
                                                  statutes. (26 U.S.C. 9833; 29 U.S.C.                                                                          contraceptives, including Levonorgestrel, Ulipristal
                                                  1191c; 42 U.S.C. 300gg–92)                              laws to protect religious beliefs                     Acetate, and IUDs, work mainly by preventing
                                                     Our interpretation of section                                                                              fertilization and ‘‘may also work * * * by
                                                                                                            5 Kaiser Family Foundation & Health Research &      preventing attachment (implantation) to the womb
                                                  2713(a)(4) of the PHS Act is confirmed
                                                                                                          Educational Trust, ‘‘Employer Health Benefits, 2017   (uterus)’’ of a human embryo after fertilization.
                                                  by the Affordable Care Act’s statutory                  Annual Survey,’’ available at http://files.kff.org/   Available at https://www.fda.gov/forconsumers/
                                                  structure. Congress did not intend to                   attachment/Report-Employer-Health-Benefits-           byaudience/forwomen/freepublications/
                                                  require entirely uniform coverage of                    Annual-Survey-2017.                                   ucm313215.htm.



                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00004   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                             CaseFederal
                                                                  4:18-cv-00825-O
                                                                         Register / Vol. Document
                                                                                         82, No. 197 19-8
                                                                                                     / Friday,Filed 02/05/19
                                                                                                                October 13, 2017Page
                                                                                                                                / Rules4and
                                                                                                                                         of 44  PageID 340 47795
                                                                                                                                             Regulations

                                                  distinct from whether they also oppose                     In administering this Mandate, on                  employers to file any certification form
                                                  contraception or sterilization.                         August 1, 2011, the Departments                       or comply with any other information
                                                     One of the 16 members of the IOM                     promulgated interim final rules                       collection process.
                                                  committee, Dr. Anthony LoSasso, a                       amending our 2010 interim final rules                    Contemporaneous with the issuance
                                                  Professor at the University of Illinois at              (76 FR 46621) (2011 interim final rules).             of the 2012 final regulations, HHS—
                                                  Chicago School of Public Health, wrote                  The 2011 interim final rules specify that             with the agreement of the Department of
                                                  a formal dissenting opinion. He argued                  HRSA has the authority to establish                   Labor (DOL) and the Department of the
                                                  that the IOM committee did not have                     exemptions from the contraceptive                     Treasury—issued guidance establishing
                                                  sufficient time to evaluate fully the                   coverage requirement for certain group                a temporary safe harbor from
                                                  evidence on whether the use of                          health plans established or maintained                enforcement of the contraceptive
                                                  preventive services beyond those                        by certain religious employers and for                coverage requirement by the
                                                  encompassed by the United States                        health insurance coverage provided in                 Departments with respect to group
                                                  Preventive Services Task Force                          connection with such plans.9 The 2011                 health plans established or maintained
                                                  (USPSTF), HRSA’s Bright Futures                         interim final rules defined an exempt                 by certain nonprofit organizations with
                                                  Project, and the Advisory Committee on                  ‘‘religious employer’’ narrowly as one                religious objections to contraceptive
                                                  Immunization Practices (ACIP) leads to                  that: (1) Had the inculcation of religious            coverage (and the group health
                                                  lower rates of disability or disease and                values as its purpose; (2) primarily                  insurance coverage provided in
                                                  increased rates of well-being. He further               employed persons who shared its                       connection with such plans).12 The
                                                  argued that ‘‘the recommendations were                  religious tenets; (3) primarily served                guidance provided that the temporary
                                                  made without high quality, systematic                   persons who shared its religious tenets;              safe harbor would remain in effect until
                                                  evidence of the preventive nature of the                and (4) was a nonprofit organization, as              the first plan year beginning on or after
                                                  services considered,’’ and that ‘‘the                   described in section 6033(a)(1) and                   August 1, 2013. The temporary safe
                                                  committee process for evaluation of the                 (a)(3)(A)(i) or (iii) of the Code. Those              harbor did not apply to for-profit
                                                  evidence lacked transparency and was                    relevant sections of the Code include                 entities. The Departments stated that,
                                                  largely subject to the preferences of the               only churches, their integrated                       during the temporary safe harbor, the
                                                  committee’s composition. Troublingly,                   auxiliaries, conventions or associations              Departments would engage in
                                                  the process tended to result in a mix of                of churches, and the exclusively                      rulemaking to achieve ‘‘two goals—
                                                  objective and subjective determinations                 religious activities of a religious order.            providing contraceptive coverage
                                                  filtered through a lens of advocacy.’’ Dr.              The practical effect of the rules’                    without cost-sharing to individuals who
                                                  LoSasso also raised concerns that the                   definition of ‘‘religious employer’’ was              want it and accommodating non-
                                                  committee did not have time to develop                  to create potential uncertainty about                 exempted, nonprofit organizations’
                                                  a framework for determining whether                     whether employers, including many of                  religious objections to covering
                                                  coverage of any given preventive service                those houses of worship or their                      contraceptive services.’’ (77 FR 8727).
                                                  leads to a reduction in healthcare                      integrated auxiliaries, would fail to                    On March 21, 2012, the Departments
                                                  expenditure.8 (IOM 2011 at 231–32). In                  qualify for the exemption if they                     published an advance notice of
                                                  its response to Dr. LoSasso, the other 15               engaged in outreach activities toward                 proposed rulemaking (ANPRM) that
                                                  committee members stated, in part, that                 persons who did not share their                       described possible approaches to
                                                  ‘‘At the first committee meeting, it was                religious tenets.10 As the basis for                  achieve those goals with respect to
                                                  agreed that cost considerations were                    adopting that limited definition of                   religious nonprofit organizations, and
                                                  outside the scope of the charge, and that                                                                     solicited public comments on the same.
                                                                                                          religious employer, the 2011 interim
                                                  the committee should not attempt to                                                                           (77 FR 16501). Following review of the
                                                                                                          final rules stated that they relied on the
                                                  duplicate the disparate review processes                                                                      comments on the ANPRM, the
                                                                                                          laws of some ‘‘States that exempt certain
                                                  used by other bodies, such as the                                                                             Departments published proposed
                                                                                                          religious employers from having to
                                                  USPSTF, ACIP, and Bright Futures.                                                                             regulations on February 6, 2013 (2013
                                                                                                          comply with State law requirements to
                                                  HHS, with input from this committee,                                                                          NPRM) (78 FR 8456).
                                                                                                          cover contraceptive services.’’ (76 FR
                                                  may consider other factors including                                                                             The 2013 NPRM proposed to expand
                                                                                                          46623). That same day, HRSA exercised
                                                  cost in its development of coverage                                                                           the definition of ‘‘religious employer’’
                                                                                                          the discretion described in the 2011
                                                  decisions.’’                                                                                                  for purposes of the religious employer
                                                                                                          interim final rules to provide the
                                                  2. HRSA’s 2011 Guidelines and the                       exemption.
                                                  Departments’ Second Interim Final                                                                                12 Guidance on the Temporary Enforcement Safe

                                                  Rules                                                   3. The Departments’ Subsequent                        Harbor for Certain Employers, Group Health Plans,
                                                                                                          Rulemaking on the Accommodation and                   and Group Health Insurance Issuers with Respect to
                                                     On August 1, 2011, HRSA released                     Third Interim Final Rules                             the Requirement to Cover Contraceptive Services
                                                  onto its Web site its Guidelines for                                                                          Without Cost Sharing Under section 2713 of the
                                                  women’s preventive services, adopting                      Final regulations issued on February               Public Health Service Act, Section 715(a)(1) of the
                                                                                                          10, 2012, adopted the definition of                   Employee Retirement Income Security Act, and
                                                  the recommendations of the IOM                                                                                Section 9815(a)(1) of the Internal Revenue Code,
                                                  https://www.hrsa.gov/                                   ‘‘religious employer’’ in the 2011                    issued on February 10, 2012, and reissued on
                                                  womensguidelines/. The Guidelines                       interim final rules without modification              August 15, 2012. Available at: http://
                                                  included coverage for all FDA-approved                  (2012 final regulations).11 (77 FR 8725).             www.lb7.uscourts.gov/documents/12cv3932.pdf.
                                                                                                          The exemption did not require religious               The guidance, as reissued on August 15, 2012,
                                                  contraceptives, sterilization procedures,                                                                     clarified, among other things, that plans that took
                                                  and related patient education and                                                                             some action before February 10, 2012, to try,
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                                                                             9 The 2011 amended interim final rules were
                                                  counseling for women with                                                                                     without success, to exclude or limit contraceptive
                                                                                                          issued and effective on August 1, 2011, and           coverage were not precluded from eligibility for the
                                                  reproductive capacity, as prescribed by                 published in the Federal Register on August 3,        safe harbor. The temporary enforcement safe harbor
                                                  a health care provider.                                 2011 (76 FR 46621).                                   was also available to insured student health
                                                                                                             10 See, for example, Comments of the United
                                                                                                                                                                insurance coverage arranged by nonprofit
                                                    8 The Departments do not relay these dissenting       States Conference of Catholic Bishops on Interim      institutions of higher education with religious
                                                  remarks as an endorsement of the remarks, but to        Final Rules on Preventive Services, File Code CMS–    objections to contraceptive coverage that met the
                                                  describe the history of the Guidelines, which           9992–IFC2 (Aug. 31, 2011).                            conditions set forth in the guidance. See final rule
                                                  includes this part of the report that IOM provided         11 The 2012 final regulations were published on    entitled ‘‘Student Health Insurance Coverage’’
                                                  to HRSA.                                                February 15, 2012 (77 FR 8725).                       published March 21, 2012 (77 FR 16457).



                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00005   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                  47796 CaseFederal
                                                             4:18-cv-00825-O
                                                                    Register / Vol. Document
                                                                                    82, No. 197 19-8
                                                                                                / Friday,Filed 02/05/19
                                                                                                           October 13, 2017Page
                                                                                                                           / Rules5and
                                                                                                                                    of 44  PageID 341
                                                                                                                                        Regulations

                                                  exemption. Specifically, it proposed to                    The Departments published final                      bear the cost of such payments,15 and
                                                  require only that the religious employer                regulations on July 2, 2013 (July 2013                  HHS intended to clarify in guidance that
                                                  be organized and operate as a nonprofit                 final regulations) (78 FR 39869). The                   the issuer could treat those payments as
                                                  entity and be referred to in section                    July 2013 final regulations finalized the               an adjustment to claims costs for
                                                  6033(a)(3)(A)(i) or (iii) of the Code,                  expansion of the exemption for houses                   purposes of medical loss ratio and risk
                                                  eliminating the requirements that a                     of worship and their integrated                         corridor program calculations.
                                                  religious employer (1) have the                         auxiliaries. Although some commenters                      With respect to self-insured group
                                                  inculcation of religious values as its                  had suggested that the exemption be                     health plans, the July 2013 final
                                                  purpose, (2) primarily employ persons                   further expanded, the Departments                       regulations specified that the self-
                                                  who share its religious tenets, and (3)                 declined to adopt that approach. The                    certification was an instrument under
                                                  primarily serve persons who share its                   July 2013 regulations stated that,                      which the plan was operated and that it
                                                  religious tenets.                                       because employees of objecting houses                   obligated the third party administrator
                                                                                                          of worship and integrated auxiliaries are               to provide or arrange for contraceptive
                                                     The 2013 NPRM also proposed to                                                                               coverage by operation of section 3(16) of
                                                  create a compliance process, which it                   relatively likely to oppose
                                                                                                          contraception, exempting those                          ERISA. The regulations stated that, by
                                                  called an accommodation, for group                                                                              submitting the self-certification form,
                                                  health plans established, maintained, or                organizations ‘‘does not undermine the
                                                                                                          governmental interests furthered by the                 the eligible organization ‘‘complies’’
                                                  arranged by certain eligible religious                                                                          with the contraceptive coverage
                                                  nonprofit organizations that fell outside               contraceptive coverage requirement.’’
                                                                                                          (78 FR 39874). But, like the 2013 NPRM,                 requirement and does not have to
                                                  the houses of worship and integrated                                                                            contract, arrange, pay, or refer for
                                                  auxiliaries covered by section                          the July 2013 regulations assumed that
                                                                                                          ‘‘[h]ouses of worship and their                         contraceptive coverage. See, for
                                                  6033(a)(3)(A)(i) or (iii) of the Code (and,                                                                     example, Id. at 39874, 39896. Consistent
                                                  thus, outside of the religious employer                 integrated auxiliaries that object to
                                                                                                          contraceptive coverage on religious                     with these statements, the Departments,
                                                  exemption). The 2013 NPRM proposed                                                                              through the Department of Labor, issued
                                                  to define such eligible organizations as                grounds are more likely than other
                                                                                                          employers to employ people of the same                  a self-certification form, EBSA Form
                                                  nonprofit entities that hold themselves                                                                         700. The form stated, in indented text
                                                  out as religious, oppose providing                      faith who share the same objection’’ to
                                                                                                          contraceptives (Id.).                                   labeled as a ‘‘Notice to Third Party
                                                  coverage for certain contraceptive items                                                                        Administrators of Self-Insured Health
                                                  on account of religious objections, and                    The July 2013 regulations also                       Plans,’’ that ‘‘[t]he obligations of the
                                                  maintain a certification to this effect in              finalized an accommodation for eligible                 third party administrator are set forth in
                                                  their records. The 2013 NPRM stated,                    organizations. Under the                                26 CFR 54.9815–2713A, 29 CFR 2510.3–
                                                  without citing a supporting source, that                accommodation, an eligible organization                 16, and 29 CFR 2590.715–2713A’’ and
                                                  employees of eligible organizations                     was required to submit a self-                          concluded, in unindented text, that
                                                  ‘‘may be less likely than’’ employees of                certification to its group health                       ‘‘[t]his form is an instrument under
                                                  exempt houses of worship and                            insurance issuer or third party                         which the plan is operated.’’
                                                  integrated auxiliaries to share their                   administrator, as applicable. Upon                         The Departments extended the
                                                  employer’s faith and opposition to                      receiving that self-certification, the                  temporary safe harbor again on June 20,
                                                  contraception on religious grounds. (78                 issuer or third party administrator                     2013, to encompass plan years
                                                  FR 8461). The 2013 NPRM therefore                       would provide or arrange for payments                   beginning on or after August 1, 2013,
                                                  proposed that, in the case of an insured                for the contraceptive services to the plan              and before January 1, 2014. The
                                                  group health plan established or                        participants and beneficiaries enrolled                 guidance extending the safe harbor
                                                  maintained by an eligible organization,                 in the eligible organization’s plan,                    included a form to be used by an
                                                  the health insurance issuer providing                   without requiring any cost sharing on                   organization during this temporary
                                                  group health insurance coverage in                      the part of plan participants and                       period to self-certify that its plan
                                                  connection with the plan would provide                  beneficiaries and without cost to the                   qualified for the temporary safe harbor
                                                  contraceptive coverage to plan                          eligible organization. With respect to                  if no prior form had been submitted.
                                                  participants and beneficiaries without                  self-insured plans, the third party
                                                  cost sharing, premium, fee, or other                    administrators (or issuers they                         4. Litigation Over the Mandate and the
                                                  charge to plan participants or                          contracted with) could receive                          Accommodation Process
                                                  beneficiaries enrolled in the eligible                  reimbursements by reducing user fee                        During the period when the
                                                  organization’s plan—and without any                     payments (to Federally facilitated                      Departments were publishing and
                                                  cost to the eligible organization.13 In the             Exchanges) by the amounts paid out for                  modifying our regulations, organizations
                                                  case of a self-insured group health plan                contraceptive services under the                        and individuals filed dozens of lawsuits
                                                  established or maintained by an eligible                accommodation, plus an allowance for                    challenging the Mandate. Plaintiffs
                                                  organization, the 2013 NPRM presented                   certain administrative costs, as long as                included religious nonprofit
                                                  potential approaches under which the                    the Secretary of the Department of                      organizations, businesses run by
                                                  third party administrator of the plan                   Health and Human Services requests                      religious families, individuals, and
                                                  would provide or arrange for                            and an authorizing exception under                      others. Religious plaintiffs principally
                                                  contraceptive coverage to plan                          OMB Circular No. A–25R is in effect.14                  argued that the Mandate violated the
                                                  participants and beneficiaries.                         With respect to fully insured group                     Religious Freedom Restoration Act of
                                                     On August 15, 2012, the Departments                  health plans, the issuer was expected to                1993 (RFRA) by forcing them to provide
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  also extended our temporary safe harbor                                                                         coverage or payments for sterilization
                                                  until the first plan year beginning on or                  14 See also 45 CFR 156.50. Under the regulations,    and contraceptive services, including
                                                  after August 1, 2013.                                   if the third party administrator does not participate   what they viewed as early abortifacient
                                                                                                          in a Federally facilitated Exchange as an issuer, it    items, contrary to their religious beliefs.
                                                                                                          is permitted to contract with an insurer which does
                                                    13 The NPRM proposed to treat student health          so participate, in order to obtain such                 Based on this claim, in July 2012 a
                                                  insurance coverage arranged by eligible                 reimbursement. The total contraceptive user fee
                                                  organizations that are institutions of higher           adjustment for the 2015 benefit year was $33              15 ‘‘[P]roviding payments for contraceptive

                                                  education in a similar manner.                          million.                                                services is cost neutral for issuers.’’ (78 FR 39877).



                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00006   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM    13OCR2
                                                            CaseFederal
                                                                 4:18-cv-00825-O
                                                                        Register / Vol. Document
                                                                                        82, No. 197 19-8
                                                                                                    / Friday,Filed 02/05/19
                                                                                                               October 13, 2017Page
                                                                                                                               / Rules6and
                                                                                                                                        of 44  PageID 342 47797
                                                                                                                                            Regulations

                                                  Federal district court issued a                         the compelling interest test of RFRA, the             appeal from the Unites States Supreme
                                                  preliminary injunction barring the                      Departments could not rely on interests               Court on June 30, 2014. On July 3, 2014,
                                                  Departments from enforcing the                          ‘‘couched in very broad terms, such as                the Supreme Court issued an interim
                                                  Mandate against a family-owned                          promoting ‘public health’ and ‘gender                 order in favor of the College, stating
                                                  business. Newland v. Sebelius, 881 F.                   equality,’ but rather, had to demonstrate             that, ‘‘[i]f the [plaintiff] informs the
                                                  Supp. 2d. 1287 (D. Colo. 2012). Multiple                that a compelling interest was served by              Secretary of Health and Human Services
                                                  other courts proceeded to issue similar                 refusing an exemption to the ‘‘particular             in writing that it is a nonprofit
                                                  injunctions against the Mandate,                        claimant[s]’’ seeking an exemption. Id.               organization that holds itself out as
                                                  although a minority of courts ruled in                  at 2779. Assuming without deciding                    religious and has religious objections to
                                                  the Departments’ favor. Compare                         that a compelling interest existed, the               providing coverage for contraceptive
                                                  Tyndale House Publishers, Inc. v.                       Court held that the Government’s goal of              services, the [Departments of Labor,
                                                  Sebelius, 904 F. Supp. 2d 106 (D.D.C.                   guaranteeing coverage for contraceptive               Health and Human Services, and the
                                                  2012), and The Seneca Hardwood                          methods without cost sharing could be                 Treasury] are enjoined from enforcing
                                                  Lumber Company, Inc. v. Sebelius (sub                   achieved in a less restrictive manner.                [the Mandate] against the [plaintiff] . . .
                                                  nom Geneva Coll. v. Sebelius), 941 F.                   The Court observed that ‘‘[t]he most                  pending final disposition of appellate
                                                  Supp. 2d 672 (W.D. Pa. 2013), with                      straightforward way of doing this would               review.’’ Wheaton College v. Burwell.
                                                  O’Brien v. U.S. Dep’t of Health &                       be for the Government to assume the                   134 S. Ct. 2806, 2807 (2014). The order
                                                  Human Servs., 894 F. Supp. 2d 1149                      cost of providing the four contraceptives             stated that Wheaton College did not
                                                  (E.D. Mo. 2012).                                        at issue to any women who are unable                  need to use EBSA Form 700 or send a
                                                     A circuit split swiftly developed in                 to obtain them under their health-                    copy of the executed form to its health
                                                  cases filed by religiously motivated for-               insurance policies due to their                       insurance issuers or third party
                                                  profit businesses, to which neither the                 employers’ religious objections.’’ Id. at             administrators to meet the condition for
                                                  religious employer exemption nor the                    2780. The Court also observed that the                injunctive relief. Id.
                                                  eligible organization accommodation (as                 Departments had ‘‘not provided any                       In response to this litigation, on
                                                  then promulgated) applied. Several for-                 estimate of the average cost per                      August 27, 2014, the Departments
                                                  profit businesses won rulings against                   employee of providing access to these                 simultaneously issued a third set of
                                                  the Mandate before the Unites States                    contraceptives,’’ nor ‘‘any statistics                interim final rules (August 2014 interim
                                                  Court of Appeals for the Tenth Circuit,                 regarding the number of employees who                 final rules) (79 FR 51092), and a notice
                                                  sitting en banc, while similar rulings                  might be affected because they work for               of proposed rulemaking (August 2014
                                                  against the Departments were issued by                  corporations like Hobby Lobby,                        proposed rules) (79 FR 51118). The
                                                  the Seventh and District of Columbia                    Conestoga, and Mardel’’. Id. at 2780–81.              August 2014 interim final rules changed
                                                  (DC) Circuits. Hobby Lobby Stores, Inc.                 But the Court ultimately concluded that               the accommodation process so that it
                                                  v. Sebelius, 723 F.3d 1114 (10th Cir.                   it ‘‘need not rely on the option of a new,            could be initiated either by self-
                                                  2013); Korte v. Sebelius, 735 F.3d 654                  government-funded program in order to                 certification using EBSA Form 700 or
                                                  (7th Cir. 2013); Gilardi v. U.S. Dep’t of               conclude that the HHS regulations fail                through a notice informing the Secretary
                                                  Health & Human Servs., 733 F.3d 1208                    the least-restrictive means test’’ because            of the Department of Health and Human
                                                  (D.C. Cir. 2013). The Third and Sixth                   ‘‘HHS itself ha[d] demonstrated that it               Services that an eligible organization
                                                  Circuits disagreed with similar                         ha[d] at its disposal an approach that is             had religious objections to coverage of
                                                  plaintiffs, and in November 2013 the                                                                          all or a subset of contraceptive services.
                                                                                                          less restrictive than requiring employers
                                                  U.S. Supreme Court granted certiorari in                                                                      (79 FR 51092). In response to Hobby
                                                                                                          to fund contraceptive methods that
                                                  Hobby Lobby and Conestoga Wood                                                                                Lobby, the August 2014 proposed rules
                                                                                                          violate their religious beliefs.’’ Id. at
                                                  Specialties Corp. v. Secretary of U.S.                                                                        extended the accommodation process to
                                                                                                          2781–82. The Court explained that the
                                                  Department of Health & Human                                                                                  closely held for-profit entities with
                                                                                                          ‘‘already established’’ accommodation
                                                  Services, 724 F.3d 377 (3d Cir. 2013), to                                                                     religious objections to contraceptive
                                                                                                          process available to nonprofit
                                                  resolve the circuit split.                                                                                    coverage, by including them in the
                                                                                                          organizations was a less-restrictive
                                                     On June 30, 2014, the Supreme Court                                                                        definition of eligible organizations. (79
                                                                                                          alternative that ‘‘serve[d] HHS’s stated
                                                  ruled against the Departments and held                                                                        FR 51118). Neither the August 2014
                                                                                                          interests equally well,’’ although the
                                                  that, under RFRA, the Mandate could                                                                           interim final rules nor the August 2014
                                                                                                          Court emphasized that its ruling did not              proposed rules extended the exemption,
                                                  not be applied to the closely held for-                 decide whether the accommodation
                                                  profit corporations before the Court                                                                          and neither added a certification
                                                                                                          process ‘‘complie[d] with RFRA for                    requirement for exempt entities.
                                                  because their owners had religious                      purposes of all religious claims’’. Id. at
                                                  objections to providing such                                                                                     In October 2014, based on an
                                                                                                          2788–82.                                              interpretation of the Supreme Court’s
                                                  coverage.16 Burwell v. Hobby Lobby
                                                                                                             Meanwhile, another plaintiff obtained              interim order, HHS deemed Wheaton
                                                  Stores, Inc. 134 S. Ct. 2751 (2014). The
                                                                                                          temporary relief from the Supreme                     College as having submitted a sufficient
                                                  Court held that the ‘‘contraceptive
                                                                                                          Court in a case challenging the                       notice to HHS. HHS conveyed that
                                                  mandate ‘substantially burdens’ the
                                                                                                          accommodation under RFRA. Wheaton                     interpretation to the DOL, so as to
                                                  exercise of religion’’ as applied to
                                                                                                          College, a Christian liberal arts college             trigger the accommodation process.
                                                  employers that object to providing
                                                                                                          in Illinois, objected that the                           On July 14, 2015, the Departments
                                                  contraceptive coverage on religious
                                                                                                          accommodation was a compliance                        finalized both the August 2014 interim
                                                  grounds, and that the plaintiffs were
                                                                                                          process that rendered it complicit in                 final rules and the August 2014
                                                  therefore entitled to an exemption
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                                                                          delivering payments for abortifacient                 proposed rules in a set of final
                                                  unless the Mandate was the least
                                                                                                          contraceptive services to its employees.              regulations (the July 2015 final
                                                  restrictive means of furthering a
                                                                                                          Wheaton College refused to execute the                regulations) (80 FR 41318). (The July
                                                  compelling governmental interest. Id. at
                                                                                                          EBSA Form 700 required under the July                 2015 final regulations also encompassed
                                                  2775. The Court observed that, under
                                                                                                          2013 final regulations. It was denied a               issues related to other preventive
                                                    16 The Supreme Court did not decide whether           preliminary injunction in the Federal                 services coverage.) The preamble to the
                                                  RFRA would apply to publicly traded for-profit          district and appellate courts, and sought             July 2015 final regulations stated that,
                                                  corporations. See 134 S. Ct. at 2774.                   an emergency injunction pending                       through the accommodation, payments


                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00007   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                  47798 CaseFederal
                                                             4:18-cv-00825-O
                                                                    Register / Vol. Document
                                                                                    82, No. 197 19-8
                                                                                                / Friday,Filed 02/05/19
                                                                                                           October 13, 2017Page
                                                                                                                           / Rules7and
                                                                                                                                    of 44  PageID 343
                                                                                                                                        Regulations

                                                  for contraceptives and sterilization                    religious grounds. They objected to the                  After remand, as indicated by the
                                                  would be provided in a way that is                      self-certification requirement on the                 Departments in court filings, some
                                                  ‘‘seamless’’ with the coverage that                     same basis. Federal district courts split             meetings were held between attorneys
                                                  eligible employers provide to their plan                in the cases, granting preliminary                    for the Government and for the plaintiffs
                                                  participants and beneficiaries. Id. at                  injunction motions to religious groups                in those cases. Separately, at various
                                                  41328. The July 2015 final regulations                  in the majority of cases, but denying                 times after the Supreme Court’s remand
                                                  allowed eligible organizations to submit                them to others. In most appellate cases,              order, HHS and DOL sent letters to the
                                                  a notice to HHS as an alternative to                    religious nonprofit organizations lost                issuers and third party administrators of
                                                  submitting the EBSA Form 700, but                       their challenges, where the courts often              certain plaintiffs in Zubik and other
                                                  specified that such notice must include                 concluded that the accommodation                      pending cases, directing the issuers and
                                                  the eligible organization’s name and an                 imposed no substantial burden on their                third party administrators to provide
                                                  expression of its religious objection,                  religious exercise under RFRA. For                    contraceptive coverage for participants
                                                  along with the plan name, plan type,                    example, Priests for Life v. U.S. Dep’t of            in those plaintiffs’ group health plans
                                                  and name and contact information for                    Health and Human Servs., 772 F. 3d 229                under the accommodation. The
                                                  any of the plan’s third party                           (D.C. Cir. 2014); Little Sisters of the Poor          Departments also issued a Request for
                                                  administrators or health insurance                      Home for the Aged v. Burwell, 794 F.3d                Information (RFI) on July 26, 2016,
                                                  issuers. The Departments indicated that                 1151 (10th Cir. 2015); Geneva Coll. v.                seeking public comment on options for
                                                  such information represents the                         Sec’y U.S. Dep’t of Health & Human                    modifying the accommodation process
                                                  minimum information necessary for us                    Servs., 778 F.3d 422 (3d Cir. 2015). But              in light of the supplemental briefing in
                                                  to administer the accommodation                         the Eighth Circuit disagreed and ruled                Zubik and the Supreme Court’s remand
                                                  process.                                                in favor of religious nonprofit                       order. (81 FR 47741). Public comments
                                                     When an eligible organization                        employers. Dordt College v. Burwell,                  were submitted in response to the RFI,
                                                  maintains an insured group health plan                  801 F.3d 946, 949–50 (8th Cir. 2015)                  during a comment period that closed on
                                                  or student health plan and provides the                 (relying on Sharpe Holdings, Inc. v. U.S.             September 20, 2016.
                                                  alternative notice, the July 2015 final                 Dep’t of Health & Human Servs., 801                      On December 20, 2016, HRSA
                                                  regulations provide that HHS will                       F.3d 927 (8th Cir. 2015)).                            updated the Guidelines via its Web site,
                                                  inform the health insurance issuer of its                  On November 6, 2015, the U.S.                      https://www.hrsa.gov/
                                                  obligations to cover contraceptive                      Supreme Court granted certiorari in                   womensguidelines2016/index.html.
                                                  services to which the eligible                          seven similar cases under the title of a              HRSA announced that, for plans subject
                                                  organization objects. Where an eligible                                                                       to the Guidelines, the updated
                                                                                                          filing from the Third Circuit, Zubik v.
                                                  organization maintains a self-insured                                                                         Guidelines would apply to the first plan
                                                                                                          Burwell. The Court held oral argument
                                                  plan under ERISA and provides the                                                                             year beginning after December 20, 2017.
                                                                                                          on March 23, 2016, and, after the
                                                  alternative notice, the regulations                                                                           Among other changes, the updated
                                                                                                          argument, asked the parties to submit
                                                  provide that DOL will work with HHS                                                                           Guidelines specified that the required
                                                                                                          supplemental briefs addressing
                                                  to send a separate notification to the                                                                        contraceptive coverage includes follow-
                                                                                                          ‘‘whether and how contraceptive
                                                  self-insured plan’s third party                                                                               up care (for example, management and
                                                                                                          coverage may be obtained by
                                                  administrator(s). The regulations further                                                                     evaluation, as well as changes to, and
                                                                                                          petitioners’ employees through
                                                  provide that such notification is an                                                                          removal or discontinuation of, the
                                                                                                          petitioners’ insurance companies, but in
                                                  instrument under which the plan is                                                                            contraceptive method). They also
                                                  operated for the purposes of section                    a way that does not require any
                                                                                                          involvement of petitioners beyond their               specified that coverage should include
                                                  3(16) of ERISA, and the instrument
                                                                                                          own decision to provide health                        instruction in fertility awareness-based
                                                  would designate the third party
                                                                                                          insurance without contraceptive                       methods for women desiring an
                                                  administrator as the entity obligated to
                                                                                                          coverage to their employees’’. In a brief             alternative method of family planning.
                                                  provide or arrange for payments for
                                                                                                          filed with the Supreme Court on April                 HRSA stated that, with the input of a
                                                  contraceptives to which the eligible
                                                                                                          12, 2016, the Government stated on                    committee operating under a
                                                  organization objects. The July 2015 final
                                                                                                          behalf of the Departments that the                    cooperative agreement, HRSA would
                                                  regulations continue to apply the
                                                                                                          accommodation process for eligible                    review and periodically update the
                                                  amended notice requirement to eligible
                                                                                                          organizations with insured plans could                Women’s Preventive Services’
                                                  organizations that sponsor church plans
                                                                                                          operate without any self-certification or             Guidelines. The updated Guidelines did
                                                  exempt from ERISA pursuant to section
                                                  4(b)(2) of ERISA, but acknowledge that,                 written notice being submitted by                     not alter the religious employer
                                                  with respect to the operation of the                    eligible organizations.                               exemption or accommodation process.
                                                  accommodation process, section 3(16) of                    On May 16, 2016, the Supreme Court                    On January 9, 2017, the Departments
                                                  ERISA does not provide a mechanism to                   issued a per curiam opinion in Zubik,                 issued a document entitled, ‘‘FAQs
                                                  impose an obligation to provide                         vacating the judgments of the Courts of               About Affordable Care Act
                                                  contraceptive coverage as a plan                        Appeals and remanding the cases ‘‘in                  Implementation Part 36’’ (FAQ).17 The
                                                  administrator on those eligible                         light of the substantial clarification and            FAQ stated that, after reviewing
                                                  organizations’ third party                              refinement in the positions of the                    comments submitted in response to the
                                                  administrators. (80 FR 41323).                          parties’’ in their supplemental briefs.               2016 RFI and considering various
                                                     Meanwhile, a second split among                      (136 S. Ct. 1557, 1560 (2016).) The Court             options, the Departments could not find
                                                  Federal appeals courts had developed                    stated that it anticipated that, on                   a way at that time to amend the
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  involving challenges to the Mandate’s                   remand, the Courts of Appeals would                   accommodation so as to satisfy objecting
                                                  accommodation. Many religious                           ‘‘allow the parties sufficient time to                eligible organizations while pursuing
                                                  nonprofit organizations argued that the                 resolve any outstanding issues between                the Departments’ policy goals. Thus, the
                                                  accommodation impermissibly                             them.’’ Id. The Court also specified that
                                                                                                                                                                   17 Available at: https://www.dol.gov/sites/default/
                                                  burdened their religious beliefs because                ‘‘the Government may not impose taxes
                                                                                                                                                                files/ebsa/about-ebsa/our-activities/resource-center/
                                                  it utilized the plans the organizations                 or penalties on petitioners for failure to            faqs/aca-part-36.pdf and https://www.cms.gov/
                                                  themselves sponsored to provide                         provide the relevant notice’’ while the               CCIIO/Resources/Fact-Sheets-and-FAQs/
                                                  services to which they objected on                      cases remained pending. Id. at 1561.                  Downloads/ACA-FAQs-Part36_1-9-17-Final.pdf.



                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00008   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                            CaseFederal
                                                                 4:18-cv-00825-O
                                                                        Register / Vol. Document
                                                                                        82, No. 197 19-8
                                                                                                    / Friday,Filed 02/05/19
                                                                                                               October 13, 2017Page
                                                                                                                               / Rules8and
                                                                                                                                        of 44  PageID 344 47799
                                                                                                                                            Regulations

                                                  litigation on remand from the Supreme                   furtherance of a compelling                           under section 2713(a)(4) of the PHS to
                                                  Court remains unresolved.                               governmental interest; and (2) is the                 provide an exemption from the Mandate
                                                     A separate category of unresolved                    least restrictive means of furthering that            to a broader range of entities and
                                                  litigation involved religious employees                 compelling governmental interest.’’ 42                individuals that object to contraceptive
                                                  as plaintiffs. For example, in two cases,               U.S.C. 2000bb–1(a) and (b). In Hobby                  coverage on religious grounds, while
                                                  the plaintiff-employees work for a                      Lobby, the Supreme Court had ‘‘little                 continuing to offer the existing
                                                  nonprofit organization that agrees with                 trouble concluding’’ that, in the absence             accommodation as an optional
                                                  the employees (on moral grounds) in                     of an accommodation or exemption,                     alternative. The Departments have also
                                                  opposing coverage of certain                            ‘‘the HHS contraceptive mandate                       decided to create a process by which a
                                                  contraceptives they believe to be                       ‘substantially burden[s]’ the exercise of             willing employer and issuer may allow
                                                  abortifacient, and that is willing to offer             religion. 42 U.S.C. 2000bb–1(a).’’ 134 S.             an objecting individual employee to
                                                  them insurance coverage that omits                      Ct. at 2775. And although the Supreme                 obtain health coverage without
                                                  such services. See March for Life v.                    Court did not resolve the RFRA claims                 contraceptive coverage. These interim
                                                  Burwell, 128 F. Supp. 3d 116 (D.D.C.                    presented in Zubik on their merits, it                final rules leave unchanged HRSA’s
                                                  2015); Real Alternatives, 150 F. Supp.                  instructed the parties to consider                    authority to decide whether to include
                                                  3d 419, affirmed by 867 F.3d 338 (3d                    alternative accommodations for the                    contraceptives in the women’s
                                                  Cir. 2017). In another case, the plaintiff-             objecting plaintiffs, after the                       preventive services Guidelines for
                                                  employees work for a State government                   Government suggested that such                        entities that are not exempted by law,
                                                  entity that the employees claim is                      alternatives might be possible.                       regulation, or the Guidelines. These
                                                  willing, under State law, to provide a                     Despite multiple rounds of                         rules also do not change the many other
                                                  plan omitting contraception consistent                  rulemaking, however, the Departments                  mechanisms by which the Government
                                                  with the employees’ religious beliefs.                  have not assuaged the sincere religious               advances contraceptive coverage,
                                                  See Wieland v. HHS, 196 F. Supp. 3d                     objections to contraceptive coverage of               particularly for low-income women.
                                                  1010 (E.D. Mo. 2016). Those and similar                 numerous organizations, nor have we                      In addition to relying on the text of
                                                  employee-plaintiffs generally contend                   resolved the pending litigation. To the               section 2713(a)(4) of the PHS Act and
                                                  that the Mandate violates their rights                  contrary, the Departments have been                   the Departments’ discretion to
                                                  under RFRA by making it impossible for                  litigating RFRA challenges to the                     promulgate rules to carry out the
                                                  them to obtain health insurance                         Mandate and related regulations for                   provisions of the PHS Act, the
                                                  consistent with their religious beliefs,                more than 5 years, and dozens of those                Departments also draw on Congress’
                                                  either from their willing employer or in                challenges remain pending today. That                 decision in the Affordable Care Act
                                                  the individual market, because the                      litigation, and the related modifications             neither to specify that contraception
                                                  Departments offer no exemptions                         to the accommodation, have consumed                   must be covered nor to require
                                                  encompassing either circumstance.                       substantial governmental resources                    inflexible across-the-board application
                                                  Such challenges have seen mixed                         while creating uncertainty for objecting              of section 2713 of the PHS Act. The
                                                  success. Compare, for example,                          organizations, issuers, third party                   Departments further consider Congress’
                                                  Wieland, 196 F. Supp. 3d at 1020                        administrators, employees, and                        extensive history of protecting religious
                                                  (concluding that the Mandate violates                   beneficiaries. Consistent with the                    objections when certain matters in
                                                  the employee plaintiffs’ rights under                   President’s Executive Order and the                   health care are specifically regulated—
                                                  RFRA and permanently enjoining the                      Government’s desire to resolve the                    often specifically with respect to
                                                  Departments) and March for Life, 128 F.                 pending litigation and prevent future                 contraception, sterilization, abortion,
                                                  Supp. 3d at 133–34 (same), with Real                    litigation from similar plaintiffs, the               and activities connected to abortion.
                                                  Alternatives, 2017 WL 3324690 at *18                    Departments have concluded that it is                    Notable among the many statutes
                                                  (affirming dismissal of employee                        appropriate to reexamine the exemption                (listed in footnote 1 in Section I-
                                                  plaintiffs’ RFRA claim).                                and accommodation scheme currently                    Background) that include protections for
                                                     On May 4, 2017, the President issued                 in place for the Mandate.                             religious beliefs are, not only the
                                                  an ‘‘Executive Order Promoting Free                        These interim final rules (and the                 Church Amendments, but also
                                                  Speech and Religious Liberty.’’                         companion interim final rules published               protections for health plans or health
                                                  Regarding ‘‘Conscience Protections with                 elsewhere in this Federal Register) are               care organizations in Medicaid or
                                                  Respect to Preventive-Care Mandate,’’                   the result of that reexamination. The                 Medicare Advantage to object ‘‘on moral
                                                  that order instructs ‘‘[t]he Secretary of               Departments acknowledge that coverage                 or religious grounds’’ to providing
                                                  the Treasury, the Secretary of Labor, and               of contraception is an important and                  coverage of certain counseling or
                                                  the Secretary of Health and Human                       highly sensitive issue, implicating many              referral services. (42 U.S.C. 1395w–
                                                  Services [to] consider issuing amended                  different views, as reflected in the                  22(j)(3)(B); 42 U.S.C. 1396u–2(b)(3)). In
                                                  regulations, consistent with applicable                 comments received on multiple                         addition, Congress has protected
                                                  law, to address conscience-based                        rulemakings over the course of                        individuals who object to prescribing or
                                                  objections to the preventive-care                       implementation of section 2713(a)(4) of               providing contraceptives contrary to
                                                  mandate promulgated under section                       the PHS Act. After reconsidering the                  their religious beliefs. Consolidated
                                                  300gg–13(a)(4) of title 42, United States               interests served by the Mandate in this               Appropriations Act of 2017, Division C,
                                                  Code.’’                                                 particular context, the objections raised,            Title VII, Sec. 726(c) (Financial Services
                                                                                                          and the applicable Federal law, the                   and General Government
                                                  II. RFRA and Government Interests                       Departments have determined that an                   Appropriations Act), Public Law 115–31
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  Underlying the Mandate                                  expanded exemption, rather than the                   (May 5, 2017). Congress likewise
                                                     RFRA provides that the Government                    existing accommodation, is the most                   provided that, if the District of
                                                  ‘‘shall not substantially burden a                      appropriate administrative response to                Columbia requires ‘‘the provision of
                                                  person’s exercise of religion even if the               the religious objections raised by certain            contraceptive coverage by health
                                                  burden results from a rule of general                   entities and organizations concerning                 insurance plans,’’ ‘‘it is the intent of
                                                  applicability’’ unless the Government                   the Mandate. The Departments have                     Congress that any legislation enacted on
                                                  ‘‘demonstrates that application of the                  accordingly decided to revise the                     such issue should include a ‘conscience
                                                  burden to the person—(1) is in                          regulations channeling HRSA authority                 clause’ which provides exceptions for


                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00009   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                  47800 CaseFederal
                                                             4:18-cv-00825-O
                                                                    Register / Vol. Document
                                                                                    82, No. 197 19-8
                                                                                                / Friday,Filed 02/05/19
                                                                                                           October 13, 2017Page
                                                                                                                           / Rules9and
                                                                                                                                    of 44  PageID 345
                                                                                                                                        Regulations

                                                  religious beliefs and moral convictions’’.              choose between the Mandate, the                       relevant interests, as well as by our
                                                  Id. at Division C, Title VIII, Sec. 808. In             accommodation, or penalties for                       desire to bring to a close the more than
                                                  light of the fact that Congress did not                 noncompliance imposes a substantial                   5 years of litigation over RFRA
                                                  require HRSA to include contraception                   burden on religious exercise under                    challenges to the Mandate, the
                                                  in Guidelines issued under section 2713                 RFRA. We believe that the Court’s                     Departments have determined that the
                                                  of the PHS Act, we consider it                          analysis in Hobby Lobby extends, for the              appropriate administrative response is
                                                  significant, in support of the                          purposes of analyzing a substantial                   to create a broader exemption, rather
                                                  implementation of those Guidelines by                   burden, to the burdens that an entity                 than simply adjusting the
                                                  the expanded exemption in these                         faces when it religiously opposes                     accommodation process.
                                                  interim final rules, that Congress’ most                participating in the accommodation                       RFRA requires the Government to
                                                  recent statement on the prospect of                     process or the straightforward Mandate,               respect religious beliefs under ‘‘the most
                                                  Government mandated contraceptive                       and is subject to penalties or                        demanding test known to constitutional
                                                  coverage was to express the specific                    disadvantages that apply in this context              law’’: Where the Government imposes a
                                                  intent that a conscience clause be                      if it chooses neither. As the Eighth                  substantial burden on religious exercise,
                                                  provided and that it should protect                     Circuit stated in Sharpe Holdings, ‘‘[i]n             it must demonstrate a compelling
                                                  religious beliefs.                                      light of [nonprofit religious                         governmental interest and show that the
                                                     The Departments’ authority to guide                  organizations’] sincerely held religious              law or requirement is the least
                                                  HRSA’s discretion in determining the                    beliefs, we conclude that compelling                  restrictive means of furthering that
                                                  scope of any contraceptive coverage                     their participation in the                            interest. City of Boerne v. Flores, 521
                                                  requirement under section 2713(a)(4) of                 accommodation process by threat of                    U.S. 507, 534 (1997). For an interest to
                                                  the PHS Act includes the authority to                   severe monetary penalty is a substantial              be compelling, its rank must be of the
                                                  provide exemptions and independently                    burden on their exercise of religion. . . .           ‘‘highest order’’. Church of the Lukumi
                                                  justifies this rulemaking. The                          That they themselves do not have to                   Babalu Aye, Inc. v. City of Hialeah, 508
                                                  Departments have also determined that                   arrange or pay for objectionable                      U.S. 520, 546 (1993); see also Sherbert
                                                  requiring certain objecting entities or                 contraceptive coverage is not                         v. Verner, 374 U.S. 398, 406–09 (1963);
                                                  individuals to choose between the                       determinative of whether the required                 Wisconsin v. Yoder, 406 U.S. 205, 221–
                                                  Mandate, the accommodation, or                          or forbidden act is or is not religiously             29 (1972). In applying RFRA, the
                                                  penalties for noncompliance violates                    offensive’’. (801 F.3d at 942.)                       Supreme Court has ‘‘looked beyond
                                                  their rights under RFRA.                                   Our reconsideration of these issues                broadly formulated interests justifying
                                                                                                          has also led us to conclude, consistent               the general applicability of government
                                                  A. Elements of RFRA                                     with the rulings in favor of religious                mandates and scrutinized the asserted
                                                  1. Substantial Burden                                   employee plaintiffs in Wieland and                    harm of granting specific exemptions to
                                                                                                          March for Life cited above, that the                  particular religious claimants.’’
                                                     The Departments believe that agencies                Mandate imposes a substantial burden                  Gonzales v. O Centro Espirita
                                                  charged with administering a statute or                 on the religious beliefs of individual                Beneficente Uniao do Vegetal, 546 U.S.
                                                  associated regulations or guidance that                 employees who oppose contraceptive                    418, 431 (2006). To justify a substantial
                                                  imposes a substantial burden on the                     coverage and would be able to obtain a                burden on religious exercise under
                                                  exercise of religion under RFRA have                    plan that omits contraception from a                  RFRA, the Government must show it
                                                  discretion in determining how to avoid                  willing employer or issuer (as                        has a compelling interest in applying
                                                  the imposition of such burden. The                      applicable), but cannot obtain one solely             the requirement to the ‘‘particular
                                                  Departments have previously contended                   because of the Mandate’s prohibition on               claimant[s] whose sincere exercise of
                                                  that the Mandate does not impose a                      that employer and/or issuer providing                 religion is being substantially
                                                  substantial burden on entities and                      them with such a plan.                                burdened.’’ Id. at 430–31. Moreover, the
                                                  individuals. With respect to the                           Consistent with our conclusion earlier             Government must meet the
                                                  coverage Mandate itself, apart from the                 this year after the remand of cases in                ‘‘exceptionally demanding’’ least-
                                                  accommodation, and as applied to                        Zubik and our reviewing of comments                   restrictive-means standard. Hobby
                                                  entities with religious objections, our                 submitted in response to the 2016 RFI,                Lobby, 134 S. Ct. at 2780. Under that
                                                  argument was rejected in Hobby Lobby,                   the Departments believe there is not a                standard, the Government must
                                                  which held that the Mandate imposes a                   way to satisfy all religious objections by            establish that ‘‘it lacks other means of
                                                  substantial burden. (134 S. Ct. at 2775–                amending the accommodation.                           achieving its desired goal without
                                                  79.) With respect to whether the                        Accordingly, the Departments have                     imposing a substantial burden on the
                                                  Mandate imposes a substantial burden                    decided it is necessary and appropriate               exercise of religion by the objecting
                                                  on entities that may choose the                         to provide the expanded exemptions set                parties.’’ Id.
                                                  accommodation, but must choose                          forth herein.                                            Upon further examination of the
                                                  between the accommodation, the                                                                                relevant provisions of the Affordable
                                                  Mandate, or penalties for                               2. Compelling Interest                                Care Act and the administrative record
                                                  noncompliance, a majority of Federal                       Although the Departments previously                on which the Mandate was based, the
                                                  appeals courts have held that the                       took the position that the application of             Departments have concluded that the
                                                  accommodation does not impose a                         the Mandate to certain objecting                      application of the Mandate to entities
                                                  substantial burden on such entities                     employers was necessary to serve a                    with sincerely held religious objections
                                                  (mostly religious nonprofit entities).                  compelling governmental interest, the                 to it does not serve a compelling
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                     The Departments have reevaluated                     Departments have now concluded, after                 governmental interest. The Departments
                                                  our position on this question, however,                 reassessing the relevant interests and for            have reached that conclusion for
                                                  in light of all the arguments made in                   the reasons stated below, that it does                multiple reasons, no one of which is
                                                  various cases, public comments that                     not. Under such circumstances, the                    dispositive.
                                                  have been submitted, and the concerns                   Departments are required by law to                       First, Congress did not mandate that
                                                  discussed throughout these rules. We                    alleviate the substantial burden created              contraception be covered at all under
                                                  have concluded that requiring certain                   by the Mandate. Here, informed by the                 the Affordable Care Act. Instead,
                                                  objecting entities or individuals to                    Departments’ reassessment of the                      Congress merely provided for coverage


                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00010   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                           Case Federal
                                                                4:18-cv-00825-O
                                                                        Register / Vol.Document
                                                                                        82, No. 19719-8    Filed
                                                                                                    / Friday,    02/05/19
                                                                                                              October 13, 2017Page
                                                                                                                               / Rules10and
                                                                                                                                         of 44  PageID 34647801
                                                                                                                                            Regulations

                                                  of ‘‘such additional preventive care and                   Third, various entities that brought               but not as they pertain to church plans
                                                  screenings’’ for women ‘‘provided for in                legal challenges to the Mandate                       that do not provide coverage through a
                                                  comprehensive guidelines supported by                   (including some of the largest                        policy issued by a health insurance
                                                  [HRSA].’’ Congress, thus, left the                      employers) have been willing to provide               issuer. The combined result of PHS Act
                                                  identification of any additional required               coverage of some, though not all,                     section 2713’s authority to remove
                                                  preventive services for women to                        contraceptives. For example, the                      contraceptive coverage obligations from
                                                  administrative discretion. The fact that                plaintiffs in Hobby Lobby were willing                self-insured church plans, and HHS’s
                                                  Congress granted the Departments the                    to provide coverage with no cost sharing              and DOL’s lack of authority under the
                                                  authority to promulgate all rules                       of 14 of 18 FDA-approved women’s                      PHS Act or ERISA to require TPAs to
                                                  appropriate and necessary for the                       contraceptive and sterilization methods.              become administrators of those plans to
                                                  administration of the relevant                          (134 S. Ct. at 2766.) With respect to                 provide such coverage, has led to
                                                  provisions of the Code, ERISA, and the                  organizations and entities holding those              significant incongruity in the
                                                  PHS Act, including by channeling the                    beliefs, the fact that they are willing to            requirement to provide contraceptive
                                                  discretion Congress afforded to HRSA to                 provide coverage for various                          coverage among nonprofit organizations
                                                  decide whether to require contraceptive                 contraceptive methods significantly                   with religious objections to the
                                                  coverage, indicates that the                            detracts from the government interest in              coverage.
                                                  Departments’ judgment should carry                      requiring that they provide coverage for                 More specifically, issuers and third
                                                  particular weight in considering the                    other contraceptive methods to which                  party administrators for some, but not
                                                  relative importance of the Government’s                 they object.                                          all, religious nonprofit organizations are
                                                  interest in applying the Mandate to the                                                                       subject to enforcement for failure to
                                                                                                             Fourth, the case for a compelling
                                                  narrow population of entities exempted                                                                        provide contraceptive coverage under
                                                                                                          interest is undermined by the existing
                                                  in these rules.                                                                                               the accommodation, depending on
                                                                                                          accommodation process, and how it
                                                                                                                                                                whether they participate in a self-
                                                    Second, while Congress specified that                 applies to certain similarly situated
                                                                                                                                                                insured church plan. Notably, many of
                                                  many health insurance requirements                      entities based on whether or not they
                                                                                                                                                                those nonprofit organizations are not
                                                  added by the Affordable Care Act—                       participate in certain self-insured group
                                                                                                                                                                houses of worship or integrated
                                                  including provisions adjacent to section                health plans, known as church plans,
                                                                                                                                                                auxiliaries. Under section 3(33)(C)(iv) of
                                                  2713 of the PHS Act—were so important                   under applicable law. The Departments
                                                                                                                                                                ERISA, many organizations in self-
                                                  that they needed to be applied to all                   previously exempted eligible                          insured church plans need not be
                                                  health plans immediately, the                           organizations from the contraceptive                  churches, but can merely ‘‘share[]
                                                  preventive services requirement in                      coverage requirement, and created an                  common religious bonds and
                                                  section 2713 of the PHS Act was not                     accommodation under which those                       convictions with [a] church or
                                                  made applicable to ‘‘grandfathered                      organizations bore no obligation to                   convention or association of churches’’.
                                                  plans.’’ That feature of the Affordable                 provide for such coverage after                       The effect is that many similar religious
                                                  Care Act is significant: As cited above,                submitting a self-certification or notice.            organizations are being treated very
                                                  seven years after the Affordable Care                   Where a non-exempt religious                          differently with respect to their
                                                  Act’s enactment, approximately 25.5                     organization uses an insured group                    employees receiving contraceptive
                                                  million people are estimated to be                      health plan instead of a self-insured                 coverage—depending on whether the
                                                  enrolled in grandfathered plans not                     church plan, the health insurance issuer              organization is part of a church plan—
                                                  subject to section 2713 of the PHS Act.                 would be obliged to provide                           even though the Departments claimed a
                                                  We do not suggest that a requirement                    contraceptive coverage or payments to                 compelling interest to deny exemptions
                                                  that is inapplicable to grandfathered                   the plan’s participants under the                     to all such organizations. In this context,
                                                  plans or otherwise subject to exceptions                accommodation. Even in a self-insured                 the fact that the Mandate and the
                                                  could never qualify as a serving a                      church plan context, the preventive                   Departments’ application thereof
                                                  compelling interest under RFRA. For                     services requirement in section                       ‘‘leaves appreciable damage to [their]
                                                  example, ‘‘[e]ven a compelling interest                 2713(a)(4) of the PHS Act applies to the              supposedly vital interest unprohibited’’
                                                  may be outweighed in some                               plan, and through the Code, to the                    is strong evidence that the Mandate
                                                  circumstances by another even                           religious organization that sponsors the              ‘‘cannot be regarded as protecting an
                                                  weightier consideration.’’ Hobby Lobby,                 plan. But under the accommodation,                    interest ‘of the highest order.’ ’’ Lukumi,
                                                  134 S. Ct. at 2780. But Congress’                       once a self-insured church plan files a               508 U.S. at 520 (citation and quotation
                                                  decision not to apply section 2713 of the               self-certification or notice, the                     marks omitted).
                                                  PHS Act to grandfathered plans, while                   accommodation relieves it of any further                 Fifth, the Departments’ previous
                                                  deeming other requirements closely                      obligation with respect to contraceptive              assertion that the exemption for houses
                                                  associated in the same statute as                       services coverage. Having done so, the                of worship was offered to respect a
                                                  sufficiently important to impose                        accommodation process would                           certain sphere of church autonomy (80
                                                  immediately, is relevant to our                         normally transfer the obligation to                   FR 41325) does not adequately explain
                                                  assessment of the importance of the                     provide or arrange for contraceptive                  some of the disparate results of the
                                                  Government interests served by the                      coverage to a self-insured plan’s third               existing rules. And the desire to respect
                                                  Mandate. As the Departments observed                    party administrator (TPA). But the                    church autonomy is not grounds to
                                                  in 2010, those immediately applicable                   Departments lack authority to compel                  prevent the Departments from
                                                  requirements were ‘‘particularly                        church plan TPAs to provide                           expanding the exemption to other
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  significant.’’ (75 FR 34540). Congress’                 contraceptive coverage or levy fines                  religious entities. The Departments
                                                  decision to leave section 2713 out of                   against those TPAs for failing to provide             previously treated religious
                                                  that category informs the Departments’                  it. This is because church plans are                  organizations that operate in a similar
                                                  assessment of the weight of the                         exempt from ERISA pursuant to section                 fashion very differently for the purposes
                                                  Government’s interest in applying the                   4(b)(2) of ERISA. Section 2761(a) of the              of the Mandate. For example, the
                                                  Guidelines issued pursuant to section                   PHS Act provides that States may                      Departments exempted houses of
                                                  2713 of the PHS Act to religious                        enforce the provisions of title XXVII of              worship and integrated auxiliaries that
                                                  objectors.                                              the PHS Act as they pertain to issuers,               may conduct activities, such as the


                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00011   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                  47802 Case Federal
                                                             4:18-cv-00825-O
                                                                     Register / Vol.Document
                                                                                     82, No. 19719-8    Filed
                                                                                                 / Friday,    02/05/19
                                                                                                           October 13, 2017Page
                                                                                                                            / Rules11and
                                                                                                                                      of 44  PageID 347
                                                                                                                                         Regulations

                                                  operating of schools, that are also                     requirement that they provide                            items.19 The Departments recognize, of
                                                  conducted by non-exempt religious                       contraceptive coverage to their plan                     course, that not all of the plaintiffs
                                                  nonprofit organizations. Likewise,                      participants and beneficiaries.                          challenging the accommodation require
                                                  among religious nonprofit groups that                      After considering the differential                    all of their employees (or covered
                                                  were not exempt as houses of worship                    treatment of various religious nonprofit                 students) to share their religious
                                                  or integrated auxiliaries, many operate                 organizations under the previous                         objections to contraceptives. At the
                                                  their religious activities similarly even if            accommodation, the Departments                           same time, it has become apparent from
                                                  they differ in whether they participate                 conclude that it is appropriate to                       public comments and from court filings
                                                  in self-insured church plans. As another                expand the exemption to other religious                  in dozens of cases—encompassing
                                                  example, two religious colleges might                   nonprofit organizations with sincerely                   hundreds of organizations—that many
                                                  have the same level of religiosity and                  held religious beliefs opposed to                        religious nonprofit organizations
                                                  commitment to defined ideals, but one                   contraceptive coverage. We also                          express their beliefs publicly and hold
                                                  might identify with a specific large                    conclude that it is not appropriate to                   themselves out as organizations for
                                                  denomination and choose to be in a self-                limit the scope of a religious exemption                 whom their religious beliefs are vitally
                                                  insured church plan offered by that                     by relying upon a small minority of                      important. Employees of such
                                                  denomination, while another might not                   State laws that contain narrow                           organizations, even if not required to
                                                  be so associated or might not have as                   exemptions that focus on houses of                       sign a statement of faith, often have
                                                  ready access to a church plan and so                    worship and integrated auxiliaries. (76                  access to, and knowledge of, the views
                                                  might offer its employees a fully insured               FR 46623.)                                               of their employers on contraceptive
                                                  health plan. Under the accommodation,                      Sixth, the Government’s interest in                   coverage, whether through the
                                                  employees of the college using a fully                  ensuring contraceptive coverage for                      organization’s published mission
                                                  insured plan (or a self-insured plan that               employees of particular objecting                        statement or statement of beliefs,
                                                  is not a church plan) would receive                     employers is undermined by the                           through employee benefits disclosures
                                                  coverage of contraceptive services                      characteristics of many of those                         and other communications with
                                                  without cost sharing, while employees                   employers, especially nonprofit                          employees and prospective employees,
                                                  of the college participating in the self-               employers. The plaintiffs challenging                    or through publicly filed lawsuits
                                                  insured church plan would not receive                   the existing accommodation include,                      objecting to providing such coverage
                                                  the coverage where that plan required                   among other organizations, religious                     and attendant media coverage. In many
                                                  its third party administrator to not offer              colleges and universities, and religious                 cases, the employees of religious
                                                  the coverage.                                           orders that provide health care or other                 organizations will have chosen to work
                                                     As the Supreme Court recently                        charitable services. Based in part on our                for those organizations with an
                                                  confirmed, a self-insured church plan                   experience litigating against such                       understanding—explicit or implicit—
                                                  exempt from ERISA through ERISA                         organizations, the Departments now                       that they were being employed to
                                                  3(33) can include a plan that is not                    disagree with our previous assertion                     advance the organization’s goals and to
                                                  actually established or maintained by a                 that ‘‘[h]ouses of worship and their                     be respectful of the organization’s
                                                  church or by a convention or association                integrated auxiliaries that object to                    beliefs even if they do not share all of
                                                  of churches, but is maintained by ‘‘an                  contraceptive coverage on religious                      those beliefs. Religious nonprofit
                                                  organization . . . the principal purpose                grounds are more likely than other                       organizations that engage in expressive
                                                  or function of which is the                             employers to employ people of the same                   activity generally have a First
                                                  administration or funding of a plan or                  faith who share the same objection.’’ 18                 Amendment right of expressive
                                                  program for the provision of retirement                 (78 FR 39874.) Although empirical data                   association and religious free exercise to
                                                  benefits or welfare benefits, or both, for              was not required to reach our previous                   choose to hire persons (or, in the case
                                                  the employees of a church or a                          conclusion, we note that the conclusion                  of students, to admit them) based on
                                                  convention or association of churches, if               was not supported by any specific data                   whether they share, or at least will be
                                                  such organization is controlled by or                   or other source, but instead was                         respectful of, their beliefs.20
                                                  associated with a church or a                           intended to be a reasonable assumption.                     Given the sincerely held religious
                                                  convention or association of churches’’                 Nevertheless, in the litigation and in                   beliefs of many religious organizations,
                                                  (a so-called ‘‘principal-purpose                        numerous public comments submitted                       imposing the contraceptive-coverage
                                                  organization’’). See Advocate Health                    throughout the regulatory processes                      requirement on those that object based
                                                  Care Network v. Stapleton, 137 S. Ct.                   described above, many religious                          on such beliefs might undermine the
                                                  1652, 1656–57 (U.S. June 5, 2017);                      nonprofit organizations have indicated                   Government’s broader interests in
                                                  ERISA 3(33)(C). While the Departments                   that they possess deep religious                         ensuring health coverage by causing the
                                                  take no view on the status of these                     commitments even if they are not                         entities to stop providing health
                                                  particular plans, the Departments                       houses of worship or their integrated                    coverage. For example, because the
                                                  acknowledge that the church plan                        auxiliaries. Some of the religious                       Affordable Care Act does not require
                                                  exemption not only includes some non-                   nonprofit groups challenging the
                                                  houses-of-worship as organizations                      accommodation claim that their                              19 See, for example, Geneva College v. Sebelius,

                                                                                                          employees are required to adhere to a                    929 F. Supp. 2d 402, 411 (W.D. Pa. 2013); Grace
                                                  whose employees can be covered by the                                                                            Schools v. Sebelius, 988 F. Supp. 2d 935, 943 (N.D.
                                                  plan, but also, in certain circumstances,               statement of faith which includes the                    Ind. 2013); Comments of the Council for Christian
                                                  may include plans that are not                          entities’ views on certain contraceptive                 Colleges & Universities, re: CMS–9968–P (filed Apr.
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  themselves established and maintained                                                                            8, 2013) (‘‘On behalf of [] 172 higher education
                                                                                                            18 In changing its position, an agency ‘‘need not      institutions . . . a requirement for membership in
                                                  by houses of worship. Yet, such entities                demonstrate to a court’s satisfaction that the reasons   the CCCU is that full-time administrators and
                                                  and plans—if they file a self-                          for the new policy are better than the reasons for       faculty at our institutions share the Christian faith
                                                  certification or notice through the                     the old one; it suffices that the new policy is          of the institution.’’).
                                                  existing accommodation—are relieved                     permissible under the statute, that there are good          20 Notably, ‘‘the First Amendment simply does

                                                                                                          reasons for it, and that the agency believes it to be    not require that every member of a group agree on
                                                  of obligations under the contraceptive                  better, which the conscious change of course             every issue in order for the group’s policy to be
                                                  Mandate and their third party                           adequately indicates.’’ FCC v. Fox Television            ‘expressive association.’’’ Boy Scouts of America v.
                                                  administrators are not subject to a                     Stations, Inc., 556 U.S. 502, 515 (2009).                Dale, 530 U.S. 640, 655 (2000).



                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00012   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM     13OCR2
                                                           Case Federal
                                                                4:18-cv-00825-O
                                                                        Register / Vol.Document
                                                                                        82, No. 19719-8    Filed
                                                                                                    / Friday,    02/05/19
                                                                                                              October 13, 2017Page
                                                                                                                               / Rules12and
                                                                                                                                         of 44  PageID 34847803
                                                                                                                                            Regulations

                                                  institutions of higher education to                     (OPA), provides a wide variety of                      insurance at private colleges and
                                                  arrange student coverage, some                          voluntary family planning information                  universities. It is not clear that applying
                                                  institutions of higher education that                   and services for clients based on their                the Mandate among those objecting
                                                  object to the Mandate appear to have                    ability to pay, through a network that                 entities is a narrowly tailored way to
                                                  chosen to stop arranging student plans                  includes nearly 4,000 family planning                  benefit the most at-risk population. The
                                                  rather than comply with the Mandate or                  centers. http://www.hhs.gov/opa/title-x-               entities appear to encompass some such
                                                  be subject to the accommodation with                    family-planning/ Individuals with                      women, but also appear to omit many of
                                                  respect to such populations.21                          family incomes at or below the HHS                     them and to include a significantly
                                                     Seventh, we now believe the                          poverty guideline (for 2017, $24,600 for               larger cross-section of women as
                                                  administrative record on which the                      a family of four in the 48 contiguous                  employees or plan participants. At the
                                                  Mandate rests is insufficient to meet the               States and the District of Columbia)                   same time, the Mandate as applied to
                                                  high threshold to establish a compelling                receive services at no charge unless a                 objecting employers appears to
                                                  governmental interest in ensuring that                  third party (governmental or private) is               encompass a relatively small percentage
                                                  women covered by plans of objecting                     authorized or obligated to pay for these               of the number of women impacted by
                                                  organizations receive cost-free                         services. Individuals with incomes in                  the Mandate overall, since most
                                                  contraceptive coverage through those                    excess of 100 percent up to 250 percent                employers do not appear to have
                                                  plans. To begin, in support of the IOM’s                of the poverty guideline are charged for               conscientious objections to the
                                                  recommendations, which HRSA                             services using a sliding fee scale based               Mandate.26 The Guttmacher Institute,
                                                  adopted, the IOM identified several                     on family size and income.                             on which the IOM relied, further
                                                  studies showing a preventive services                   Unemancipated minors seeking                           reported that 89 percent of women who
                                                  gap because women require more                          confidential services are assessed fees                are at risk of unintended pregnancy and
                                                  preventive care than men. (IOM 2011 at                  based on their own income level rather                 are living at 0 through 149 percent of
                                                  19–21). Those studies did not identify                  than their family’s income. The                        the poverty line are already using
                                                  contraceptives or sterilization as                      availability of such programs to serve                 contraceptives, as are 92 percent of
                                                  composing a specific portion of that gap,               the most at-risk women (as defined in                  those with incomes of 300 percent or
                                                  and the IOM did not consider or                         the IOM report) diminishes the                         more of the Federal poverty level.27
                                                  establish in the report whether any cost                Government’s interest in applying the                    The rates of—and reasons for—
                                                  associated with that gap remains after                  Mandate to objecting employers. Many                   unintended pregnancy are notoriously
                                                  all other women’s preventive services                   forms of contraception are available for               difficult to measure.28 In particular,
                                                  are covered without cost-sharing. Id.                   around $50 per month, including long-                  association and causality can be hard to
                                                  Even without knowing what the                           acting methods such as the birth control               disentangle, and the studies referred to
                                                  empirical data would show about that                    shot and intrauterine devices (IUDs).24                by the 2011 IOM Report speak more to
                                                  gap, the coverage of the other women’s                  Other, more permanent forms of                         association than causality. For example,
                                                  preventive services required under both                 contraception like implantables bear a                 IOM 2011 references Boonstra, et al.
                                                  the HRSA Guidelines and throughout                      higher one-time cost, but when
                                                  section 2713(a) of the PHS Act—                         calculated over the duration of use, cost
                                                                                                                                                                    26 Prior to the implementation of the Affordable

                                                  including annual well-woman visits and                                                                         Care Act approximately 6 percent of employer
                                                                                                          a similar amount.25 Various State                      survey respondents did not offer contraceptive
                                                  a variety of tests, screenings, and                     programs supplement the Federal                        coverage, with 31 percent of respondents not
                                                  counseling services—serves at a                         programs referenced above, and 28                      knowing whether they offered such coverage Kaiser
                                                  minimum to diminish the cost gap                        States have their own mandates of                      Family Foundation & Health Research &
                                                  identified by IOM for women whose                                                                              Educational Trust, ‘‘Employer Health Benefits, 2010
                                                                                                          contraceptive coverage as a matter of                  Annual Survey’’ at 196, available at https://kaiser
                                                  employers decline to cover some or all                  State law. This existing inter-                        familyfoundation.files.wordpress.com/2013/04/
                                                  contraceptives on religious grounds.22                  governmental structure for obtaining                   8085.pdf. It is not clear whether the minority of
                                                     Moreover, there are multiple Federal,                contraceptives significantly diminishes                employers who did not cover contraception
                                                  State, and local programs that provide                                                                         refrained from doing so for conscientious reasons or
                                                                                                          the Government’s interest in applying                  for other reasons. Estimates of the number of
                                                  free or subsidized contraceptives for                   the Mandate to employers over their                    women who might be impacted by the exemptions
                                                  low-income women. Such Federal                          sincerely held religious objections.                   offered in these rules, as compared to the total
                                                  programs include, among others,                            The record also does not reflect that               number of women who will likely continue to
                                                  Medicaid (with a 90 percent Federal                                                                            receive contraceptive coverage, is discussed in more
                                                                                                          the Mandate is tailored to the women                   detail below.
                                                  match for family planning services),                    most likely to experience unintended                      27 ‘‘Contraceptive Use in the United States,’’
                                                  Title X, community health center grants,                pregnancy, identified by the 2011 IOM                  September 2016.
                                                  and Temporary Assistance for Needy                      report as ‘‘women who are aged 18 to 24                   28 The IOM 2011 Report reflected this when it

                                                  Families. According to the Guttmacher                   years and unmarried, who have a low                    cited the IOM’s own 1995 report on unintended
                                                  Institute, government-subsidized family                                                                        pregnancy, ‘‘The Best Intentions’’ (IOM 1995). IOM
                                                                                                          income, who are not high school                        1995 identifies various methodological difficulties
                                                  planning services are provided at 8,409                 graduates, and who are members of a                    in demonstrating the interest in reducing
                                                  health centers overall.23 The Title X                   racial or ethnic minority’’. (IOM 2011 at              unintended pregnancies by means of a coverage
                                                  program, for example, administered by                   102). For example, with respect to
                                                                                                                                                                 mandate in employer plans. These include: The
                                                  the HHS Office of Population Affairs                                                                           ambiguity of intent as an evidence-based measure
                                                                                                          religiously objecting organizations, the               (does it refer to mistimed pregnancy or unwanted
                                                    21 See, for example, Manya Brachear Pashman,
                                                                                                          Mandate applies in employer-based                      pregnancy, and do studies make that distinction?);
                                                                                                          group health plans and student                         ‘‘the problem of determining parental attitudes at
                                                  ‘‘Wheaton College ends coverage amid fight against                                                             conception’’ and inaccurate methods often used for
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  birth control mandate,’’ Chicago Tribune (July 29,                                                             that assessment, such as ‘‘to use the request for an
                                                  2015); Laura Bassett, ‘‘Franciscan University Drops        24 See, for example, Caroline Cunningham, ‘‘How
                                                                                                                                                                 abortion as a marker’’; and the overarching problem
                                                  Entire Student Health Insurance Plan Over Birth         Much Will Your Birth Control Cost Once the             of ‘‘association versus causality,’’ that is, whether
                                                  Control Mandate,’’ HuffPost (May 15, 2012).             Affordable Care Act Is Repealed?’’ Washingtonian       intent causes certain negative outcomes or is merely
                                                    22 The Departments are not aware of any objectors     (Jan. 17, 2017), available at https://                 correlated with them. IOM 1995 at 64–66. See also
                                                  to the contraceptive Mandate that are unwilling to      www.washingtonian.com/2017/01/17/how-much-             IOM 1995 at 222 (‘‘the largest public sector funding
                                                  cover any of the other preventive services without      will-your-birth-control-cost-once-the-affordable-      efforts, Title X and Medicaid, have not been well
                                                  cost sharing as required by PHS Act section 2713.       care-act-is-repealed/; also, see https://www.planned   evaluated in terms of their net effectiveness,
                                                    23 ‘‘Facts on Publicly Funded Contraceptive           parenthood.org/learn/birth-control.                    including their precise impact on unintended
                                                  Services in the United States,’’ March 2016.               25 Id.                                              pregnancy’’).



                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00013   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                  47804 Case Federal
                                                             4:18-cv-00825-O
                                                                     Register / Vol.Document
                                                                                     82, No. 19719-8    Filed
                                                                                                 / Friday,    02/05/19
                                                                                                           October 13, 2017Page
                                                                                                                            / Rules13and
                                                                                                                                      of 44  PageID 349
                                                                                                                                         Regulations

                                                  (2006), as finding that, ‘‘as the rate of               In the longer term—from 1972 through                       thrombosis.’’ 39 In addition, IOM 2011
                                                  contraceptive use by unmarried women                    2002—while the percentage of sexually                      stated that ‘‘[l]ong-term use of oral
                                                  increased in the United States between                  experienced women who had ever used                        contraceptives has been shown to
                                                  1982 and 2002, rates of unintended                      some form of contraception rose to 98                      reduce a woman’s risk of endometrial
                                                  pregnancy and abortion for unmarried                    percent,35 unintended pregnancy rates                      cancer, as well as protect against pelvic
                                                  women also declined,’’ 29 and Santelli                  in the Unites States rose from 35.4                        inflammatory disease and some benign
                                                  and Melnikas as finding that ‘‘increased                percent36 to 49 percent.’’37 The                           breast diseases (PRB, 1998). The Agency
                                                  rates of contraceptive use by adolescents               Departments note these and other                           for Healthcare Research and Quality
                                                  from the early 1990s to the early 2000s                 studies38 to observe the complexity and                    (AHRQ) is currently undertaking a
                                                  was associated with a decline in teen                   uncertainty in the relationship between                    systematic evidence review to evaluate
                                                  pregnancies and that periodic increases                 contraceptive access, contraceptive use,                   the effectiveness of oral contraceptives
                                                  in the teen pregnancy rate are associated               and unintended pregnancy.                                  as primary prevention for ovarian
                                                  with lower rates of contraceptive use’’.                                                                           cancer (AHRQ, 2011).’’ (IOM 2011 at
                                                  IOM 2011 at 105.30 In this respect, the                   Contraception’s association with                         107). However, after IOM 2011 made
                                                  report does not show that access to                     positive health effects might also be                      this statement, AHRQ (a component of
                                                  contraception causes decreased                          partially offset by an association with                    HHS) completed its systematic evidence
                                                  incidents of unintended pregnancy,                      negative health effects. In 2013 the                       review.40 Based on its review, AHRQ
                                                  because both of the assertions rely on                  National Institutes of Health indicated,                   stated that: ‘‘[o]varian cancer incidence
                                                  association rather than causation, and                  in funding opportunity announcement                        was significantly reduced in OC [oral
                                                  they associate reduction in unintended                  for the development of new clinically                      contraceptive] users’’; ‘‘[b]reast cancer
                                                  pregnancy with increased use of                         useful female contraceptive products,                      incidence was slightly but significantly
                                                  contraception, not merely with                          that ‘‘hormonal contraceptives have the                    increased in OC users’’; ‘‘[t]he risk of
                                                  increased access to such contraceptives.                disadvantage of having many                                cervical cancer was significantly
                                                     Similarly, in a study involving over                 undesirable side effects[,] are associated                 increased in women with persistent
                                                  8,000 women between 2012 and 2015,                      with adverse events, and obese women                       human papillomavirus infection who
                                                  conducted to determine whether                          are at higher risk for serious                             used OCs, but heterogeneity prevented a
                                                  contraceptive coverage under the                        complications such as deep venous                          formal meta-analysis’’; ‘‘[i]ncidences of
                                                  Mandate changed contraceptive use                                                                                  both colorectal cancer [] and
                                                  patterns, the Guttmacher Institute                      a systematic review,’’ 109 Obstet. Gynecol. 181            endometrial cancer [] were significantly
                                                  concluded that ‘‘[w]e observed no                       (2007).                                                    reduced by OC use’’; ‘‘[t]he risk of
                                                                                                             35 William D. Mosher & Jo Jones, U.S. Dep’t of
                                                  changes in contraceptive use patterns                                                                              vascular events was increased in current
                                                                                                          HHS, CDC, National Center for Health Statistics,
                                                  among sexually active women.’’ 31 With                  ‘‘Use of Contraception in the United States: 1982–         OC users compared with nonusers,
                                                  respect to teens, the Santelli and                      2008’’ at 5 fig. 1, 23 Vital and Health Statistics 29      although the increase in myocardial
                                                  Melnikas study cited by IOM 2011                        (Aug. 2010), available at https://www.cdc.gov/nchs/        infarction was not statistically
                                                  observes that, between 1960 and 1990,                   data/series/sr_23/sr23_029.pdf.
                                                                                                             36 Helen M. Alvaré, ‘‘No Compelling Interest: The
                                                                                                                                                                     significant’’; ‘‘[t]he overall strength of
                                                  as contraceptive use increased, teen                    ‘Birth Control’ Mandate and Religious Freedom,’’ 58        evidence for ovarian cancer prevention
                                                  sexual activity outside of marriage                     Vill. L. Rev. 379, 404–05 & n.128 (2013), available        was moderate to low’’; and ‘‘[t]he
                                                  likewise increased (although the study                  at http://digitalcommons.law.villanova.edu/vlr/            simulation model predicted that the
                                                  does not assert a causal relationship).32               vol58/iss3/2 (quoting Christopher Tietze,                  combined increase in risk of breast and
                                                                                                          ‘‘Unintended Pregnancies in the United States,
                                                  Another study, which proposed an                        1970–1972,’’ 11 Fam. Plan. Persp. 186, 186 n.*
                                                                                                                                                                     cervical cancers and vascular events
                                                  economic model for the decision to                      (1979) (‘‘in 1972, 35.4 percent percent of all U.S.        was likely to be equivalent to or greater
                                                  engage in sexual activity, stated that                  pregnancies were ‘unwanted’ or ‘wanted later’’’)).         than the decreased risk in ovarian
                                                  ‘‘[p]rograms that increase access to                       37 Id. (citing Lawrence B. Finer & Stanley K.
                                                                                                                                                                     cancer.’’41 Based on these findings,
                                                  contraception are found to decrease teen                Henshaw, ‘‘Disparities in Rates of Unintended              AHRQ concluded that ‘‘[t]here is
                                                                                                          Pregnancy in the United States, 1994 and 2001’’ 38
                                                  pregnancies in the short run but                        Persp. on Sexual Reprod. Health 90 (2006) (‘‘In            insufficient evidence to recommend for
                                                  increase teen pregnancies in the long                   2001, 49 percent of pregnancies in the United States       or against the use of OCs solely for the
                                                  run.’’ 33 Regarding emergency                           were unintended’’)).                                       primary prevention of ovarian
                                                  contraception in particular, ‘‘[i]ncreased                 38 See, for example, J.L Dueñas, et al., ‘‘Trends in
                                                                                                                                                                     cancer . . . . the harm/benefit ratio for
                                                                                                          the Use of Contraceptive Methods and Voluntary             ovarian cancer prevention alone is
                                                  access to emergency contraceptive pills                 Interruption of Pregnancy in the Spanish
                                                  enhances use but has not been shown to                  Population during 1997–2007,’’ 83 Contraception            uncertain, particularly when the
                                                  reduce unintended pregnancy rates.’’34                  82 (2011) (as use of contraceptives increased from
                                                                                                          49 percent to 80 percent, the elective abortion rate          39 NIH, ‘‘Female Contraceptive Development

                                                    29 H.  Boonstra, et al., ‘‘Abortion in Women’s        more than doubled); D. Paton, ‘‘The economics of           Program (U01)’’ (Nov. 5, 2013), available at https://
                                                  Lives’’ at 18, Guttmacher Inst. (2006).                 family planning and underage conceptions,’’ 21 J.          grants.nih.gov/grants/guide/rfa-files/RFA-HD-14-
                                                     30 Citing John S. Santelli & Andrea J. Melnikas,     Health Econ. 207 (2002) (data from the UK confirms         024.html. Thirty six percent of women in the
                                                                                                          an economic model which suggests improved                  United States are obese. https://www.niddk.nih.gov/
                                                  ‘‘Teen Fertility in Transition: Recent and Historic
                                                                                                          family planning access for females under 16                health-information/health-statistics/overweight-
                                                  Trends in the United States,’’ 31 Ann. Rev. Pub.                                                                   obesity. Also see ‘‘Does birth control raise my risk
                                                                                                          increases underage sexual activity and has an
                                                  Health 371 (2010).                                                                                                 for health problems?’’ and ‘‘What are the health
                                                     31 Bearak, J.M. and Jones, R.K., ‘‘Did
                                                                                                          ambiguous impact on underage conception rates);
                                                                                                          T. Raine et al., ‘‘Emergency contraception: advance        risks for smokers who use birth control?’’ HHS
                                                  Contraceptive Use Patterns Change after the             provision in a young, high-risk clinic population,’’       Office on Women’s Health, available at https://
                                                  Affordable Care Act? A Descriptive Analysis,’’ 27       96 Obstet. Gynecol. 1 (2000) (providing advance            www.womenshealth.gov/a-z-topics/birth-control-
                                                  Women’s Health Issues 316 (Guttmacher Inst. May–        provision of emergency contraception at family             methods; Skovlund, CW, ‘‘Association of Hormonal
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  June 2017), available at http://www.whijournal.         planning clinics to women aged 16–24 was                   Contraception with Depression,’’ 73 JAMA
                                                  com/article/S1049-3867(17)30029-4/fulltext.             associated with the usage of less effective and less       Psychiatry 1154 (Nov. 1, 2016), available at https://
                                                     32 31 Ann. Rev. Pub. Health at 375–76.
                                                                                                          consistently used contraception by other methods);         www.ncbi.nlm.nih.gov/pubmed/27680324.
                                                     33 Peter Arcidiacono, et al., ‘‘Habit Persistence                                                                  40 Havrilesky, L.J, et al., ‘‘Oral Contraceptive User
                                                                                                          M. Belzer et al., ‘‘Advance supply of emergency
                                                  and Teen Sex: Could Increased Access to                 contraception: a randomized trial in adolescent            for the Primary Prevention of Ovarian Cancer,’’
                                                  Contraception Have Unintended Consequences for          mothers,’’ 18 J. Pediatr. Adolesc. Gynecol. 347            Agency for Healthcare Research and Quality, Report
                                                  Teen Pregnancies?’’ (2005), available at http://        (2005) (advance provision of emergency                     No.: 13–E002–EF (June 2013), available at https://
                                                  public.econ.duke.edu/∼psarcidi/teensex.pdf.             contraception to mothers aged 13–20 was associated         archive.ahrq.gov/research/findings/evidence-based-
                                                     34 G. Raymond et al., ‘‘Population effect of         with increased unprotected sex at the 12-month             reports/ocusetp.html.
                                                  increased access to emergency contraceptive pills:      follow up).                                                   41 Id.




                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00014   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM       13OCR2
                                                            Case Federal
                                                                 4:18-cv-00825-O
                                                                         Register / Vol.Document
                                                                                         82, No. 19719-8    Filed
                                                                                                     / Friday,    02/05/19
                                                                                                               October 13, 2017Page
                                                                                                                                / Rules14and
                                                                                                                                          of 44  PageID 35047805
                                                                                                                                             Regulations

                                                  potential quality-of-life impact of breast                 As discussed above and based on the                   Our review is sufficient to lead us to
                                                  cancer and vascular events are                           Departments’ knowledge of litigation                    conclude that significantly more
                                                  considered.’’42                                          challenging the Mandate, during the                     uncertainty and ambiguity exists in the
                                                     In addition, in relation to several                   time ASPE estimated the scope of                        record than the Departments previously
                                                  studies cited above, imposing a coverage                 preventive services coverage (2011–                     acknowledged when we declined to
                                                  Mandate on objecting entities whose                      2013), houses of worship and integrated                 extend the exemption to certain
                                                  plans cover many enrollee families who                   auxiliaries were exempt from the                        objecting organizations and individuals
                                                  may share objections to contraception                    Mandate, other objecting religious                      as set forth herein, and that no
                                                  could, among some populations, affect                    nonprofit organizations were protected                  compelling interest exists to counsel
                                                  risky sexual behavior in a negative way.                 by the temporary safe harbor, and                       against us extending the exemption.
                                                  For example, it may not be a narrowly                    hundreds of accommodated self-insured                      During public comment periods, some
                                                  tailored way to advance the Government                   church plan entities were not subject to                commenters noted that some drugs
                                                  interests identified here to mandate                     enforcement of the Mandate through                      included in the preventive services
                                                  contraceptive access to teenagers and                    their third party administrators. In                    contraceptive Mandate can also be
                                                  young adults who are not already                         addition, dozens of for-profit entities                 useful for treating certain existing health
                                                  sexually active and at significant risk of               that had filed lawsuits challenging the                 conditions. The IOM similarly stated
                                                  unintended pregnancy.43                                  Mandate were protected by court orders                  that ‘‘the non-contraceptive benefits of
                                                     Finally, evidence from studies that                   pending the Supreme Court’s resolution                  hormonal contraception include
                                                  post-date the Mandate is not                             of Hobby Lobby in June 2014. It would                   treatment of menstrual disorders, acne
                                                  inconsistent with the observations the                   therefore appear that the benefits                      or hirsutism, and pelvic pain.’’ IOM
                                                  Departments make here. In 2016, HRSA                     recorded by the report occurred even                    2011 at 107. Consequently, some
                                                  awarded a 5-year cooperative agreement                   though most objecting entities were not                 commenters suggested that religious
                                                  to the American College of Obstetricians                 in compliance.46 Additional data                        objections to the Mandate should not be
                                                  and Gynecologists to develop                             indicates that, in 28 States where                      permitted in cases where such methods
                                                  recommendations for updated Women’s                      contraceptive coverage mandates have                    are used to treat such conditions, even
                                                  Preventive Services Guidelines. The                      been imposed statewide, those                           if those methods can also be used for
                                                  awardee formed an expert panel called                    mandates have not necessarily lowered                   contraceptive purposes. Section
                                                  the Women’s Preventive Services                          rates of unintended pregnancy (or                       2713(a)(4) of the PHS Act does not,
                                                  Initiative that issued a report (the WPSI                abortion) overall.47                                    however, apply to non-preventive care
                                                  report).44 After observing that ‘‘[p]rivate                The Departments need not take a                       provided solely for treatment of an
                                                  companies are increasingly challenging                   position on these empirical questions.                  existing condition. It applies only to
                                                  the contraception provisions in the                                                                              ‘‘such additional preventive care and
                                                  Affordable Care Act,’’ the WPSI report                   health.org/wp-content/uploads/2017/01/WPSI_             screenings . . . as provided for’’ by
                                                  cited studies through 2013 stating that                  2016AbridgedReport.pdf.                                 HRSA (Section 2713(a)(4) of the PHS
                                                                                                              46 In addition, as in IOM 2011, the WPSI report
                                                  application of HRSA Guidelines had                                                                               Act). HRSA’s Guidelines implementing
                                                                                                           bases its evidentiary conclusions relating to
                                                  applied preventive services coverage to                  contraceptive coverage, use, unintended pregnancy,
                                                                                                                                                                   this section state repeatedly that they
                                                  55.6 million women and had led to a 70                   and health benefits, on conclusions that the            apply to ‘‘preventive’’ services or care,
                                                  percent decrease in out-of-pocket                        phenomena are ‘‘associated’’ with the intended          and with respect to the coverage of
                                                                                                           outcomes, without showing there is a causal             contraception specifically, they declare
                                                  expenses for contraceptive services                      relationship. For example, the WPSI report states
                                                  among commercially insured women.                                                                                that the methods covered are
                                                                                                           that ‘‘[c]ontraceptive counseling in primary care
                                                  Id. at 57–58. The WPSI report relied on                  may increase the uptake of hormonal methods and         ‘‘contraceptive’’ methods as a ‘‘Type of
                                                  a 2015 report of the HHS Office of the                   [long-acting reversible contraceptives], although       Preventive Service,’’ and that they are to
                                                  Assistant Secretary for Planning and                     data on structured counseling in specialized            be covered only ‘‘[a]s prescribed’’ by a
                                                                                                           reproductive health settings demonstrated no such       physician or other health care provider.
                                                  Evaluation (ASPE), ‘‘The Affordable                      effect.’’ Id. at 63. The WPSI report also
                                                  Care Act Is Improving Access to                          acknowledges that a large-scale study evaluating the    https://www.hrsa.gov/womens
                                                  Preventive Services for Millions of                      effects of providing no-cost contraception had ‘‘no     guidelines/ The contraceptive coverage
                                                  Americans,’’ which estimated that                        randomization or control group.’’ Id. at 63.            requirement in the Guidelines also only
                                                                                                              The WPSI report also identifies the at-risk          applies for ‘‘women with reproductive
                                                  persons who have private insurance                       population as young, low-income, and/or minority
                                                  coverage of preventive services without                  women: ‘‘[u]nintended pregnancies
                                                                                                                                                                   capacity.’’ https://www.hrsa.gov/
                                                  cost sharing includes 55.6 million                       disproportionately occur in women age 18 to 24          womensguidelines/; (80 FR 40318).
                                                  women.45                                                 years, especially among those with low incomes or       Therefore, the Guidelines’ inclusion of
                                                                                                           from racial/ethnic minorities.’’ Id. at 58. The WPSI    contraceptive services requires coverage
                                                                                                           report acknowledges that many in this population        of contraceptive methods as a type of
                                                     42 Id. Also, see Kelli Miller, ‘‘Birth Control &
                                                                                                           are already served by Title X programs, which
                                                  Cancer: Which Methods Raise, Lower Risk,’’ The           provide family planning services to ‘‘approximately     preventive service only when a drug
                                                  Am. Cancer Society, (Jan. 21, 2016), available at        1 million teens each year.’’ Id. at 58. The WPSI        that the FDA has approved for
                                                  http://www.cancer.org/cancer/news/features/birth-        report observes that between 2008 and 2011—before       contraceptive use is prescribed in whole
                                                  control-cancer-which-methods-raise-lower-risk.           the contraceptive coverage requirement was
                                                     43 For further discussion, see Alvaré, 58 Vill. L.
                                                                                                                                                                   or in part for such use. The Guidelines
                                                                                                           implemented—unintended pregnancy decreased to
                                                  Rev. at 400–02 (discussing the Santelli & Melnikas       the lowest rate in 30 years. Id. at 58. The WPSI        and section 2713(a)(4) of the PHS Act do
                                                  study and the Arcidiacono study cited above, and         report does not address how to balance                  not require coverage of such drugs
                                                  other research that considers the extent to which        contraceptive coverage interests with religious         where they are prescribed exclusively
                                                  reduction in teen pregnancy is attributable to sexual    objections, nor does it specify the extent to which     for a non-contraceptive and non-
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  risk avoidance rather than to contraception access).     applying the Mandate among commercially insured
                                                     44 ‘‘WPSI 2016 Recommendations: Evidence              at objecting entities serves to deliver contraceptive
                                                                                                                                                                   preventive use to treat an existing
                                                  Summaries and Appendices,’’ at 54–64, available at       coverage to women most at risk of unintended            condition.48 As discussed above, the last
                                                  https://www.womenspreventivehealth.org/wp-               pregnancy.
                                                  content/uploads/2016/12/Evidence-Summaries-                 47 See Michael J. New, ‘‘Analyzing the Impact of        48 The Departments previously cited the IOM’s
                                                  and-Appendices.pdf.                                      State Level Contraception Mandates on Public            listing of existing conditions that contraceptive
                                                     45 Available at https://aspe.hhs.gov/pdf-report/      Health Outcomes,’’ 13 Ave Maria L. Rev. 345 (2015),     drugs can be used to treat (menstrual disorders,
                                                  affordable-care-act-improving-access-preventive-         available at http://avemarialaw-law-                    acne, and pelvic pain), and said of those uses that
                                                  services-millions-americans; also, see Abridged          review.avemarialaw.edu/Content/articles/vXIII.i2.       ‘‘there are demonstrated preventive health benefits
                                                  Report, available at https://www.womenspreventive        new.final.0809.pdf.                                                                                Continued




                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00015   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM     13OCR2
                                                  47806 Case Federal
                                                             4:18-cv-00825-O
                                                                     Register / Vol.Document
                                                                                     82, No. 19719-8    Filed
                                                                                                 / Friday,    02/05/19
                                                                                                           October 13, 2017Page
                                                                                                                            / Rules15and
                                                                                                                                      of 44  PageID 351
                                                                                                                                         Regulations

                                                  Administration decided to exempt                        student health coverage, and                          not required by RFRA, they would
                                                  houses of worship and their integrated                  individuals enrolled in plans where                   exercise their discretion to address the
                                                  auxiliaries from the Mandate, and to                    their employers or issuers (as                        substantial burden identified in Hobby
                                                  relieve hundreds of religious nonprofit                 applicable) are willing to offer them a               Lobby by expanding the exemptions
                                                  organizations of their obligations under                religiously acceptable plan, hold                     from the Mandate instead of revising
                                                  the Mandate and not further require                     sincerely held religious beliefs against              accommodations previously offered. In
                                                  contraceptive coverage to their                         (respectively) providing, arranging, or               the Departments’ view, a broader
                                                  employees. In several of the lawsuits                   participating in plans that comply with               exemption is a more direct, effective
                                                  challenging the Mandate, some religious                 the Mandate either by providing                       means of satisfying all bona fide
                                                  plaintiffs stated that they do not object               contraceptive coverage or by using the                religious objectors. This view is
                                                  and are willing to cover drugs                          accommodation. Because we have                        informed by the fact that the
                                                  prescribed for the treatment of an                      concluded that requiring such                         Departments’ previous attempt to
                                                  existing condition and not for                          compliance through the Mandate or                     develop an appropriate accommodation
                                                  contraceptive purposes—even if those                    accommodation has constituted a                       did not satisfy all objectors. That
                                                  drugs are also approved by the FDA for                  substantial burden on the religious                   previous accommodation consumed
                                                  contraceptive uses. Therefore, the                      exercise of many such entities or                     Departmental resources not only
                                                  Departments conclude that the fact that                 individuals, and because we conclude                  through the regulatory process, but in
                                                  some drugs that are approved for                        requiring such compliance did not serve               persistent litigation and negotiations.
                                                  preventive contraceptive purposes can                   a compelling interest and was not the                 Offering exemptions as described in
                                                  also be used for exclusively non-                       least restrictive means of serving a                  these interim final rules is a more
                                                  preventive purposes to treat existing                   compelling interest, we now believe that              workable way to respond to the
                                                  conditions is not a sufficient reason to                requiring such compliance led to the                  substantial burden identified in Hobby
                                                  refrain from expanding the exemption to                 violation of RFRA in many instances.                  Lobby and bring years of litigation
                                                  the Mandate.                                            We recognize that this is a change of                 concerning the Mandate to a close.
                                                    An additional consideration                           position on this issue, and we make that
                                                  supporting the Departments’ present                     change based on all the matters                       C. General Scope of Expanded Religious
                                                  view is that alternative approaches can                 discussed in this preamble.                           Exemptions
                                                  further the interests the Departments                                                                         1. Exemption and Accommodation for
                                                  previously identified behind the                        B. Discretion To Provide Religious
                                                                                                          Exemptions                                            Religious Employers, Plan Sponsors,
                                                  Mandate. As noted above, the                                                                                  and Institutions of Higher Education
                                                  Government already engages in dozens                       Even if RFRA does not compel the
                                                  of programs that subsidize                              religious exemptions provided in these                   For all of these reasons, and as further
                                                  contraception for the low-income                        interim final rules, the Departments                  explained below, the Departments now
                                                  women identified by the IOM as the                      believe they are the most appropriate                 believe it is appropriate to modify the
                                                  most at risk for unintended pregnancy.                  administrative response to the religious              scope of the discretion afforded to
                                                  The Departments have also                               objections that have been raised. RFRA                HRSA in the July 2015 final regulations
                                                  acknowledged in legal briefing that                     identifies certain circumstance under                 to direct HRSA to provide the expanded
                                                  contraception access can be provided                    which government must accommodate                     exemptions and change the
                                                  through means other than coverage                       religious exercise-when a government                  accommodation to an optional process if
                                                  offered by religious objectors, for                     action imposes a substantial burden on                HRSA continues to otherwise provide
                                                  example, through ‘‘a family member’s                    the religious exercise of an adherent and             for contraceptive coverage in the
                                                  employer,’’ ‘‘an Exchange,’’ or ‘‘another               imposition of that burden is not the                  Guidelines. As set forth below, the
                                                  government program.’’ 49                                least restrictive means of achieving a                expanded exemption encompasses non-
                                                    Many employer plan sponsors,                          compelling government interest. RFRA                  governmental plan sponsors that object
                                                  institutions of education arranging                     does not, however, prescribe the                      based on sincerely held religious beliefs,
                                                                                                          accommodation that the government                     and institutions of higher education in
                                                  from contraceptives relating to conditions other        must adopt. Rather, agencies have                     their arrangement of student health
                                                  than pregnancy.’’ 77 FR 8727 & n.7. This was not,       discretion to fashion an appropriate and              plans. The accommodation is also
                                                  however, an assertion that PHS Act section              administrable response to respect                     maintained as an optional process for
                                                  2713(a)(4) or the Guidelines require coverage of
                                                  ‘‘contraceptive’’ methods when prescribed for an
                                                                                                          religious liberty interests implicated by             exempt employers, and will provide
                                                  exclusively non-contraceptive, non-preventive use.      their own regulations. We know from                   contraceptive availability for persons
                                                  Instead it was an observation that such drugs—          Hobby Lobby that, in the absence of any               covered by the plans of entities that use
                                                  generally referred to as ‘‘contraceptives’’—also have   accommodation, the contraceptive-                     it (a legitimate program purpose).
                                                  some alternate beneficial uses to treat existing                                                                 The Departments believe this
                                                  conditions. For the purposes of these interim final
                                                                                                          coverage requirement imposes a
                                                  rules, the Departments clarify here that our            substantial burden on certain objecting               approach is sufficiently respectful of
                                                  previous reference to the benefits of using             employers. We know from other                         religious objections while still allowing
                                                  contraceptive drugs exclusively for some non-           lawsuits and public comments that                     the Government to advance other
                                                  contraceptive and non-preventive uses to treat                                                                interests. Even with the expanded
                                                  existing conditions did not mean that the
                                                                                                          many religious entities have objections
                                                  Guidelines require coverage of such uses, and           to complying with the accommodation                   exemption, HRSA maintains the
                                                  consequently is not a reason to refrain from offering   based on their sincerely held religious               discretion to require contraceptive
                                                  the expanded exemptions provided here. Where a          beliefs. Previously, the Departments                  coverage for nearly all entities to which
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  drug approved by the FDA for contraceptive use is                                                             the Mandate previously applied (since
                                                  prescribed for both a contraceptive use and a non-
                                                                                                          attempted to develop an
                                                  contraceptive use, the Guidelines (to the extent they   accommodation that would either                       most plan sponsors do not appear to
                                                  apply) would require its coverage. Where a drug         alleviate the substantial burden imposed              possess the requisite religious
                                                  approved by the FDA for contraceptive use is            on religious exercise or satisfy RFRA’s               objections), and to reconsider those
                                                  prescribed exclusively for a non-contraceptive and                                                            interests in the future where no covered
                                                  non-preventive use to treat an existing condition, it
                                                                                                          requirements for imposing that burden.
                                                  would be outside the scope of the Guidelines.              Now, however, the Departments have                 objection exists. Other Government
                                                     49 Brief for the Respondents at 65, Zubik v.         reassessed the relevant interests and                 subsidies of contraception are likewise
                                                  Burwell, 136 S. Ct. 1557 (2016) (No. 14–1418).          determined that, even if exemptions are               not affected by this rule.


                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00016   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                            Case Federal
                                                                 4:18-cv-00825-O
                                                                         Register / Vol.Document
                                                                                         82, No. 19719-8    Filed
                                                                                                     / Friday,    02/05/19
                                                                                                               October 13, 2017Page
                                                                                                                                / Rules16and
                                                                                                                                          of 44  PageID 35247807
                                                                                                                                             Regulations

                                                  2. Exemption for Objecting Individuals                   the insurance market because such                       other avenues for obtaining
                                                  Covered by Willing Employers and                         burdens may be factored into the                        contraception, including the various
                                                  Issuers                                                  willingness of an employer or issuer to                 governmental programs discussed
                                                     As noted above, some individuals                      offer such coverage. At the level of plan               above. As the Government is under no
                                                  have brought suit objecting to being                     offerings, the extent to which plans                    constitutional obligation to fund
                                                  covered under an insurance policy that                   cover contraception under the prior                     contraception, cf. Harris v. McRae, 448
                                                  includes coverage for contraceptives.                    rules is already far from uniform.                      United States 297 (1980), even more so
                                                  See, for example, Wieland v. HHS, 196                    Congress did not require compliance                     may the Government refrain from
                                                  F. Supp. 3d 1010 (E.D. Mo. 2016); Soda                   with section 2713 of the PHS Act by all                 requiring private citizens to cover
                                                  v. McGettigan, No. 15–cv–00898 (D.                       entities—in particular by grandfathered                 contraception for other citizens in
                                                  Md.). Just as the Departments have                       plans. The Departments’ previous                        violation of their religious beliefs. Cf.
                                                  determined that the Government does                      exemption for houses of worship and                     Rust v. Sullivan, 500 U.S. 173, 192–93
                                                  not have a compelling interest in                        integrated auxiliaries, and our lack of                 (1991) (‘‘A refusal to fund protected
                                                  applying the Mandate to employers that                   authority to enforce the accommodation                  activity, without more, cannot be
                                                  object to contraceptive coverage on                      with respect to self-insured church                     equated with the imposition of a
                                                  religious grounds, we have also                          plans, show that the importance of a                    ‘penalty’ on that activity.’’).52
                                                  concluded that the Government does                       uniform health insurance system is not                    That conclusion is consistent with the
                                                  not have a compelling interest in                        significantly harmed by allowing plans                  Supreme Court’s observation that RFRA
                                                  requiring individuals to be covered by                   to omit contraception in many                           may require exemptions even from laws
                                                  policies that include contraceptive                      contexts.51 Furthermore, granting                       requiring claimants ‘‘to confer benefits
                                                  coverage when the individuals have                       exemptions to individuals who do not                    on third parties.’’ Hobby Lobby, 134 S.
                                                  sincerely held religious objections to                   wish to receive contraceptive coverage                  Ct. at 2781 n.37. The burdens imposed
                                                  that coverage. The Government does not                   where the plan and, as applicable,                      on such third parties may be relevant to
                                                  have an interest in ensuring the                         issuer and plan sponsor are willing,                    the RFRA analysis, but they cannot be
                                                  provision of contraceptive coverage to                   does not undermine the Government’s                     dispositive. ‘‘Otherwise, for example,
                                                  individuals who do not wish to have                      interest in ensuring the provision of                   the Government could decide that all
                                                  such coverage. Especially relevant to                    such coverage to other individuals who                  supermarkets must sell alcohol for the
                                                  this conclusion is the fact that the                     wish to receive it. Nor do such                         convenience of customers (and thereby
                                                  Departments have described their                         exemptions undermine the operation of                   exclude Muslims with religious
                                                  interests of health and gender equality                  the many other programs subsidizing                     objections from owning supermarkets),
                                                  as being advanced among women who                        contraception. Rather, such exemptions                  or it could decide that all restaurants
                                                  ‘‘want’’ the coverage so as to prevent                   serve the Government’s interest in                      must remain open on Saturdays to give
                                                  ‘‘unintended’’ pregnancy. (77 FR                         accommodating religious exercise.                       employees an opportunity to earn tips
                                                  8727).50 No asserted interest is served                  Accordingly, as further explained                       (and thereby exclude Jews with
                                                  by denying an exemption to individuals                   below, the Departments have provided                    religious objections from owning
                                                  who object to it. No unintended                          an exemption to address the concerns of                 restaurants).’’ Id. Where, as here,
                                                  pregnancies will be avoided or costs                     objecting individuals.                                  contraceptives are readily accessible
                                                  reduced by imposing the coverage on                                                                              and, for many low income persons, are
                                                                                                           D. Effects on Third Parties of                          available at reduced cost or for free
                                                  those individuals.                                       Exemptions
                                                     Although the Departments previously                                                                           through various governmental programs,
                                                  took the position that allowing                            The Departments note that the                         and contraceptive coverage may be
                                                  individual religious exemptions would                    exemptions created here, like the                       available through State sources or
                                                  undermine the workability of the                         exemptions created by the last                          family plans obtained through non-
                                                  insurance system, the Departments now                    Administration, do not burden third                     objecting employers, the Departments
                                                  agree with those district courts that have               parties to a degree that counsels against               have determined that the expanded
                                                  concluded that an exemption that                         providing the exemptions. Congress did                  exemptions rather than
                                                  allows—but does not require—issuers                      not create a right to receive                           accommodations are the appropriate
                                                  and employers to omit contraceptives                     contraceptive coverage, and Congress                    response to the substantial burden that
                                                  from coverage provided to objecting                      explicitly chose not to impose the                      the Mandate has placed upon the
                                                  individuals does not undermine any                       section 2713 of the PHS Act                             religious exercise of many religious
                                                  compelling interest. See Wieland, 196 F.                 requirements on grandfathered plans                     employers.
                                                  Supp. 3d at 1019–20; March for Life,                     that cover millions of people.
                                                                                                                                                                   III. Provisions of the Interim Final
                                                  128 F. Supp. 3d at 132. The individual                   Individuals who are unable to obtain
                                                                                                                                                                   Rules With Comment Period
                                                  exemption will only apply where the                      contraceptive coverage through their
                                                                                                           employer-sponsored health plans                            The Departments are issuing these
                                                  employer and issuer (or, in the
                                                                                                           because of the exemptions created in                    interim final rules in light of the full
                                                  individual market, the issuer) are
                                                                                                           these interim final rules, or because of                history of relevant rulemaking
                                                  willing to offer a policy accommodating
                                                  the objecting individual. As a result, the               other exemptions to the Mandate, have                   (including prior interim final rules),
                                                  Departments consider it likely that                                                                              public comments, and litigation
                                                  where an individual exemption is
                                                                                                              51 Also, see Real Alternatives, 2017 WL 3324690      throughout the Federal court system.
                                                  invoked, it will impose no burdens on
                                                                                                           at *36 (3d Cir. Aug. 4, 2017) (Jordan, J., concurring   The interim final rules seek to resolve
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                                                                           in part and dissenting in part) (‘‘Because insurance    this matter and the long-running
                                                                                                           companies would offer such plans as a result of
                                                     50 In this respect, the Government’s interest in      market forces, doing so would not undermine the         litigation with respect to religious
                                                  contraceptive coverage is different than its interest    government’s interest in a sustainable and
                                                  in persons receiving some other kinds of health          functioning market. . . . Because the government           52 Cf. also Planned Parenthood Ariz., Inc. v. Am.

                                                  coverage or coverage in general, which can lead to       has failed to demonstrate why allowing such a           Ass’n of Pro-Life Obstetricians & Gynecologists, 257
                                                  important benefits that are not necessarily              system (not unlike the one that allowed wider           P.3d 181, 196 (Ariz. Ct. App. 2011) (‘‘a woman’s
                                                  conditional on the recipient’s desire to use the         choice before the Affordable Care Act) would be         right to an abortion or to contraception does not
                                                  coverage and the specific benefits that may result       unworkable, it has not satisfied strict scrutiny.’’     compel a private person or entity to facilitate
                                                  from their choice to use it.                             (citation and internal quotation marks omitted)).       either.’’).



                                             VerDate Sep<11>2014    18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00017   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM    13OCR2
                                                  47808 Case Federal
                                                             4:18-cv-00825-O
                                                                     Register / Vol.Document
                                                                                     82, No. 19719-8    Filed
                                                                                                 / Friday,    02/05/19
                                                                                                           October 13, 2017Page
                                                                                                                            / Rules17and
                                                                                                                                      of 44  PageID 353
                                                                                                                                         Regulations

                                                  objections by extending the exemption                   the process optional for eligible                        For avoidance of doubt, the
                                                  under the HRSA Guidelines to                            organizations. HRSA is simultaneously                 Departments wish to make clear that the
                                                  encompass entities, and individuals,                    updating its Guidelines to reflect the                expanded exemption created in
                                                  with sincerely held religious beliefs                   requirements of these interim final                   § 147.132(a) applies to several distinct
                                                  objecting to contraceptive or                           rules.53                                              entities involved in the provision of
                                                  sterilization coverage, and by making                                                                         coverage to the objecting employer’s
                                                  the accommodation process optional for                  A. Regulatory Restatements of Section                 employees. This explanation is
                                                  eligible organizations.                                 2713(a) and (a)(4) of the PHS Act                     consistent with how prior rules have
                                                     The Departments acknowledge that                        These interim final rules modify the               worked by means of similar language.
                                                  the foregoing analysis represents a                     restatements of the requirements of                   Section 147.132(a)(1) introductory text
                                                  change from the policies and                            section 2713(a) and (a)(4) of the PHS                 and (a)(1)(i), by specifying that ‘‘[a]
                                                  interpretations we previously adopted                   Act, contained in 26 CFR 54.9815–                     group health plan and health insurance
                                                  with respect to the Mandate and the                     2713(a)(1) introductory text and                      coverage provided in connection with a
                                                  governmental interests that underlie the                (a)(1)(iv), 29 CFR 2590.715–2713(a)(1)                group health plan’’ is exempt ‘‘to the
                                                  Mandate. These changes in policy are                    introductory text and (a)(1)(iv), and 45              extent the plan sponsor objects as
                                                  within the Departments’ authority. As                   CFR 147.130(a)(1) introductory text and               specified in paragraph (a)(2),’’ exempt
                                                  the Supreme Court has acknowledged,                     (a)(1)(iv), so that they conform to the               the group health plans the sponsors of
                                                  ‘‘[a]gencies are free to change their                   statutory text of section 2713 of the PHS             which object, and exempt their health
                                                  existing policies as long as they provide               Act.                                                  insurance issuers from providing the
                                                  a reasoned explanation for the change.’’                                                                      coverage in those plans (whether or not
                                                  Encino Motorcars, LLC v. Navarro, 136                   B. Prefatory Language of the Exemption                the issuers have their own objections).
                                                  S. Ct. 2117, 2125 (2016). This ‘‘reasoned               in 45 CFR 147.132                                     Consequently, with respect to
                                                  analysis’’ requirement does not demand                     These interim final rules move the                 Guidelines issued under
                                                  that an agency ‘‘demonstrate to a court’s               religious exemption from 45 CFR                       § 147.130(a)(1)(iv), or the parallel
                                                  satisfaction that the reasons for the new               147.131 to a new § 147.132 and expand                 provisions in 26 CFR 54.9815–
                                                  policy are better than the reasons for the              it as follows. In the prefatory language              2713(a)(1)(iv) and 29 CFR 2590.715–
                                                  old one; it suffices that the new policy                of § 147.132, these interim final rules               2713(a)(1)(iv), the plan sponsor, issuer,
                                                  is permissible under the statute, that                  specify that not only are certain entities            and plan covered in the exemption of
                                                  there are good reasons for it, and that                 ‘‘exempt,’’ but the Guidelines shall not              that paragraph would face no penalty as
                                                  the agency believes it to be better, which              support or provide for an imposition of               a result of omitting contraceptive
                                                  the conscious change of course                          the contraceptive coverage requirement                coverage from the benefits of the plan
                                                  adequately indicates’’. United Student                  to such entities. This is an                          participants and beneficiaries.
                                                  Aid Funds, Inc. v. King, 200 F. Supp. 3d                acknowledgement that section                             Consistent with the restated
                                                  163, 169–70 (D.D.C. 2016) (citing FCC v.                2713(a)(4) of the PHS Act requires                    exemption, exempt entities will not be
                                                  Fox Television Stations, Inc., 556 U.S.                 women’s preventive services coverage                  required to comply with a self-
                                                  502, 515 (2009)); also, see New Edge                    only ‘‘as provided for in comprehensive               certification process. Although exempt
                                                  Network, Inc. v. FCC, 461 F.3d 1105,                    guidelines supported by the Health                    entities do not need to file notices or
                                                  1112–13 (9th Cir. 2006) (rejecting an                   Resources and Services                                certifications of their exemption, and
                                                  argument that ‘‘an agency changing its                  Administration.’’ To the extent the                   these interim final rules do not impose
                                                  course by rescinding a rule is obligated                HRSA Guidelines do not provide for or                 any new notice requirements on them,
                                                  to supply a reasoned analysis for the                   support the application of such coverage              existing ERISA rules governing group
                                                  change beyond that which may be                         to exempt entities, the Affordable Care               health plans require that, with respect to
                                                  required when an agency does not act in                 Act does not require the coverage.                    plans subject to ERISA, a plan
                                                  the first instance’’).                                  Section 147.132 not only describes the                document must include a
                                                     Here, for all of the reasons discussed               exemption of certain entities and plans,              comprehensive summary of the benefits
                                                  above, the Departments have                             but does so by specifying that the HRSA               covered by the plan and a statement of
                                                  determined that the Government’s                        Guidelines do not provide for, or                     the conditions for eligibility to receive
                                                  interest in the application of                          support the application of, such                      benefits. Under ERISA, the plan
                                                  contraceptive coverage requirements in                  coverage to exempt entities and plans.                document provides what benefits are
                                                  this specific context to the plans of                                                                         provided to participants and
                                                  certain entities and individuals does not               C. General Scope of Exemption for                     beneficiaries under the plan and,
                                                  outweigh the sincerely held religious                   Objecting Entities                                    therefore, if an objecting employer
                                                  objections of those entities and                           In the new 45 CFR 147.132 as created               would like to exclude all or a subset of
                                                  individuals based on the analyses set                   by these interim final rules, these rules             contraceptive services, it must ensure
                                                  forth above. Thus, these interim final                  expand the exemption that was                         that the exclusion is clear in the plan
                                                  rules amend the Departments’ July 2015                  previously located in § 147.131(a). With              document. Moreover, if there is a
                                                  final regulations to expand the                         respect to employers that sponsor group               reduction in a covered service or
                                                  exemption to include additional entities                health plans, the new language of                     benefit, the plan has to disclose that
                                                  and persons that object based on                        § 147.132(a)(1) introductory text and                 change to plan participants.54 Thus,
                                                  sincerely held religious beliefs. These                 (a)(1)(i) provides exemptions for                     where an exemption applies and all or
                                                  rules leave in place HRSA’s discretion                  employers that object to coverage of all              a subset of contraceptive services are
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  to continue to require contraceptive and                or a subset of contraceptives or                      omitted from a plan’s coverage,
                                                  sterilization coverage where no such
                                                                                                          sterilization and related patient
                                                  objection exists, and to the extent that                                                                        54 See, for example, 29 U.S.C. 1022, 1024(b), 29
                                                                                                          education and counseling based on
                                                  section 2713 of the PHS Act applies.                                                                          CFR 2520.102–2, 2520.102–3, & 2520.104b–3(d),
                                                                                                          sincerely held religious beliefs.                     and 29 CFR 2590.715–2715. Also, see 45 CFR
                                                  These interim final rules also maintain
                                                                                                                                                                147.200 (requiring disclosure of the ‘‘exceptions,
                                                  the existence of an accommodation                         53 See https://www.hrsa.gov/womensguidelines/       reductions, and limitations of the coverage,’’
                                                  process, but consistent with our                        and https://www.hrsa.gov/womensguidelines2016/        including group health plans and group &
                                                  expansion of the exemption, we make                     index.html.                                           individual issuers).



                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00018   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                            Case Federal
                                                                 4:18-cv-00825-O
                                                                         Register / Vol.Document
                                                                                         82, No. 19719-8    Filed
                                                                                                     / Friday,    02/05/19
                                                                                                               October 13, 2017Page
                                                                                                                                / Rules18and
                                                                                                                                          of 44  PageID 35447809
                                                                                                                                             Regulations

                                                  otherwise applicable ERISA disclosures                  Congress’ intent in the Affordable Care                 sponsor with the requisite objections
                                                  must reflect the omission of coverage in                Act and throughout other Federal health                 but, for the sake of clarity, they include
                                                  ERISA plans. These existing disclosure                  care laws. As discussed above, many                     an illustrative, non-exhaustive list of
                                                  requirements serve to help provide                      Federal health care laws and regulations                employers whose objections qualify the
                                                  notice to participants and beneficiaries                provide exemptions for objections based                 plans they sponsor for an exemption.
                                                  of what ERISA plans do and do not                       on religious beliefs, and RFRA applies                     Under these interim final rules, the
                                                  cover. The Departments invite public                    to the Affordable Care Act. Expanding                   Departments do not limit the Guidelines
                                                  comment on whether exempt entities, or                  the exemption removes religious                         exemption with reference to nonprofit
                                                  others, would find value either in being                obstacles that entities and certain                     status or to sections 6033(a)(3)(A)(i) or
                                                  able to maintain or submit a specific                   individuals may face when they                          (iii) of the Code, as previous rules have
                                                  form of certification to claim their                    otherwise wish to participate in the                    done. A significant majority of States
                                                  exemption, or in otherwise receiving                    health care market. This advances the                   either impose no contraceptive coverage
                                                  guidance on a way to document their                     Affordable Care Acts goal of expanding                  requirement or offer broader exemptions
                                                  exemption.                                              health coverage among entities and                      than the exemption contained in the
                                                     The exemptions in § 147.132(a) apply                 individuals that might otherwise be                     July 2015 final regulations.57 Although
                                                  ‘‘to the extent’’ of the objecting entities’            reluctant to participate. These rules also              the practice of States is by no means a
                                                  sincerely held religious beliefs. Thus,                 leave in place many Federal programs                    limit on the discretion delegated to
                                                  entities that hold a requisite objection to             that subsidize contraceptives for women                 HRSA by the Affordable Care Act, nor
                                                  covering some, but not all, contraceptive               who are most at risk of unintended                      a statement about what the Federal
                                                  items would be exempt with respect to                   pregnancy and who may have more                         Government may do consistent with
                                                  the items to which they object, but not                 limited access to contraceptives.56                     RFRA or other limitations in federal
                                                  with respect to the items to which they                 These interim final rules achieve greater               law, such State practice can be
                                                  do not object. Likewise, the requisite                  uniformity and simplicity in the                        informative as to the viability of broad
                                                  objection of a plan sponsor or                          regulation of health insurance by                       protections for religious liberty. In this
                                                  institution of higher education in                      expanding the exemptions to include                     case, such practice supports the
                                                  § 147.132(a)(1)(i) and (ii) exempts its                 entities that object to the Mandate based               Departments’ decision to expand the
                                                  group health plan, health insurance                     on their sincerely held religious beliefs.              federal exemption, bringing the Federal
                                                  coverage offered by a health insurance                     The Departments further conclude                     Government’s practice into greater
                                                  issuer in connection with such plan,                    that it would be inadequate to merely                   alignment with the practices of the
                                                  and its issuer in its offering of such                  attempt to amend the accommodation                      majority of the States.
                                                  coverage, but that exemption does not                   process instead of expand the
                                                  extend to coverage provided by that                                                                             2. Section 147.132(a)(1)(i)(A)
                                                                                                          exemption. The Departments have
                                                  issuer to other group health plans where                stated in our regulations and court                        Despite not limiting the exemption to
                                                  the plan sponsor has no qualifying                      briefings that the existing                             certain organizations referred to in
                                                  objection. The objection of a health                    accommodation with respect to self-                     section 6033(a)(3)(A)(i) or (iii) of the
                                                  insurance issuer in § 147.132(a)(1)(iii)                insured plans requires contraceptive                    Code, the exemption in these rules
                                                  similarly operates only to the extent of                coverage as part of the same plan as the                includes such organizations. Section
                                                  its objection, and as otherwise limited                 coverage provided by the employer, and                  147.132(a)(1)(i)(A) specifies, as under
                                                  as described below.                                     operates in a way ‘‘seamless’’ to those                 the prior exemption, that the exemption
                                                  D. Exemption of Employers and                           plans. As a result, in significant                      covers ‘‘a group health plan established
                                                  Institutions of Higher Education                        respects, the accommodation process                     or maintained by . . . [a] church, the
                                                                                                          does not actually accommodate the                       integrated auxiliary of a church, a
                                                     The scope of the exemption is                                                                                convention or association of churches,
                                                                                                          objections of many entities. The
                                                  expanded for non-governmental plan                                                                              or a religious order.’’ In the preamble to
                                                                                                          Departments have engaged in an effort
                                                  sponsors and certain entities that                                                                              rules setting forth the prior exemption at
                                                                                                          to attempt to identify an
                                                  arrange health coverage under these                                                                             § 147.132(a), the Departments
                                                                                                          accommodation that would eliminate
                                                  interim final rules. The Departments                                                                            interpreted this same language used in
                                                                                                          the plaintiffs’ religious objections,
                                                  have consistently taken the position that                                                                       those rules by declaring that ‘‘[t]he final
                                                                                                          including seeking public comment
                                                  section 2713(a)(4) of the PHS Act grants                                                                        regulations continue to provide that the
                                                                                                          through an RFI, but we stated in January
                                                  HRSA authority to issue Guidelines that                                                                         availability of the exemption or
                                                                                                          2017 that we were unable to develop
                                                  provide for and support exemptions                                                                              accommodation be determined on an
                                                                                                          such an approach at that time.
                                                  from a contraceptive coverage                                                                                   employer by employer basis, which the
                                                  requirement. Since the beginning of                     1. Plan Sponsors Generally                              Departments continue to believe best
                                                  rulemaking concerning the Mandate,                        The expanded exemptions in these                      balances the interests of religious
                                                  HRSA and the Departments have                           interim final rules cover any kind of                   employers and eligible organizations
                                                  repeatedly exercised their discretion to                non-governmental employer plan                          and those of employees and their
                                                  create and modify various exemptions                                                                            dependents.’’ (78 FR 39886). Therefore,
                                                  within the Guidelines.55                                  56 See, for example, Family Planning grants in 42
                                                                                                                                                                  under the prior exemption, if an
                                                     The Departments believe the                          U.S.C. 300, et seq.; the Teenage Pregnancy              employer participated in a house of
                                                  approach of these interim final rules                   Prevention Program, Public Law 112–74 (125 Stat
                                                                                                                                                                  worship’s plan—perhaps because it was
                                                  better aligns our implementation of                     786, 1080); the Healthy Start Program, 42 U.S.C.
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                                                                          254c–8; the Maternal, Infant, and Early Childhood       affiliated with a house of worship—but
                                                  section 2713(a)(4) of the PHS Act with                  Home Visiting Program, 42 U.S.C. 711; Maternal          was not an integrated auxiliary or a
                                                                                                          and Child Health Block Grants, 42 U.S.C. 703; 42        house of worship itself, that employer
                                                    55 ‘‘The fact that the agency has adopted different   U.S.C. 247b–12; Title XIX of the Social Security
                                                  definitions in different contexts adds force to the     Act, 42 U.S.C. 1396, et seq.; the Indian Health         was not considered to be covered by the
                                                  argument that the definition itself is flexible,        Service, 25 U.S.C. 13, 42 U.S.C. 2001(a), & 25 U.S.C.
                                                  particularly since Congress has never indicated any     1601, et seq.; Health center grants, 42 U.S.C.            57 See Guttmacher Institute, ‘‘Insurance Coverage

                                                  disapproval of a flexible reading of the statute.’’     254b(e), (g), (h), & (i); the NIH Clinical Center, 42   of Contraceptives’’ available at https://
                                                  Chevron, U.S.A., Inc. v. Natural Resources Defense      U.S.C. 248; and the Personal Responsibility             www.guttmacher.org/state-policy/explore/
                                                  Council, Inc., 467 U.S. 837, 863–64 (1984).             Education Program, 42 U.S.C. 713.                       insurance-coverage-contraceptives.



                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00019   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM    13OCR2
                                                  47810 Case Federal
                                                             4:18-cv-00825-O
                                                                     Register / Vol.Document
                                                                                     82, No. 19719-8    Filed
                                                                                                 / Friday,    02/05/19
                                                                                                           October 13, 2017Page
                                                                                                                            / Rules19and
                                                                                                                                      of 44  PageID 355
                                                                                                                                         Regulations

                                                  exemption, even though it was, in the                   Sebelius, 987 F. Supp. 2d 232, 242                    The mechanisms for determining
                                                  ordinary meaning of the text of the prior               (E.D.N.Y. 2013). Therefore the                        whether a company has adopted and
                                                  regulation, participating in a ‘‘plan                   Departments believe it is most                        holds such principles or views is a
                                                  established or maintained by a [house of                appropriate to use a plan basis, not an               matter of well-established State law
                                                  worship].’’                                             employer by employer basis, to                        with respect to corporate decision-
                                                     Under these interim final rules,                     determine the scope of an exemption for               making,60 and the Departments expect
                                                  however, the Departments intend that,                   a group health plan established or                    that application of such laws would
                                                  when this regulation text exempts a                     maintained by a house of worship or                   cabin the scope of this exemption.
                                                  plan ‘‘established or maintained by’’ a                 integrated auxiliary.                                    In including entities in the exemption
                                                  house of worship or integrated                                                                                that are not closely held, these interim
                                                  auxiliary, such exemption will no                       3. Section 147.132(a)(1)(i)(B)                        final rules provide for the possibility
                                                  longer ‘‘be determined on an employer                      Section 147.132(a)(1)(i)(B) of the rules           that some publicly traded entities may
                                                  by employer basis,’’ but will be                        specifies that the exemption includes                 use the exemption. Even though the
                                                  determined on a plan basis—that is, by                  the plans of plan sponsors that are                   Supreme Court did not extend its
                                                  whether the plan is a ‘‘plan established                nonprofit organizations.                              holding in Hobby Lobby to publicly
                                                  or maintained by’’ a house of worship                                                                         traded corporations (the matter could be
                                                                                                          4. Section 147.132(a)(1)(i)(C)
                                                  or integrated auxiliary. This                                                                                 resolved without deciding that
                                                  interpretation better conforms to the text                 Under § 147.132(a)(1)(i)(C), the rules             question), the Court did instruct that
                                                  of the regulation setting forth the                     extend the exemption to the plans of                  RFRA applies to corporations because
                                                  exemption—in both the prior regulation                  closely held for-profit entities. This is             they are ‘‘persons’’ as that term is
                                                  and in the text set forth in these interim              consistent with the Supreme Court’s                   defined in 1 U.S.C. 1. Given that the
                                                  final rules. It also offers appropriate                 ruling in Hobby Lobby, which declared                 definition under 1 U.S.C. 1 applies to
                                                  respect to houses of worship and their                  that a corporate entity is capable of                 any corporation, the Departments
                                                  integrated auxiliaries not only in their                possessing and pursuing non-pecuniary                 consider it appropriate to extend the
                                                  internal employment practices but in                    goals (in Hobby Lobby, religion),                     exemption set forth in these interim
                                                  their choice of organizational form and/                regardless of whether the entity operates             final rules to for-profit corporations
                                                  or in their activity of establishing or                 as a nonprofit organization, and                      whether or not they are closely held.
                                                  maintaining health plans for employees                  rejecting the Departments’ argument to                The Departments are generally aware
                                                  of associated employers that do not                     the contrary. (134 S. Ct. 2768–75) Some               that in a country as large as America
                                                  meet the threshold of being integrated                  reports and industry experts have                     comprised of a supermajority of
                                                  auxiliaries. Moreover, under this                       indicated that not many for-profit                    religious persons, some publicly traded
                                                  interpretation, houses of worship would                 entities beyond those that had originally             entities might claim a religious
                                                  not be faced with the potential prospect                brought suit have sought relief from the              character for their company, or that the
                                                  of services to which they have a                        Mandate after Hobby Lobby.58                          majority of shares (or voting shares) of
                                                  religious objection being covered for                                                                         some publicly traded companies might
                                                                                                          5. Section 147.132(a)(1)(i)(D)
                                                  employees of an associated employer                                                                           be controlled by a small group of
                                                  participating in a plan they have                          Under § 147.132(a)(1)(i)(D), the rules             religiously devout persons so as to set
                                                  established and maintain.                               extend the exemption to the plans of                  forth such a religious character.61 The
                                                     The Departments do not believe there                 for-profit entities that are not closely              fact that such a company is religious
                                                  is a sufficient factual basis to exclude                held. The July 2015 final regulations                 does not mean that it will have an
                                                  from this part of the exemption entities                extended the accommodation to for-                    objection to contraceptive coverage, and
                                                  that are so closely associated with a                   profit entities only if they are closely              there are many fewer publicly traded
                                                  house of worship or integrated auxiliary                held, by positively defining what                     companies than there are closely held
                                                  that they are permitted participation in                constitutes a closely held entity. The                ones. But our experience with closely
                                                  its health plan, but are not themselves                 Departments implicitly recognized the                 held companies is that some, albeit a
                                                  integrated auxiliaries. Additionally, this              difficulty of providing an affirmative                small minority, do have religious
                                                  interpretation is not inconsistent with                 definition of closely held entities in the            objections to contraceptive coverage.
                                                  the operation of the accommodation                      July 2015 final regulations when we                   Thus we consider it possible, though
                                                  under the prior rule, to the extent that,               adopted a definition that included                    very unlikely, that a religious publicly
                                                  in practice and as discussed elsewhere                  entities that are merely ‘‘substantially
                                                  herein, it does not force contraceptive                 similar’’ to certain specified parameters,            provide an exemption on an interim final basis to
                                                  coverage to be provided on behalf of the                and we allowed entities that were not                 closely held entities by using a negative definition:
                                                  plan participants of many religious                                                                           entities that do not have publicly traded ownership
                                                                                                          sure if they met the definition to inquire            interests as defined by certain securities required to
                                                  organizations in a self-insured church                  with HHS; HHS was permitted to                        be registered under section 12 of the Securities
                                                  plan exempt from ERISA—which are                        decline to answer the inquiry, at which               Exchange Act of 1934. Although this is a more
                                                  exempt in part because the plans are                    time the entity would be deemed to                    workable definition than set forth in our previous
                                                  established and maintained by a church.                                                                       rules, we have determined that it is appropriate to
                                                                                                          qualify as an eligible organization. The              offer the expanded religious exemptions to certain
                                                  (Section 3(33)(A) of ERISA) In several                  exemptions in these interim final rules               entities whether or not they have publicly traded
                                                  lawsuits challenging the Mandate, the                   do not need to address this difficulty                ownership interests.
                                                  Departments took the position that some                 because they include both for-profit                    60 Although the Departments do not prescribe any

                                                  plans established and maintained by                     entities that are closely held and for-               form or notification, they would expect that such
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                                                                                                                                principles or views would have been adopted and
                                                  houses of worship, but that included                    profit entities that are not closely held.59          documented in accordance with the laws of the
                                                  entities that were not integrated                                                                             jurisdiction under which they are incorporated or
                                                  auxiliaries, were church plans under                      58 See Jennifer Haberkorn, ‘‘Two years later, few   organized.
                                                  section 3(33) of ERISA and, thus, the                   Hobby Lobby copycats emerge,’’ Politico (Oct. 11,       61 See, e.g., Nasdaq.com, ‘‘4 Publicly Traded

                                                  Government ‘‘has no authority to                        2016), available at http://www.politico.com/story/    Religious Companies if You’re Looking to Invest in
                                                                                                          2016/10/obamacare-birth-control-mandate-              Faith’’ (Feb. 7, 2014), available at http://
                                                  require the plaintiffs’ TPAs to provide                 employers-229627.                                     www.nasdaq.com/article/4-publicly-traded-
                                                  contraceptive coverage at this time.’’                    59 In the companion interim final rules published   religious-companies-if-youre-looking-to-invest-in-
                                                  Roman Catholic Archdiocese of N.Y. v.                   elsewhere in this Federal Register, the Departments   faith-cm324665.



                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00020   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                           Case Federal
                                                                4:18-cv-00825-O
                                                                        Register / Vol.Document
                                                                                        82, No. 19719-8    Filed
                                                                                                    / Friday,    02/05/19
                                                                                                              October 13, 2017Page
                                                                                                                               / Rules20and
                                                                                                                                         of 44  PageID 35647811
                                                                                                                                            Regulations

                                                  traded company might have objections                    extended, in the case of institutions of              with respect to providing coverage in
                                                  to contraceptive coverage. At the same                  higher education (as defined in 20                    those plans. The issuer exemption in
                                                  time, we are not aware of any publicly                  U.S.C. 1002), to their arrangement of                 § 147.132(a)(1)(iii) adds to that
                                                  traded entities that challenged the                     student health insurance coverage, in a               protection, but the additional protection
                                                  Mandate specifically either publicly or                 manner comparable to the applicability                operates in a different way than the plan
                                                  in court. The Departments agree with                    of the exemption for group health                     sponsor exemption operates. As set
                                                  the Supreme Court that it is improbable                 insurance coverage provided in                        forth in these interim final rules, the
                                                  that many publicly traded companies                     connection with a group health plan                   only plan sponsors, or in the case of
                                                  with numerous ‘‘unrelated                               established or maintained by a plan                   individual insurance coverage,
                                                  shareholders—including institutional                    sponsor. As mentioned above, because                  individuals, who are eligible to
                                                  investors with their own set of                         the Affordable Care Act does not require              purchase or enroll in health insurance
                                                  stakeholders—would agree to run a                       institutions of higher education to                   coverage offered by an exempt issuer
                                                  corporation under the same religious                    arrange student coverage, some                        that does not cover some or all
                                                  beliefs’’ and thereby qualify for the                   institutions of higher education that                 contraceptive services are plan sponsors
                                                  exemption. (134 S. Ct. at 2774)                         object to the Mandate appear to have                  or individuals who themselves object
                                                                                                          chosen to stop arranging student plans                and are otherwise exempt based on their
                                                  6. Section 147.132(a)(1)(i)(E)
                                                                                                          rather than comply with the Mandate or                objection. Thus, the issuer exemption
                                                     Under § 147.132(a)(1)(i)(E), the rules               use the accommodation. Extending the                  specifies that where a health insurance
                                                  extend the exemption to the plans of                    exemption in these interim final rules                issuer providing group health insurance
                                                  any other non-governmental employer.                    may remove an obstacle to such entities               coverage is exempt under paragraph
                                                  The plans of governmental employers                     deciding to offer student plans, thereby              (a)(1)(iii), the plan remains subject to
                                                  are not covered by the plan sponsor                     giving students another health                        any requirement to provide coverage for
                                                  exemption of § 147.132(a)(1)(i). The                    insurance option.                                     contraceptive services under Guidelines
                                                  Departments are not aware of reasons                                                                          issued under 42 CFR 147.130(a)(1)(iv)
                                                  why it would be appropriate or                          E. Exemption for Issuers
                                                                                                                                                                unless the plan is otherwise exempt
                                                  necessary to offer religious exemptions                    These interim final rules extend the               from that requirement. Accordingly, the
                                                  to governmental employer plan                           exemption, in § 147.132(a)(1)(iii), to                only plan sponsors, or in the case of
                                                  sponsors in the United States with                      health insurance issuers offering group               individual insurance coverage,
                                                  respect to the contraceptive Mandate.                   or individual health insurance coverage               individuals, who are eligible to
                                                  But, as discussed below, governmental                   that sincerely hold their own religious
                                                                                                                                                                purchase or enroll in health insurance
                                                  employers are permitted to respect an                   objections to providing coverage for
                                                                                                                                                                coverage offered by an issuer that is
                                                  individual’s objection under                            contraceptive services.
                                                                                                             The Departments are not currently                  exempt under this paragraph (a)(1)(iii)
                                                  § 147.132(b) and thus to provide health
                                                                                                          aware of health insurance issuers that                that does not include coverage for some
                                                  insurance coverage without the
                                                                                                          possess their own religious objections to             or all contraceptive services are plan
                                                  objected-to contraceptive coverage to
                                                                                                          offering contraceptive coverage.                      sponsors or individuals who themselves
                                                  such individual. Where that exemption
                                                                                                          Nevertheless, many Federal health care                object and are exempt. Issuers that hold
                                                  is operative, the Guidelines may not be
                                                                                                          conscience laws and regulations protect               religious objections should identify to
                                                  construed to prevent a willing
                                                                                                          issuers or plans specifically. For                    plan sponsors the lack of contraceptive
                                                  governmental plan sponsor of a group
                                                                                                          example, 42 U.S.C. 1395w–22(j)(3)(B)                  coverage in any health insurance
                                                  health plan from offering a separate
                                                                                                          and 1396u–2(b)(3) protect plans or                    coverage being offered that is based on
                                                  benefit package option, or a separate
                                                                                                          managed care organizations in Medicaid                the issuer’s exemption, and
                                                  policy, certificate or contract of
                                                                                                          or Medicare Advantage. The Weldon                     communicate the group health plan’s
                                                  insurance, to any individual who
                                                                                                          Amendment protects HMOs, health                       independent obligation to provide
                                                  objects to coverage or payments for
                                                                                                          insurance plans, and any other health                 contraceptive coverage, unless the group
                                                  some or all contraceptive services based
                                                                                                          care organizations are protected from                 health plan itself is exempt under
                                                  on sincerely held religious beliefs.
                                                     By the general extension of the                      being required to provide coverage or                 regulations governing the Mandate.
                                                  exemption to the plans of plan sponsors                 pay for abortions. See, for example,                     In this way, the issuer exemption
                                                  in § 147.132(a)(1)(i), these interim final              Consolidated Appropriations Act of                    serves to protect objecting issuers both
                                                  rules also exempt group health plans                    2017, Public Law 115–31, Div. H, Title                from being asked or required to issue
                                                  sponsored by an entity other than an                    V, Sec. 507(d). Congress also declared                policies that cover contraception in
                                                  employer (for example, a union) that                    this year that ‘‘it is the intent of                  violation of the issuers’ sincerely held
                                                  objects based on sincerely held religious               Congress’’ to include a ‘‘conscience                  religious beliefs, and from being asked
                                                  beliefs to coverage of contraceptives or                clause’’ which provides exceptions for                or required to issue policies that omit
                                                  sterilization.                                          religious beliefs if the District of                  contraceptive coverage to non-exempt
                                                                                                          Columbia requires ‘‘the provision of                  entities or individuals, thus subjecting
                                                  7. Section 147.132(a)(1)(ii)                            contraceptive coverage by health                      the issuers to potential liability if those
                                                     As in the previous rules, the plans of               insurance plans.’’ See Id. at Div. C, Title           plans are not exempt from the
                                                  institutions of higher education that                   VIII, Sec. 808. In light of the clearly               Guidelines. At the same time, the issuer
                                                  arrange student health insurance                        expressed intent of Congress to protect               exemption will not serve to remove
                                                  coverage will continue to be treated                    religious liberty, particularly in certain            contraceptive coverage obligations from
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  similarly to the way in which the plans                 health care contexts, along with the                  any plan or plan sponsor that is not also
                                                  of employers are treated, but for the                   specific efforts to protect issuers, the              exempt, nor will it prevent other issuers
                                                  purposes of such plans being exempt or                  Departments have concluded that an                    from being required to provide
                                                  electing the optional accommodation,                    exemption for issuers is appropriate.                 contraceptive coverage in individual
                                                  rather than merely being eligible for the                  As discussed above, where the                      insurance coverage. Permitting issuers
                                                  accommodation as in the previous rule.                  exemption for plan sponsors or                        to object to offering contraceptive
                                                  These interim final rules specify, in                   institutions of higher education applies,             coverage based on sincerely held
                                                  § 147.132(a)(1)(ii), that the exemption is              issuers are exempt under those sections               religious beliefs will allow issuers to


                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00021   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                  47812 Case Federal
                                                             4:18-cv-00825-O
                                                                     Register / Vol.Document
                                                                                     82, No. 19719-8    Filed
                                                                                                 / Friday,    02/05/19
                                                                                                           October 13, 2017Page
                                                                                                                            / Rules21and
                                                                                                                                      of 44  PageID 357
                                                                                                                                         Regulations

                                                  continue to offer coverage to plan                      establishing, maintaining, providing,                 contraceptive coverage, even if those
                                                  sponsors and individuals, without                       offering, or arranging (as applicable)                governmental entities do not object to
                                                  subjecting them to liability under                      coverage, payments, or a plan that                    offering contraceptive coverage in
                                                  section 2713(a)(4) of the PHS Act or                    provides coverage or payments for some                general.
                                                  related provisions for their failure to                 or all contraceptive services, based on                 This ‘‘individual exemption’’ cannot
                                                  provide contraceptive coverage.                         its sincerely held religious beliefs.                 be used to force a plan (or its sponsor)
                                                     The issuer exemption does not                                                                              or an issuer to provide coverage
                                                  specifically include third party                        G. Individual Exemption                               omitting contraception, or, with respect
                                                  administrators, although the optional                      These interim final rules include a                to health insurance coverage, to prevent
                                                  accommodation process provided under                    special rule pertaining to individuals                the application of State law that requires
                                                  these interim final rules specifies that                (referred to here as the ‘‘individual                 coverage of such contraceptives or
                                                  third party administrators cannot be                    exemption’’). Section 147.132(b)                      sterilization. Nor can the individual
                                                  required to contract with an entity that                provides that nothing in                              exemption be construed to require the
                                                  invokes that process. Some religious                    § 147.130(a)(1)(iv), 26 CFR 54.9815–                  guaranteed availability of coverage
                                                  third party administrators have brought                 2713(a) (1)(iv), or 29 CFR 2590.715–                  omitting contraception to a plan sponsor
                                                  suit in conjunction with suits brought                  2713(a)(1)(iv), may be construed to                   or individual who does not have a
                                                  by organizations enrolled in ERISA-                     prevent a willing plan sponsor of a                   sincerely held religious objection. This
                                                  exempt church plans. Such plans are                     group health plan or a willing health                 individual exemption is limited to the
                                                  now exempt under these interim final                    insurance issuer offering group or                    requirement to provide contraceptive
                                                  rules, and their third party                            individual health insurance coverage,                 coverage under section 2713(a)(4) of the
                                                  administrators, as claims processors, are               from offering a separate benefit package              PHS Act, and does not affect any other
                                                  under no obligation under section                       option, or a separate policy, certificate,            Federal or State law governing the plan
                                                  2713(a)(4) of the PHS Act to provide                    or contract of insurance, to any                      or coverage. Thus, if there are other
                                                  benefits for contraceptive services, as                 individual who objects to coverage or                 applicable laws or plan terms governing
                                                  that section applies only to plans and                  payments for some or all contraceptive                the benefits, these interim final rules do
                                                  issuers. In the case of ERISA-covered                   services based on the individual’s                    not affect such other laws or terms.
                                                  plans, plan administrators are obligated                sincerely held religious beliefs. The                   The Departments believe the
                                                  under ERISA to follow the plan terms,                   individual exemption extends to the                   individual exemption will help to meet
                                                  but it is the Departments’ understanding                coverage unit in which the plan                       the Affordable Care Act’s goal of
                                                  that third party administrators are not                 participant, or subscriber in the                     increasing health coverage because it
                                                  typically designated as plan                            individual market, is enrolled (for                   will reduce the incidence of certain
                                                  administrators under section 3(16) of                   instance, to family coverage covering                 individuals choosing to forego health
                                                  ERISA and, therefore, would not                         the participant and his or her                        coverage because the only coverage
                                                  normally act as plan administrators                     beneficiaries enrolled under the plan),               available would violate their sincerely
                                                  under section 3(16) of ERISA. Therefore,                but does not relieve the plan’s or                    held religious beliefs.62 At the same
                                                  to the Departments’ knowledge, it is                    issuer’s obligation to comply with the                time, this individual exemption ‘‘does
                                                  only under the existing accommodation                   Mandate with respect to the group                     not undermine the governmental
                                                  process that third party administrators                 health plan at large or, as applicable, to            interests furthered by the contraceptive
                                                  are required to undertake any                           any other individual policies the issuer              coverage requirement,’’ 63 because,
                                                  obligations to provide or arrange for                   offers.                                               when the exemption is applicable, the
                                                  contraceptive coverage to which they                       This individual exemption allows                   individual does not want the coverage,
                                                  might object. These interim final rules                 plan sponsors and issuers that do not                 and therefore would not use the
                                                  make the accommodation process                          specifically object to contraceptive                  objectionable items even if they were
                                                  optional for employers and other plan                   coverage to offer religiously acceptable              covered.
                                                  sponsors, and specify that third party                  coverage to their participants or
                                                                                                          subscribers who do object, while                      H. Optional Accommodation
                                                  administrators that have their own
                                                  objection to complying with the                         offering coverage that includes                         Despite expanding the scope of the
                                                  accommodation process may decline to                    contraception to participants or                      exemption, these rules also keep the
                                                  enter into, or continue, contracts as                   subscribers who do not object. This                   accommodation process, but revise it so
                                                  third party administrators of such plans.               individual exemption can apply with                   as to make it optional. In this way,
                                                  For these reasons, these interim final                  respect to individuals in plans                       objecting employers are no longer
                                                  rules do not otherwise exempt third                     sponsored by private employers or                     required to choose between direct
                                                  party administrators. The Departments                   governmental employers. For example,                  compliance or compliance through the
                                                  solicit public comment, however, on                     in one case brought against the                       accommodation. These rules maintain
                                                  whether there are situations where there                Departments, the State of Missouri                    the location of the accommodation
                                                  may be an additional need to provide                    enacted a law under which the State is                process in the Code of Federal
                                                  distinct protections for third party                    not permitted to discriminate against                 Regulations at 45 CFR 147.131, 26 CFR
                                                  administrators that may have religious                  insurance issuers that offer health plans             54.9815–2713A, and 29 CFR 2590.715–
                                                  beliefs implicated by the Mandate.                      without coverage for contraception                    2713A. These rules, by virtue of
                                                                                                          based on employees’ religious beliefs, or             expanding the plan sponsor exemption
                                                  F. Scope of Objections Needed for the                   against the individual employees who                  beyond houses of worship and
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  Objecting Entity Exemption                              accept such offers. See Wieland, 196 F.               integrated auxiliaries that were
                                                    Exemptions for objecting entities                     Supp. 3d at 1015–16 (quoting Mo. Rev.
                                                  specify that they apply where the                       Stat. 191.724). Under the individual                    62 See, for example, Wieland, 196 F. Supp. 3d at

                                                  entities object as specified in                         exemption of these interim final rules,               1017, and March for Life, 128 F. Supp. 3d at 130,
                                                  § 147.132(a)(2). That paragraph specifies               employers sponsoring governmental                     where the courts noted that the individual
                                                                                                                                                                employee plaintiffs indicated that they viewed the
                                                  that exemptions for objecting entities                  plans would be free to honor the                      Mandate as pressuring them to ‘‘forgo health
                                                  will apply to the extent that an entity                 objections of individual employees by                 insurance altogether.’’
                                                  described in § 147.132(a)(1) objects to its             offering them plans that omit                           63 78 FR 39874.




                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00022   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                           Case Federal
                                                                4:18-cv-00825-O
                                                                        Register / Vol.Document
                                                                                        82, No. 19719-8    Filed
                                                                                                    / Friday,    02/05/19
                                                                                                              October 13, 2017Page
                                                                                                                               / Rules22and
                                                                                                                                         of 44  PageID 35847813
                                                                                                                                            Regulations

                                                  previously exempt, and beyond                           will be effective on the 1st day of the 1st           discretion to decide whether to continue
                                                  religious nonprofit groups that were                    plan year that begins on or after 30 days             to require contraceptive coverage under
                                                  previously accommodated, and by                         after the date of the revocation (to allow            the Guidelines (in plans where Congress
                                                  defining eligible organizations for the                 for the provision of notice to plan                   applied section 2713 of the PHS Act) if
                                                  accommodation with reference to those                   participants in cases where                           no objection exists. The Departments
                                                  covered by the exemption, likewise                      contraceptive benefits will no longer be              believe this array of programs and
                                                  expand the kinds of entities that may                   provided). Alternatively, an eligible                 requirements better serves the interest of
                                                  use the optional accommodation. This                    organization may give 60-days notice                  providing contraceptive coverage while
                                                  includes plan sponsors with sincerely                   pursuant to section 2715(d)(4) of the                 protecting the conscience rights of
                                                  held religious beliefs for the reasons                  PHS Act,64 if applicable, to revoke its               entities that have sincerely held
                                                  described above. Consequently, under                    use of the accommodation process.                     religious objections to some or all
                                                  these interim final rules, objecting                       The Departments have eliminated the                contraceptive or sterilization services.
                                                  employers may make use of the                           provision in the previous                               The Departments request and
                                                  exemption, or may choose to pursue the                  accommodation under which an issuer                   encourage public comments on all
                                                  optional accommodation process. If an                   is deemed to have complied with the                   matters addressed in these interim final
                                                  eligible organization pursues the                       Mandate where the issuer relied                       rules.
                                                  optional accommodation process                          reasonably and in good faith on a                     V. Interim Final Rules, Request for
                                                  through the EBSA Form 700 or other                      representation by an eligible                         Comments and Waiver of Delay of
                                                  specified notice to HHS, it voluntarily                 organization as to its eligibility for the            Effective Date
                                                  shifts an obligation to provide separate                accommodation, even if that
                                                  but seamless contraceptive coverage to                  representation was later determined to                   Section 9833 of the Code, section 734
                                                  its issuer or third party administrator.                be incorrect. Because any organization                of ERISA, and section 2792 of the PHS
                                                     The fees adjustment process for                      with a sincerely held religious objection             Act authorize the Secretaries of the
                                                  qualifying health issuers or third party                to contraceptive coverage is now eligible             Treasury, Labor, and HHS (collectively,
                                                  administrators pursuant to 45 CFR                       for the optional accommodation under                  the Secretaries) to promulgate any
                                                  156.50 is not modified, and (as specified               these interim final rules and is also                 interim final rules that they determine
                                                  therein) requires for its applicability                 exempt, the Departments believe there                 are appropriate to carry out the
                                                  that an exception under OMB Circular                    is minimal opportunity for mistake or                 provisions of chapter 100 of the Code,
                                                  No. A–25R be in effect as the Secretary                 misrepresentation by the organization,                part 7 of subtitle B of title I of ERISA,
                                                  of the Department of Health and Human                   and the reliance provision is no longer               and part A of title XXVII of the PHS Act,
                                                  Services requests.                                      necessary.                                            which include sections 2701 through
                                                     If an eligible organization wishes to                                                                      2728 of the PHS Act and the
                                                  revoke its use of the accommodation, it                 I. Definition of Contraceptive Services               incorporation of those sections into
                                                  can do so under these interim final rules               for the Purpose of These Rules                        section 715 of ERISA and section 9815
                                                  and operate under its exempt status. As                    The interim final rules specify that               of the Code. These interim final rules
                                                  part of its revocation, the issuer or third             when the rules refer to ‘‘contraceptive’’             fall under those statutory authorized
                                                  party administrator of the eligible                     services, benefits, or coverage, such                 justifications, as did previous rules on
                                                  organization must provide participants                  terms include contraceptive or                        this matter (75 FR 41726; 76 FR 46621;
                                                  and beneficiaries written notice of such                sterilization items, services, or related             79 FR 51092).
                                                  revocation as specified in guidance                     patient education or counseling, to the                  Section 553(b) of the Administrative
                                                  issued by the Secretary of the                          extent specified for purposes of                      Procedure Act (APA) requires notice
                                                  Department of Health and Human                          § 147.130(a)(1)(iv). This was the case                and comment rulemaking, involving a
                                                  Services. This revocation process                       under the previous rules, as expressed                notice of proposed rulemaking and a
                                                  applies both prospectively to eligible                  in the preamble text of the various                   comment period prior to finalization of
                                                  organizations who decide at a later date                iterations of the regulations, but the                regulatory requirements—except when
                                                  to avail themselves of the optional                     Departments wish to make the scope                    an agency, for good cause, finds that
                                                  accommodation and then decide to                        clear by specifying it in the regulatory              notice and public comment thereon are
                                                  revoke that accommodation, as well as                   text.                                                 impracticable, unnecessary, or contrary
                                                  to organizations that were included in                                                                        to the public interest. These provisions
                                                  the accommodation prior to the effective                J. Conclusion                                         of the APA do not apply here because
                                                  date of these interim final rules either                   The Departments believe that the                   of the specific authority granted to the
                                                  by their submission of an EBSA Form                     Guidelines and the exemptions                         Secretaries by section 9833 of the Code,
                                                  700 or notification, or by some other                   expanded herein will advance the                      section 734 of ERISA, and section 2792
                                                  means under which their third party                     limited purposes for which Congress                   of the PHS Act.
                                                  administrator or issuer was notified by                 imposed section 2713 of the PHS Act,                     Even if these provisions of the APA
                                                  DOL or HHS that the accommodation                       while acting consistently with Congress’              applied, they would be satisfied: The
                                                  applies. Consistent with other                          well-established record of allowing for               Departments have determined that it
                                                  applicable laws, the issuer or third party              religious exemptions with respect to                  would be impracticable and contrary to
                                                  administrator of an eligible organization               especially sensitive health care and                  the public interest to delay putting these
                                                  must promptly notify plan participants                  health insurance requirements. These                  provisions in place until a full public
                                                  and beneficiaries of the change of status               interim final rules leave fully in place              notice-and-comment process is
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  to the extent such participants and                     over a dozen Federal programs that                    completed. As discussed earlier, the
                                                  beneficiaries are currently being offered               provide, or subsidize, contraceptives for             Departments have issued three interim
                                                  contraceptive coverage at the time the                  women, including for low income                       final rules implementing this section of
                                                  accommodated organization invokes its                   women based on financial need. These                  the PHS Act because of the immediate
                                                  exemption. If contraceptive coverage is                 interim final rules also maintain HRSA’s              needs of covered entities and the
                                                  being offered by an issuer or third party                                                                     weighty matters implicated by the
                                                  administrator through the                                 64 See also 26 CFR 54.9815–2715(b); 29 CFR          HRSA Guidelines. As recently as
                                                  accommodation process, the revocation                   2590.715–2715(b); 45 CFR 147.200(b).                  December 20, 2016, HRSA updated


                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00023   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                  47814 Case Federal
                                                             4:18-cv-00825-O
                                                                     Register / Vol.Document
                                                                                     82, No. 19719-8    Filed
                                                                                                 / Friday,    02/05/19
                                                                                                           October 13, 2017Page
                                                                                                                            / Rules23and
                                                                                                                                      of 44  PageID 359
                                                                                                                                         Regulations

                                                  those Guidelines without engaging in                    violated RFRA. Good cause exists to                   have been waiting to receive from the
                                                  the regulatory process (because doing so                issue the expanded exemption in these                 Departments for more than a year. If the
                                                  is not a legal requirement), and                        interim final rules in order to cure such             Departments were to publish a notice of
                                                  announced that it plans to continue to                  violations (whether among litigants or                proposed rulemaking instead of these
                                                  update the Guidelines.                                  among similarly situated parties that                 interim final rules, many more months
                                                     Dozens of lawsuits over the Mandate                  have not litigated), to help settle or                could pass before the current Mandate
                                                  have been pending for nearly 5 years.                   resolve cases, and to ensure, moving                  is lifted from the entities receiving the
                                                  The Supreme Court remanded several of                   forward, that our regulations are                     expanded exemption, during which
                                                  those cases more than a year ago, stating               consistent with any approach we have                  time those entities would be deprived of
                                                  that on remand ‘‘[w]e anticipate that the               taken in resolving certain litigation                 the relief clearly set forth in these
                                                  Courts of Appeals will allow the parties                matters.                                              interim final rules. In response to
                                                  sufficient time to resolve any                             The Departments have also been                     several of the previous rules on this
                                                  outstanding issues between them’’.                      subject to temporary injunctions                      issue—including three issued as interim
                                                  Zubik, 136 S. Ct. at 1560. During that                  protecting many religious nonprofit                   final rules under the statutory authority
                                                  time, Courts of Appeals have been                       organizations from being subject to the               cited above—the Departments received
                                                  asking the parties in those cases to                    accommodation process against their                   more than 100,000 public comments on
                                                  submit status reports every 30 through                  wishes, while many other organizations                multiple occasions. Those comments
                                                  90 days. Those status reports have                      are fully exempt, have permanent court                included extensive discussion about
                                                  informed the courts that the parties                    orders blocking the contraceptive                     whether and by what extent to expand
                                                  were in discussions, and about the RFI                  coverage requirement, or are not subject              the exemption. Most recently, on July
                                                  issued in late 2016 and its subsequent                  to section 2713 of the PHS Act and its                26, 2016, the Departments issued a
                                                  comment process and the FAQ the                         enforcement due to Congress’ limited                  request for information (81 FR 47741)
                                                  Departments issued indicating that we                   application of that requirement. Good                 and received over 54,000 public
                                                  could not find a way at that time to                    cause exists to change the Departments’               comments about different possible ways
                                                  amend the accommodation process so as                   previous rules to direct HRSA to bring                to resolve these issues. In connection
                                                  to satisfy objecting eligible organizations             its Guidelines in accord with the legal               with past regulations, the Departments
                                                  while pursuing the Departments’ policy                  realities and remove the threat of a                  have offered or expanded a temporary
                                                  goals. Since then, several courts have                  future violation of religious beliefs,                safe harbor allowing organizations that
                                                  issued orders setting more pressing                     including where such violations are                   were not exempt from the HRSA
                                                  deadlines. For example, on March 10,                    contrary to Federal law.                              Guidelines to operate out of compliance
                                                  2017, the United States Court of                           Other objecting entities similarly have            with the Guidelines. The Departments
                                                  Appeals for the Seventh Circuit ordered                 not had the protection of court                       will fully consider comments submitted
                                                  that, by May 1, 2017, ‘‘the court expects               injunctions. This includes some                       in response to these interim final rules,
                                                  to see either a report of an agreement to               nonprofit entities that have sued the                 but believe that good cause exists to
                                                  resolve the case or detailed reports on                 Departments, but it also includes some                issue the rules on an interim final basis
                                                  the parties’ respective positions. In the               organizations that do not have lawsuits               before the comments are submitted and
                                                  event no agreement is reported on or                    pending against us. For example, many                 reviewed.
                                                  before May 1, 2017, the court will plan                 of the closely held for-profit companies                 As the United States Court of Appeals
                                                  to schedule oral argument on the merits                 that brought the array of lawsuits                    for the D.C. Circuit stated with respect
                                                  of the case on short notice after that                  challenging the Mandate leading up to                 to an earlier interim final rule
                                                  date’’. The Departments submitted a                     the decision in Hobby Lobby are not                   promulgated with respect to this issue
                                                  status report but were unable to set forth              protected by injunctions from the                     in Priests for Life v. U.S. Department of
                                                  their specific position because this                    current rules, including the requirement              Health and Human Services, 772 F.3d
                                                  interim final rule was not yet on public                that they either fully comply with the                229, 276 (D.C. Cir. 2014), vacated on
                                                  display. Instead, the Departments                       Mandate or subject themselves to the                  other grounds, Zubik v. Burwell, 136 S.
                                                  informed the Court that we ‘‘are now                    accommodation. Continuing to apply                    Ct. 1557 (2016), ‘‘[S]everal reasons
                                                  considering whether further                             the Mandate’s regulatory burden on                    support HHS’s decision not to engage in
                                                  administrative action would be                          individuals and organizations with                    notice and comment here’’. Among
                                                  appropriate’’. In response, the court                   religious beliefs against it could serve as           other things, the Court noted that ‘‘the
                                                  extended the deadline to June 1, 2017,                  a deterrent for citizens who might                    agency made a good cause finding in the
                                                  again declaring the court expected ‘‘to                 consider forming new entities—                        rule it issued’’; that ‘‘the regulations the
                                                  see either a report of an agreement to                  nonprofit or for-profit—and to offering               interim final rule modifies were recently
                                                  resolve the case or detailed reports on                 health insurance in employer-sponsored                enacted pursuant to notice and
                                                  the parties’ respective positions’’. The                plans or plans arranged by institutions               comment rulemaking, and presented
                                                  Departments were again unable to set                    of higher education. Delaying the                     virtually identical issues’’; that ‘‘HHS
                                                  forth their position in that status report,             protection afforded by these interim                  will expose its interim rule to notice
                                                  but were able to state that the                         final rules would be contrary to the                  and comment before its permanent
                                                  ‘‘Departments of Health and Human                       public interest because it would serve to             implementation’’; and that ‘‘delay in
                                                  Services, Labor, and the Treasury are                   extend for many months the harm                       implementation of the rule would
                                                  engaged in rulemaking to reconsider the                 caused to all entities and individuals                interfere with the prompt availability of
                                                  regulations at issue here,’’ citing https://            with religious objections to the                      contraceptive coverage and delay the
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  www.reginfo.gov/public/do/                              Mandate. Good cause exists to provide                 implementation of the alternative opt-
                                                  eoDetails?rrid=127381.                                  immediate resolution to this myriad of                out for religious objectors’’. Id. at 277.
                                                     As discussed above, the Departments                  situations rather than leaving them to                   Delaying the availability of the
                                                  have concluded that, in many instances,                 continued uncertainty, inconsistency,                 expanded exemption would delay the
                                                  requiring certain objecting entities or                 and cost during litigation challenging                ability of those organizations and
                                                  individuals to choose between the                       the previous rules.                                   individuals to avail themselves of the
                                                  Mandate, the accommodation, or                             These interim final rules provide a                relief afforded by these interim final
                                                  penalties for noncomplaince has                         specific policy resolution that courts                rules. Good cause is supported by


                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00024   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                           Case Federal
                                                                4:18-cv-00825-O
                                                                        Register / Vol.Document
                                                                                        82, No. 19719-8    Filed
                                                                                                    / Friday,    02/05/19
                                                                                                              October 13, 2017Page
                                                                                                                               / Rules24and
                                                                                                                                         of 44  PageID 36047815
                                                                                                                                            Regulations

                                                  providing relief for entities and                       interim final rules effective immediately             economically significant effects ($100
                                                  individuals for whom the Mandate                        upon filing at the Office of the Federal              million or more in any one year), and
                                                  operates in violation of their sincerely                Register.                                             an ‘‘economically significant’’
                                                  held religious beliefs, but who would                                                                         regulatory action is subject to review by
                                                                                                          VI. Economic Impact and Paperwork
                                                  have to experience that burden for many                                                                       the Office of Management and Budget
                                                                                                          Burden
                                                  more months under the prior                                                                                   (OMB). As discussed below regarding
                                                  regulations if these rules are not issued                 We have examined the impacts of the                 anticipated effects of these rules and the
                                                  on an interim final basis. Good cause is                interim final rules as required by                    Paperwork Reduction Act, these interim
                                                  also supported by the effect of these                   Executive Order 12866 on Regulatory                   final rules are not likely to have
                                                  interim final rules in bringing to a close              Planning and Review (September 30,                    economic impacts of $100 million or
                                                  the uncertainty caused by years of                      1993), Executive Order 13563 on                       more in any 1 year, and therefore do not
                                                  litigation and regulatory changes made                  Improving Regulation and Regulatory                   meet the definition of ‘‘economically
                                                  under section 2713(a)(4) of the PHS Act.                Review (January 18, 2011), the                        significant’’ under Executive Order
                                                  Issuing interim final rules with a                      Regulatory Flexibility Act (RFA)                      12866. However, OMB has determined
                                                  comment period provides the public                      (September 19, 1980, Pub. L. 96 354),                 that the actions are significant within
                                                  with an opportunity to comment on                       section 1102(b) of the Social Security                the meaning of section 3(f)(4) of the
                                                  whether these regulations expanding the                 Act, section 202 of the Unfunded                      Executive Order. Therefore, OMB has
                                                  exemption should be made permanent                      Mandates Reform Act of 1995 (March                    reviewed these final regulations, and the
                                                  or subject to modification without                      22, 1995; Pub. L. 104–4), Executive                   Departments have provided the
                                                  delaying the effective date of the                      Order 13132 on Federalism (August 4,                  following assessment of their impact.
                                                  regulations.                                            1999), the Congressional Review Act (5
                                                     Delaying the availability of the                     U.S.C. 804(2) and Executive Order                     1. Need for Regulatory Action
                                                  expanded exemption would also                           13771 on Reducing Regulation and                         These interim final rules amend the
                                                  increase the costs of health insurance.                 Controlling Regulatory Costs (January                 Departments’ July 2015 final regulations
                                                  As reflected in litigation pertaining to                30, 2017).                                            to expand the exemption from the
                                                  the Mandate, some entities are in                                                                             requirement to provide coverage for
                                                                                                          A. Executive Orders 12866 and 13563—
                                                  grandfathered health plans that do not                                                                        contraceptives and sterilization,
                                                                                                          Department of HHS and Department of
                                                  cover contraception. They wish to make                                                                        established under the HRSA Guidelines,
                                                                                                          Labor
                                                  changes to their health plans that will                                                                       promulgated under section 2713(a)(4) of
                                                  reduce the costs of insurance coverage                     Executive Orders 12866 and 13563                   the PHS Act, section 715(a)(1) of the
                                                  for their beneficiaries or policyholders,               direct agencies to assess all costs and               ERISA, and section 9815(a)(1) of the
                                                  but which would cause the plans to lose                 benefits of available regulatory                      Code, and to revise the accommodation
                                                  grandfathered status. They are refraining               alternatives and, if regulation is                    process to make it optional for eligible
                                                  from making those changes—and                           necessary, to select regulatory                       organizations. The expanded exemption
                                                  therefore are continuing to incur and                   approaches that maximize net benefits                 would apply to individuals and entities
                                                  pass on higher insurance costs—to                       (including potential economic,                        that have religious objections to some
                                                  prevent the Mandate from applying to                    environmental, and public health and                  (or all) of the contraceptive and/or
                                                  their plans in violation of their                       safety effects; distributive impacts; and             sterilization services that would be
                                                  consciences. Issuing these rules on an                  equity). Executive Order 13563                        covered under the Guidelines. Such
                                                  interim final basis is necessary in order               emphasizes the importance of                          action is taken, among other reasons, to
                                                  to help reduce the costs of health                      quantifying both costs and benefits,                  provide for participation in the health
                                                  insurance for such entities and their                   reducing costs, harmonizing rules, and                insurance market by certain entities or
                                                  plan participants.                                      promoting flexibility.                                individuals free from penalties for
                                                     These interim final rules also set forth                Section 3(f) of Executive Order 12866              violating sincerely held religious beliefs
                                                  an optional accommodation process,                      defines a ‘‘significant regulatory action’’           opposed to providing or receiving
                                                  and expand eligibility for that process to              as an action that is likely to result in a            coverage of contraceptive services, and
                                                  a broader category of entities. Delaying                regulation: (1) Having an annual effect               to resolve many of the lawsuits that
                                                  the availability of the optional                        on the economy of $100 million or more                have been filed against the Departments.
                                                  accommodation process would delay                       in any one year, or adversely and
                                                                                                          materially affecting a sector of the                  2. Anticipated Effects
                                                  the ability of organizations that do not
                                                  now qualify for the accommodation, but                  economy, productivity, competition,                      The Departments assess this interim
                                                  wish to opt into it, to be able to do so                jobs, the environment, public health or               final rule together with a companion
                                                  and therefore to provide a mechanism                    safety, or State, local, or tribal                    interim final rule concerning moral but
                                                  for contraceptive coverage to be                        governments or communities (also                      non-religious conscientious objections
                                                  provided to their employees while the                   referred to as ‘‘economically                         to contraception, published elsewhere
                                                  organization’s religious objections are                 significant’’); (2) creating a serious                in this Federal Register. Regarding
                                                  accommodated.                                           inconsistency or otherwise interfering                entities that are extended an exemption,
                                                     For the foregoing reasons, the                       with an action taken or planned by                    absent expansion of the exemption the
                                                  Departments have determined that it                     another agency; (3) materially altering               Guidelines would require many of these
                                                  would be impracticable and contrary to                  the budgetary impacts of entitlement                  entities and individuals to either: Pay
                                                  the public interest to engage in full                   grants, user fees, or loan programs or the            for coverage of contraceptive services
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  notice and comment rulemaking before                    rights and obligations of recipients                  that they find religiously objectionable;
                                                  putting these interim final rules into                  thereof; or (4) raising novel legal or                submit self-certifications that would
                                                  effect, and that it is in the public interest           policy issues arising out of legal                    result in their issuer or third party
                                                  to promulgate interim final rules. For                  mandates, the President’s priorities, or              administrator paying for such services
                                                  the same reasons, the Departments have                  the principles set forth in the Executive             for their employees, which some entities
                                                  determined, consistent with section                     Order.                                                also believe entangles them in the
                                                  553(d) of the APA (5 U.S.C. 553(d)), that                  A regulatory impact analysis must be               provision of such objectionable
                                                  there is good cause to make these                       prepared for major rules with                         coverage; or, pay tax penalties or be


                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00025   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                  47816 Case Federal
                                                             4:18-cv-00825-O
                                                                     Register / Vol.Document
                                                                                     82, No. 19719-8    Filed
                                                                                                 / Friday,    02/05/19
                                                                                                           October 13, 2017Page
                                                                                                                            / Rules25and
                                                                                                                                      of 44  PageID 361
                                                                                                                                         Regulations

                                                  subject to other adverse consequences                   administrators, who will no longer have               contraceptive access, such as through a
                                                  for non-compliance with these                           continuing obligations imposed on them                parent’s or spouse’s plan, or through
                                                  requirements. These interim final rules                 by the accommodation.                                 one of the many governmental programs
                                                  remove certain associated burdens                          These interim final rules will result in           that subsidize contraceptive coverage to
                                                  imposed on these entities and                           some persons covered in plans of newly                supplement their access.
                                                  individuals—that is, by recognizing                     exempt entities not receiving coverage                   The Departments have access to
                                                  their religious objections and exempting                or payments for contraceptive services.               sources of information discussed in the
                                                  them—on the basis of such objections—                   The Departments do not have sufficient                following paragraphs that are relevant to
                                                  from the contraceptive and/or                           data to determine the actual effect of                this issue, but those sources do not
                                                  sterilization coverage requirement of the               these rules on plan participants and                  provide a full picture of the impact of
                                                  HRSA Guidelines and making the                          beneficiaries, including for costs they               these interim final rules.
                                                  accommodation process optional for                      may incur for contraceptive coverage,                    First, the prior rules already exempted
                                                  eligible organizations.                                 nor of unintended pregnancies that may                certain houses of worship and their
                                                     To the extent that entities choose to                occur. As discussed above and for                     integrated auxiliaries. Further, as
                                                  revoke their accommodated status to                     reasons explained here, there are                     discussed above, the prior
                                                  make use of the expanded exemption                      multiple levels of uncertainty involved               accommodation process allows
                                                  immediately, a notice will need to be                   in measuring the effect of the expanded               hundreds of additional religious
                                                  sent to enrollees (either by the entity or              exemption, including but not limited                  nonprofit organizations in self-insured
                                                  by the issuer or third party                            to—                                                   church plans that are exempt from
                                                  administrator) that their contraceptive                    • How many entities will make use of               ERISA to file a self-certification or
                                                  coverage is changing, and guidance will                 their newly exempt status.                            notice that relieves not only themselves
                                                  reflect that such a notice requirement is                  • how many entities will opt into the              but, in effect, their third party
                                                  imposed no more than is already                         accommodation maintained by these                     administrators of any obligation to
                                                  required by preexisting rules that                      rules, under which their plan                         provide contraceptive coverage or
                                                  require notices to be sent to enrollees of              participants will continue receiving                  payments. Although in the latter case,
                                                  changes to coverage during a plan year.                 contraceptive coverage.                               third party administrators are legally
                                                  If the entities wait until the start of their              • which contraceptive methods some                 permitted to provide the coverage,
                                                  next plan year to change to exempt                      newly exempt entities will continue to                several self-insured church plans
                                                  status, instead of doing so during a plan               provide without cost-sharing despite the              themselves have expressed an objection
                                                  year, those entities generally will also be             entity objecting to other methods (for                in litigation to allowing such
                                                  able to avoid sending any                               example, as reflected in Hobby Lobby,                 contraceptive coverage to be provided,
                                                  supplementary notices in addition to                    several objecting entities still provide              and according to information received
                                                  what they would otherwise normally                      coverage for 14 of the 18 women’s                     during litigation, it appears that such
                                                  send prior to the start of a new plan                   contraceptive or sterilization methods,               contraceptive coverage has not been
                                                  year. Additionally, these interim final                 134 S. Ct. at 2766).                                  provided. In addition, a significant
                                                  rules provide such entities with an                        • how many women will be covered                   portion of the lawsuits challenging the
                                                  offsetting regulatory benefit by the                    by plans of entities using their newly                Mandate were brought by a single firm
                                                  exemption itself and its relief of burdens              exempt status.                                        representing Catholic dioceses and
                                                  on their religious beliefs. As discussed                   • which of the women covered by                    related entities covered by their diocese-
                                                  below, assuming that more than half of                  those plans want and would have used                  sponsored plans. In that litigation, the
                                                  entities that have been using the                       contraceptive coverage or payments for                Departments took the position that,
                                                  previous accommodation will seek                        contraceptive methods that are no                     where those diocese-sponsored plans
                                                  immediate revocation of their                           longer covered by such plans.                         are self-insured, those plans are likely
                                                  accommodated status and notices will                       • whether, given the broad                         church plans exempt from ERISA.65 For
                                                  be sent to all their enrollees, the total               availability of contraceptives and their              the purposes of considering whether the
                                                  estimated cost of sending those notices                 relatively low cost, such women will                  expanded exemption in these rules
                                                  will be $51,990.                                        obtain and use contraception even if it               affects the persons covered by such
                                                     The Departments estimate that these                  is not covered.                                       diocese-sponsored plans, the
                                                  interim final rules will not result in any                 • the degree to which such women                   Departments continue to assume that
                                                  additional burdens or costs on issuers or               are in the category of women identified               such plans are similar to other objecting
                                                  third party administrators. As discussed                by IOM as most at risk of unintended                  entities using self-insured church plans
                                                  below, the Departments believe that 109                 pregnancy.                                            with respect to their third party
                                                  of the 209 entities making use of the                      • the degree to which unintended
                                                                                                                                                                administrators being unlikely to provide
                                                  accommodation process will instead                      pregnancies may result among those
                                                                                                                                                                contraceptive coverage to plan
                                                  make use of their newly exempt status.                  women, which would be attributable as
                                                                                                                                                                participants and beneficiaries under the
                                                  In contrast, the Departments expect that                an effect of these rules only if the
                                                                                                                                                                previous rule. Therefore the
                                                  a much smaller number (which we                         women did not otherwise use
                                                  assume to be 9) will make use of the                    contraception or a particular                            65 See, for example, Brief in Opp. To Pls.’ Mot.
                                                  accommodation that were not provided                    contraceptive method due to their plan                for Prelim. Inj., Brandt v. Burwell, No. 2:14–cv–
                                                  access to it previously. Reduced                        making use of its newly exempt status.                681–AJS, doc. #23 (W.D. Pa. filed June 10, 2014)
                                                  burdens for issuers and third party                        • the degree to which such                         (arguing that ‘‘plaintiffs have not established an
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  administrators due to reductions in use                 unintended pregnancies may be                         injury in fact to the degree plaintiffs have a self-
                                                                                                                                                                insured church plan,’’ based on the fact that ‘‘the
                                                  of the accommodation will more than                     associated with negative health effects,              same law firm representing the plaintiffs here has
                                                  offset increased obligations on issuers                 or whether such effects may be offset by              suggested in another similar case that all ‘Catholic
                                                  and third party administrators serving                  other factors, such as the fact that those            entities like the Archdiocese participate in ‘‘church
                                                  the fewer number of entities that will                  women will be otherwise enrolled in                   plans.’’ ’); Roman Catholic Archdiocese of N.Y. v.
                                                                                                                                                                Sebelius, 987 F. Supp. 2d 232, 242 (E.D.N.Y. 2013)
                                                  newly opt into the accommodation. This                  insurance coverage.                                   (‘‘because plaintiffs’ self-insured plans are church
                                                  will lead to a net decrease in burdens                     • the extent to which such women                   plans, their third party administrators would not be
                                                  and costs on issuers and third party                    will qualify for alternative sources of               required to provide contraceptive coverage’’).



                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00026   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                           Case Federal
                                                                4:18-cv-00825-O
                                                                        Register / Vol.Document
                                                                                        82, No. 19719-8    Filed
                                                                                                    / Friday,    02/05/19
                                                                                                              October 13, 2017Page
                                                                                                                               / Rules26and
                                                                                                                                         of 44  PageID 36247817
                                                                                                                                            Regulations

                                                  Departments estimate that these interim                 fervency. For the reasons discussed                      filed lawsuits challenging the Mandate.
                                                  final rules have no significant effect on               above, the Departments no longer                         The Departments agree with the
                                                  the contraceptive coverage of women                     believe we can distinguish many of the                   Supreme Court’s expectation in this
                                                  covered by plans of houses of worship                   women covered in the plans of religious                  regard: ‘‘it seems unlikely that the sort
                                                  and their integrated auxiliaries, entities              nonprofit entities from the women                        of corporate giants to which HHS refers
                                                  using a self-insured church plan, or                    covered in the plans of houses of                        will often assert RFRA claims. HHS has
                                                  church dioceses sponsoring self-insured                 worship and integrated auxiliaries                       not pointed to any example of a publicly
                                                  plans.                                                  regarding which the Departments                          traded corporation asserting RFRA
                                                     It is possible that an even greater                  assumed share their employers’                           rights, and numerous practical restraints
                                                  number of litigating or accommodated                    objection to contraception, nor from                     would likely prevent that from
                                                  plans might have made use of self-                      women covered in the plans of religious                  occurring. For example, the idea that
                                                  insured church plan status under the                    entities using self-insured church plans                 unrelated shareholders—including
                                                  previous accommodation. Notably, one                    regarding which we chose not to                          institutional investors with their own
                                                  of the largest nonprofit employers that                 calculate any anticipated effect even                    set of stakeholders—would agree to run
                                                  had filed suit challenging the Mandate                  though we conceded we were not                           a corporation under the same religious
                                                  had, under these prior rules, shifted                   requiring their third party                              beliefs seems improbable’’. Hobby
                                                  most of their employees into self-                      administrators to provide contraceptive                  Lobby, 134 S. Ct. at 2774. Therefore,
                                                  insured church plans, and the                           coverage. In the estimates and                           although publicly traded entities could
                                                  Departments have taken the position                     assumptions below, we include the                        make use of exempt status under these
                                                  that various other employers that filed                 potential effect of these interim rules on               interim final rules, the Departments do
                                                  suit were eligible to assume self-insured               women covered by such entities, in                       not expect that very many will do so, as
                                                  church plan status.66 The Supreme                       order to capture all of the anticipated                  compared to the 87 religious closely
                                                  Court’s recent decision in Advocate                     effects of these rules.                                  held for-profit entities that brought
                                                  Health Care Network, while not                             Third, these interim final rules extend               litigation challenging the Mandate
                                                  involving this Mandate, also clarifies                  the exemption to for-profit entities.                    (some of which might be content with
                                                  certain circumstances under which                       Among the for-profit employers that                      the accommodation).
                                                  religious hospitals may be eligible for                 filed suit challenging the Mandate, the                     Fourth, the Departments have a
                                                  self-insured church plan status. See 137                one with the most employees was                          limited amount of information about
                                                  S. Ct. at 1656–57, 1663 (holding that a                 Hobby Lobby.67 As noted above, and                       entities that have made use of the
                                                  church plan under ERISA can be a plan                   like some similar entities, the plaintiffs               accommodation process as set forth in
                                                  not established and maintained by a                     in Hobby Lobby were willing to provide                   the previous rules. HHS previously
                                                  church, if it is maintained by a                        coverage with no cost sharing of various                 estimated that 209 entities would make
                                                  principal-purpose organization).                        contraceptive services: 14 of 18 FDA-                    use of the accommodation process. That
                                                     Second, when the Departments                         approved women’s contraceptive and                       estimate was based on HHS’s
                                                  previously created the exemption,                       sterilization methods.68 (134 S. Ct. at                  observation in its August 2014 interim
                                                  expanded its application, and provided                  2766.) The effect of expanding the                       final rules and July 2015 final
                                                  an accommodation (which, as                             exemption to for-profit entities is                      regulations that there were 122 eligible
                                                  mentioned, can lift obligations on self-                therefore mitigated to the extent many                   entities that had filed litigation
                                                  insured church plans for hundreds of                    of the persons covered by such entities’                 challenging the accommodation process,
                                                  nonprofit organizations), we concluded                  plans may receive coverage for at least                  and 87 closely held for-profit entities
                                                  that no significant burden or costs                     some contraceptive services. No                          that had filed suit challenging the
                                                  would result at all. (76 FR 46625; 78 FR                publicly traded for-profit entities have                 Mandate in general. (79 FR 51096; 80 FR
                                                  39889.) We reached this conclusion                                                                               41336). The Departments acknowledged
                                                  despite the impact, just described,                        67 Verified Complaint ¶ 34, Hobby Lobby Stores,       that entities that had not litigated might
                                                  whereby the previous rule apparently                    Inc., et al. v. Sebelius, No. 5:12–cv–01000–HE (Sept.    make use of the accommodation, but we
                                                                                                          12, 2012 W.D. Okla.) (13,240 employees).
                                                  lead to women not receiving                                68 By reference to the FDA Birth Control Guide’s
                                                                                                                                                                   stated we did not have better data to
                                                  contraceptive coverage through                          list of 18 birth control methods for women and 2         estimate how many might use the
                                                  hundreds of nonprofit entities using                    for men, https://www.fda.gov/downloads/                  accommodation overall.
                                                  self-insured church plans. We also                      forconsumers/byaudience/forwomen/                           After issuing those rules, the
                                                  reached this conclusion without                         freepublications/ucm517406.pdf, Hobby Lobby and          Departments have not received
                                                                                                          entities with similar beliefs were not willing to
                                                  counting any significant burden or cost                 cover: IUD copper; IUD with progestin; emergency         complete data on the number of entities
                                                  to some women covered in the plans of                   contraceptive (Levonorgestrel); and emergency            actually using the accommodation,
                                                  houses of worship or integrated                         contraceptive (Ulipristal Acetate). See 134 S. Ct. at    because the accommodation does not
                                                  auxiliaries that might want                             2765–66. Hobby Lobby was willing to cover:               require many accommodated entities to
                                                                                                          Sterilization surgery for women; sterilization
                                                  contraceptive coverage. This conclusion                 implant for women; implantable rod; shot/injection;      submit information to us. Our limited
                                                  was based in part on the assertion, set                 oral contraceptives (‘‘the Pill’’—combined pill); oral   records indicate that approximately 63
                                                  forth in previous regulations, that                     contraceptives (‘‘the Pill’’—extended/continuous         entities have affirmatively submitted
                                                  employees of houses of worship and                      use/combined pill); oral contraceptives (‘‘the Mini      notices to HHS to use the
                                                                                                          Pill’’—progestin only); patch; vaginal contraceptive
                                                  integrated auxiliaries likely share their               ring; diaphragm with spermicide; sponge with             accommodation. This includes some
                                                  employers’ opposition to contraception.                 spermicide; cervical cap with spermicide; female         fully insured and some self-insured
                                                  Many other religious nonprofit entities,                condom; spermicide alone. Id. Among women using          plans, but it does not include entities
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  however, both adopt and implement                       these 18 female contraceptive methods, 85 percent        that may have used the accommodation
                                                                                                          use the 14 methods that Hobby Lobby and entities
                                                  religious principles with similar                       with similar beliefs were willing to cover
                                                                                                                                                                   by submitting an EBSA form 700 self-
                                                                                                          (22,446,000 out of 26,436,000), and ‘‘[t]he pill and     certification directly to their issuer or
                                                     66 See https://www.franciscanhealth.org/sites/       female sterilization have been the two most              third party administrator. We have
                                                  default/files/                                          commonly used methods since 1982.’’ See                  deemed some other entities as being
                                                  2015%20employee%20benefit%20booklet.pdf.; see,          Guttmacher Institute, ‘‘Contraceptive Use in the
                                                  for example, Roman Catholic Archdiocese of N.Y.         United States’’ (Sept. 2016), available at https://
                                                                                                                                                                   subject to the accommodation through
                                                  v. Sebelius, 987 F. Supp. 2d 232, 242 (E.D.N.Y.         www.guttmacher.org/fact-sheet/contraceptive-use-         their litigation filings, but that might not
                                                  2013).                                                  united-states.                                           have led to contraceptive coverage being


                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00027   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                  47818 Case Federal
                                                             4:18-cv-00825-O
                                                                     Register / Vol.Document
                                                                                     82, No. 19719-8    Filed
                                                                                                 / Friday,    02/05/19
                                                                                                           October 13, 2017Page
                                                                                                                            / Rules27and
                                                                                                                                      of 44  PageID 363
                                                                                                                                         Regulations

                                                  provided to persons covered in some of                  there are or how many will choose                     into the accommodation is not caused
                                                  those plans, either because they are                    either option.                                        by these rules.
                                                  exempt as houses of worship or                             Overall, therefore, without sufficient                Without any data to estimate how
                                                  integrated auxiliaries, they are in self-               data to estimate what the estimated 209               many of any entities newly eligible for
                                                  insured church plans, or we were not                    previously accommodated entities will                 and interested in using the
                                                  aware of their issuers or third party                   do under these interim final rules, we                accommodation might exist, HHS
                                                  administrators so as to send them letters               assume that just over half of them will               assumes for the purposes of estimating
                                                  obligating them to provide such                         use the expanded exemption, and just                  the anticipated effect of these rules that
                                                  coverage. Our records also indicate that                under half will continue their                        less than 10 entities (9) will do so.
                                                  60 plans used the contraceptive user                    accommodated status under the                         Therefore, we estimate that 109 entities
                                                  fees adjustments in the 2015 plan year,                 voluntary process set forth in these                  will use the voluntary accommodation
                                                  the last year for which we have data.                   rules. Specifically, we assume that 109               moving forward, 100 of which were
                                                  This includes only self-insured plans,                  previously accommodated entities will                 already using the previous
                                                  and it includes some plans that self-                   make use of their exempt status, and                  accommodation, and that 109 entities
                                                  certified through submitting notices and                100 will continue using the                           that have been using the previous
                                                  other plans that, presumably, self-                     accommodation. This estimate is based                 accommodation will use the expanded
                                                  certified through the EBSA form 700.                    in part on our view that most litigating              exemption instead.
                                                     These sets of data are not inconsistent              nonprofit entities would prefer the                      Fifth, in attempting to estimate the
                                                  with our previous estimate that 209                     exemption to the accommodation, but                   anticipated effect of these interim final
                                                  entities would use the accommodation,                   that many of either have not been using               rules on women receiving contraceptive
                                                  but they indicate that some non-                        the accommodation or, if they have been               coverage, the Departments have limited
                                                                                                          using it, it is not providing                         information about the entities that have
                                                  litigating entities used the
                                                                                                          contraceptive coverage for women in                   filed suit challenging the Mandate.
                                                  accommodation, and some litigating
                                                                                                          their plans where they participate in                 Approximately 209 entities have
                                                  entities did not, possibly amounting to
                                                                                                          self-insured church plans. This estimate              brought suit challenging the Mandate
                                                  a similar number. For this reason, and
                                                                                                          is also consistent with our lack of                   over more than 5 years. They have
                                                  because we do not have more complete
                                                                                                          knowledge of how many for-profit                      included a broad range of nonprofit
                                                  data available, we believe the previous
                                                                                                          entities were using the accommodation                 entities and closely held for-profit
                                                  estimate of 209 accommodated entities
                                                                                                          and will choose the exemption or the                  entities. We discuss a number of
                                                  is still the best estimate available for
                                                                                                          accommodation, given that many of                     potentially relevant points:
                                                  how many entities have used the                                                                                  First, the Departments do not believe
                                                                                                          them did not bring legal challenges
                                                  accommodation under the previous                                                                              that out-of-pocket litigation costs have
                                                                                                          against the accommodation after Hobby
                                                  rule. This assumes that the number of                                                                         been a significant barrier to entities
                                                                                                          Lobby. This estimate is further
                                                  litigating entities that did not use the                                                                      choosing to file suit. Based on the
                                                                                                          consistent with our view, explained in
                                                  accommodation is approximately the                                                                            Departments’ knowledge of these cases
                                                                                                          more detail below, that some entities
                                                  same as the number of non-litigating                                                                          through public sources and litigation,
                                                                                                          that are using the accommodation and
                                                  entities that did use it.                                                                                     nearly all the entities were represented
                                                                                                          did not bring litigation will use the
                                                     In considering how many entities will                exemption, but many accommodated,                     pro bono and were subject to little or no
                                                  use the voluntary accommodation                         non-litigating entities—including the                 discovery during the cases, and multiple
                                                  moving forward—and how many will                        ones with the largest relative workforces             public interest law firms publicly
                                                  use the expanded exemption—we also                      among accommodated entities—will                      provided legal services for entities
                                                  do not have specific data. We expect the                continue using the accommodation. The                 willing to challenge the Mandate.69 (It is
                                                  122 nonprofit entities that specifically                Departments recognize that we do not                  noteworthy, however, that such pro
                                                  challenged the accommodation in court                   have better data to estimate the effects              bono arrangements and minimization of
                                                  to use the expanded exemption. But, as                  of these interim final rules on such                  discovery do not eliminate 100 percent
                                                  noted above, we believe a significant                   entities.                                             of the time costs of participating in
                                                  number of them are not presently                           In addition to these factors, we                   litigation or, as discussed in more detail
                                                  participating in the accommodation,                     recognize that the expanded exemption                 below, the potential for negative
                                                  and that some nonprofit entities in self-               and accommodation are newly available
                                                  insured church plans are not providing                  to religious for-profit entities that are                69 See, for example, Catholic Diocese of

                                                  contraceptive coverage through their                    not closely held and some other plan                  Pittsburgh, ‘‘Award-winning attorney ‘humbled’ by
                                                                                                                                                                recognition,’’ Pittsburgh Catholic (‘‘Jones Day is
                                                  third party administrators even if they                 sponsors. As explained above, the                     doing the cases ‘pro bono,’ or voluntarily and
                                                  are using the accommodation. Among                      Departments believe religious for-profit              without payment.’’) (quoting Paul M. Pohl, Partner,
                                                  the 87 for-profit entities that filed suit              entities that are not closely held may                Jones Day), available at http://diopitt.org/
                                                  challenging the Mandate in general, few                 exist, or may wish to come into being.                pittsburgh-catholic/award-winning-attorney-
                                                                                                                                                                humbled-recognition; ‘‘Little Sisters Fight for
                                                  if any filed suit challenging the                       HHS does not anticipate that there will               Religious Freedom,’’ National Review (Oct. 2, 2013)
                                                  accommodation. We do not know how                       be significant number of such entities,               (‘‘the Becket Fund for Religious Liberty is
                                                  many of those entities are using the                    and among those, we believe that very                 representing us pro bono, as they do all their
                                                  accommodation, how many may be                                                                                clients.’’) (quoting Sister Constance Veit, L.S.P.,
                                                                                                          few if any will use the accommodation.                communications director for the Little Sisters of the
                                                  complying with the Mandate fully, how                   All of the for-profit entities that have              Poor), available at http://www.nationalreview.com/
                                                  many may be relying on court                            challenged the Mandate have been                      article/360103/little-sisters-fight-religious-freedom-
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  injunctions to do neither, or how many                  religious closely held entities.                      interview; Suzanne Cassidy, ‘‘Meet the major legal
                                                  will use the expanded exemption                            It is also possible that religious                 players in the Conestoga Wood Specialties Supreme
                                                                                                                                                                Court case,’’ LancasterOnline (Mar. 25, 2014)
                                                  moving forward. Among entities that                     nonprofit or closely held for-profit                  (‘‘Cortman and the other lawyers arguing on behalf
                                                  never litigated but used the                            entities that were already eligible for the           of Conestoga Wood Specialties and Hobby Lobby
                                                  accommodation, we expect many but                       accommodation but did not previously                  are offering their services pro bono.’’), available at
                                                                                                                                                                http://lancasteronline.com/news/local/meet-the-
                                                  not all of them to continue using the                   use it will opt into it moving forward,               major-legal-players-in-the-conestoga-wood-
                                                  accommodation, and we do not have                       but because they could have done so                   specialties/article_302bc8e2-b379-11e3-b669-
                                                  data to estimate how many such entities                 under the previous rules, their opting                001a4bcf6878.html.



                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00028   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                            Case Federal
                                                                 4:18-cv-00825-O
                                                                         Register / Vol.Document
                                                                                         82, No. 19719-8    Filed
                                                                                                     / Friday,    02/05/19
                                                                                                               October 13, 2017Page
                                                                                                                                / Rules28and
                                                                                                                                          of 44  PageID 36447819
                                                                                                                                             Regulations

                                                  publicity. Both concerns could have                     provide some information, albeit                         approximately 44.3 percent of women of
                                                  dissuaded participation in lawsuits, and                incomplete, about how many people are                    childbearing age use women’s
                                                  the potential for negative publicity may                employed by these entities. As noted                     contraceptive methods covered by the
                                                  also dissuade participation in the                      above, however, contraceptive coverage                   Guidelines.75 Therefore, we estimate
                                                  expanded exemptions.)                                   among the employees of many litigating                   that approximately 7,221 women of
                                                     Second, prior to the Affordable Care                 entities will not be affected by these                   childbearing age that use contraception
                                                  Act, the vast majority of entities already              rules because some litigating entities                   covered by the Guidelines are covered
                                                  covered contraception, albeit not always                were exempt under the prior rule, while                  by employer sponsored plans of entities
                                                  without cost-sharing The Departments                    others were or appeared to be in self-                   that have filed lawsuits challenging the
                                                  do not have data to indicate why                        insured church plans so that women                       Mandate, where those plans are neither
                                                  entities that did not cover contraception               covered in their plans were already not                  exempt under the prior rule nor are self-
                                                  prior to the Affordable Care Act chose                  receiving contraceptive coverage.                        insured church plans.
                                                  not to cover it. As noted above,                          Among litigating entities that were                       We also estimate that for the
                                                  however, the Departments have                           neither exempt nor likely using self-                    educational institutions objecting to the
                                                  maintained that compliance with the                     insured church plans, our best estimate                  Mandate as applied to student coverage
                                                  contraceptive Mandate is cost-neutral to                based on court documents and public                      that they arranged, where the entities
                                                  issuers, which indicates that no                        sources is that such entities employed                   were neither exempt under the prior
                                                  significant financial incentive exists to               approximately 65,000 persons, male and                   rule nor were their student plans self-
                                                  omit contraceptive coverage. As                         female.71 The average number of                          insured, such student plans likely
                                                  indicated by the report by HHS ASPE                     workers at firms offering health benefits                covered approximately 3,300 students.
                                                  discussed above, we have assumed that                   that are actually covered by those                       On average, we expect that
                                                  millions of women received preventive                   benefits is 62 percent.72 This amounts to                approximately half of those students
                                                  services after the Mandate went into                    approximately 34,000 employees                           (1,650) are female. For the purposes of
                                                  effect because nearly all entities                      covered under those plans. DOL                           this estimate, we also assume that
                                                  complied with the Guidelines. We are                    estimates that for each employee                         female policyholders covered by plans
                                                  not aware of expressions from most of                   policyholder, there is approximately                     arranged by institutions of higher
                                                  those entities indicating that they would               one dependent.73 This amounts to                         education are women of childbearing
                                                  have sincerely held religious objections                approximately 68,000 covered persons.                    age. We expect that they would have
                                                  to complying with the Mandate, and                      Census data indicate that women of                       less than the average number of
                                                  therefore that they would make use of                   childbearing age—that is, women aged                     dependents per policyholder than exists
                                                  the expanded exemption provided here.                   15–44—compose 20.2 percent of the                        in standard plans, but for the purposes
                                                     Third, omitting contraceptive                        general population.74 In addition,                       of providing an upper bound to this
                                                  coverage has subjected some entities to                                                                          estimate, we assume that they would
                                                  serious public criticism and in some                    number of employees that work for an entity, and         have an average of one dependent per
                                                  cases organized boycotts or opposition                  that entity was not apparently exempt as a house         policyholder, thus bringing the number
                                                                                                          of worship or integrated auxiliary, and it was not
                                                  campaigns that have been reported in                    using the kind of plan that we have stated in            of policyholders and dependents back
                                                  various media and online outlets                        litigation qualifies for self-insured church plan        up to 3,300. Many of those dependents
                                                  regarding entities that have filed suit.                status (see, for example, Roman Catholic                 are likely not to be women of
                                                                                                          Archdiocese of N.Y. v. Sebelius, 987 F. Supp. 2d
                                                  The Departments expect that even if                     232, 242 (E.D.N.Y. 2013)), we examined
                                                                                                                                                                   childbearing age, but in order to provide
                                                  some entities might not receive such                    employment data contained in some IRS form               an upper bound to this estimate, we
                                                  criticism, many entities will be reluctant              W–3’s that are publicly available online for certain     assume they are. Therefore, for the
                                                  to use the expanded exemption unless                    nonprofit groups, and looked at other Web sites          purposes of this estimate, we assume
                                                                                                          discussing the number of people employed at
                                                  they are committed to their views to a                  certain entities.                                        that the effect of these expanded
                                                  significant degree.                                        71 In a small number of lawsuits, named plaintiffs    exemptions on student plans of
                                                     Overall, the Departments do not know                 include organizations claiming to have members           litigating entities includes 3,300
                                                  how many entities will use the                          that seek an exemption. We have very little              women. Assuming that 44.3 perecent of
                                                  expanded exemption. We expect that                      information about the number, size, and types of
                                                                                                          entities those members. Based on limited
                                                                                                                                                                   such women use contraception covered
                                                  some non-litigating entities will use it,               information from those cases, however, their             by the Guidelines,76 we estimate that
                                                  but given the aforementioned                            membership appears to consist mainly, although
                                                  considerations, we believe it might not                 not entirely, of houses of worship, integrated           c2010br-03.pdf. The Guidelines’ requirement of
                                                  be very many more. Moreover, many                       auxiliaries, and participants in self-insured plans of   contraceptive coverage only applies ‘‘for all women
                                                                                                          churches. As explained above, the contraceptive          with reproductive capacity.’’ https://www.hrsa.gov/
                                                  litigating entities are already exempt or               coverage of women covered by such plans is not           womensguidelines/; also, see 80 FR 40318. In
                                                  are not providing contraceptive                         likely to be affected by the expanded exemption in       addition, studies commonly consider the 15–44 age
                                                  coverage to women in their plans due to                 these rules. However, to account for plans subject       range to assess contraceptive use by women of
                                                  their participating in self-insured                     to contraceptive coverage obligations among those        childbearing age. See, for example, Guttmacher
                                                                                                          members we have added 10,000 to our estimate of          Institute, ‘‘Contraceptive Use in the United States’’
                                                  church plans, so the effect of the                      the number of persons among litigants that may be        (Sept. 2016), available at https://
                                                  expanded exemption among litigating                     impacted by these rules.                                 www.guttmacher.org/fact-sheet/contraceptive-use-
                                                  entities is significantly lower than it                    72 See Kaiser Family Foundation and Health            united-states.
                                                  would be if all the women in their plans                Research and Educational Trust, ‘‘Employer Health          75 See https://www.guttmacher.org/fact-sheet/
                                                                                                          Benefits: 2017 Annual Survey’’ at 57, available at       contraceptive-use-united-states (reporting that of
                                                  were already receiving the coverage.                    http://files.kff.org/attachment/Report-Employer-         60,877,000 women aged 15–44, 26,945,000 use
                                                     To calculate the anticipated effects of
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                                                                          Health-Benefits-Annual-Survey-2017.                      women’s contraceptive methods covered by the
                                                  this rule on contraceptive coverage                        73 ‘‘Health Insurance Coverage Bulletin’’ Table 4,    Guidelines).
                                                  among women covered by plans                            page 21. Using March 2015 Annual Social and                76 It would appear that a smaller percentage of

                                                  provided by litigating entities, we start               Economic Supplement to the Current Population            college-aged women use contraception—and use
                                                                                                          Survey. https://www.dol.gov/sites/default/files/         more expensive methods such as long acting
                                                  by examining court documents and                        ebsa/researchers/data/health-and-welfare/health-         methods or sterilization—than among other women
                                                  other public sources.70 These sources                   insurance-coverage-bulletin-2015.pdf.                    of childbearing age. See NCHS Data Brief, ‘‘Current
                                                                                                             74 United States Census Bureau, ‘‘Age and Sex         Contraceptive Status Among Women Aged 15–44:
                                                    70 Where complaints, affidavits, or other             Composition: 2010’’ (May 2011), available at             United States, 2011–2013’’ (Dec. 2014), available at
                                                  documents filed in court did not indicate the           https://www.census.gov/prod/cen2010/briefs/                                                          Continued




                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00029   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM     13OCR2
                                                  47820 Case Federal
                                                             4:18-cv-00825-O
                                                                     Register / Vol.Document
                                                                                     82, No. 19719-8    Filed
                                                                                                 / Friday,    02/05/19
                                                                                                           October 13, 2017Page
                                                                                                                            / Rules29and
                                                                                                                                      of 44  PageID 365
                                                                                                                                         Regulations

                                                  1,462 of those women would be affected                  plans provided by religious nonprofit                  anticipated effect on the contraceptive
                                                  by these rules.                                         hospitals or health systems may not be                 coverage of women in those plans.
                                                     Together, this leads the Departments                 affected by the expanded exemption. A                     Considering all these data points and
                                                  to estimate that approximately 8,700                    broad range of religious hospitals or                  limitations, the Departments offer the
                                                  women of childbearing age may have                      health systems have publicly indicated                 following estimate of the number of
                                                  their contraception costs affected by                   that they do not conscientiously oppose                women who will be impacted by the
                                                  plans of litigating entities using these                participating in the accommodation.78                  expanded exemption in these interim
                                                  expanded exemptions. As noted above,                    Of course, some of these religious                     final rules. The Departments begin with
                                                  the Departments do not have data                        hospitals or health systems may opt for                the 8,700 women of childbearing age
                                                  indicating how many of those women                      the expanded exemption under these                     that use contraception who we estimate
                                                  agree with their employers’ or                          interim final rules, but others might not.             will be affected by use of the expanded
                                                  educational institutions’ opposition to                 In addition, among plans of religious                  exemption among litigating entities. In
                                                  contraception (so that fewer of them                    nonprofit hospitals or health systems,                 addition to that number, we calculate
                                                  than the national average might actually                some have indicated that they might be                 the following number of women affected
                                                  use contraception). Nor do we know                      eligible for status as a self-insured                  by accommodated entities using the
                                                  how many would have alternative                         church plan.79 As discussed above,                     expanded exemption. As noted above,
                                                  contraceptive access from a parent’s or                 some litigants challenging the Mandate                 approximately 576,000 plan participants
                                                  spouse’s plan, or from Federal, State, or               have appeared, after their complaints                  and beneficiaries were covered by self-
                                                  local governmental programs, nor how                    were filed, to make use of self-insured                insured plans that received
                                                  many of those women would fall in the                                                                          contraceptive user fee adjustments in
                                                                                                          church plan status.80 (The Departments
                                                  category of being most at risk of                                                                              2014. Although additional self-insured
                                                                                                          take no view on the status of these
                                                  unintended pregnancy, nor how many                                                                             entities may have participated in the
                                                                                                          particular plans under ERISA, but
                                                  of those entities would provide some                                                                           accommodation without making use of
                                                                                                          simply make this observation for the
                                                  contraception in their plans while only                                                                        contraceptive user fees adjustments, we
                                                                                                          purpose of seeking to estimate the
                                                  objecting to certain contraceptives.                                                                           do not know what number of entities
                                                                                                          impact of these interim final rules.)                  did so. We consider it likely that self-
                                                     Sixth, in a brief filed in the Zubik                 Nevertheless, overall it seems likely that
                                                  litigation, the Departments stated that                                                                        insured entities with relatively larger
                                                                                                          many of the remaining religious hospital               numbers of covered persons had
                                                  ‘‘in 2014, [HHS] provided user-fee                      or health systems plans previously
                                                  reductions to compensate TPAs for                                                                              sufficient financial incentive to make
                                                                                                          using the accommodation will continue                  use of the contraceptive user fees
                                                  making contraceptive coverage available                 to opt into the voluntary
                                                  to more than 600,000 employees and                                                                             adjustments. Therefore, without better
                                                                                                          accommodation under these interim                      data available, we assume that the
                                                  beneficiaries,’’ and that ‘‘[t]hat figure               final rules, under which their
                                                  includes both men and women covered                                                                            number of persons covered by self-
                                                                                                          employees will still receive                           insured plans using contraceptive user
                                                  under the relevant plans.’’ 77 HHS has                  contraceptive coverage. To the extent
                                                  reviewed the information giving rise to                                                                        fees adjustments approximates the
                                                                                                          that plans of religious hospitals or                   number of persons covered by all self-
                                                  that estimate, and has received updated                 health systems are able to make use of
                                                  information for 2015. In 2014, 612,000                                                                         insured plans using the accommodation.
                                                                                                          self-insured church plan status, the                      An additional but unknown number
                                                  persons were covered by plans claiming                  previous accommodation rule would                      of persons were likely covered in fully
                                                  contraceptive user fees adjustments, and                already have allowed them to relieve                   insured plans using the accommodation.
                                                  in 2015, 576,000 persons were covered                   themselves and their third party                       The Departments do not have data on
                                                  by such plans. These numbers include                    administrators of obligations to provide               how many fully insured plans have
                                                  all persons in such plans, not just                     contraceptive coverage or payments.                    been using the accommodation, nor on
                                                  women of childbearing age.                              Therefore, in such situations these                    how many persons were covered by
                                                     HHS’s information indicates that                     interim final rules would not have an                  those plans. DOL estimates that, among
                                                  religious nonprofit hospitals or health                                                                        persons covered by employer sponsored
                                                  systems sponsored a significant                            78 See, for example, https://www.chausa.org/        insurance, 56.1 percent are covered by
                                                  minority of the accommodated self-                      newsroom/women%27s-preventive-health-services-         self-insured plans and 43.9 percent are
                                                  insured plans that were using                           final-rule (‘‘HHS has now established an
                                                                                                                                                                 covered by fully insured plans.81
                                                  contraceptive user fees adjustments, yet                accommodation that will allow our ministries to
                                                                                                          continue offering health insurance plans for their     Therefore, corresponding to the 576,000
                                                  those plans covered more than 80                        employees as they have always done. . . . We are       persons covered by self-insured plans
                                                  percent of the persons covered in all                   pleased that our members now have an                   using user fee adjustments, we estimate
                                                  plans using contraceptive user fees                     accommodation that will not require them to            an additional 451,000 persons were
                                                  adjustments. Some of those plans cover                  contract, provide, pay or refer for contraceptive
                                                                                                          coverage. . . . We will work with our members to       covered by fully insured plans using the
                                                  nearly 100,000 persons each, and                        implement this accommodation.’’) In comments           accommodation. This yields an estimate
                                                  several others cover approximately                      submitted in previous rules concerning this            of 1,027,000 covered persons of all ages
                                                  40,000 persons each. In other words,                    Mandate, the Catholic Health Association has stated    and sexes in plans using the previous
                                                  these plans were proportionately much                   it ‘‘is the national leadership organization for the
                                                                                                          Catholic health ministry, consisting of more than      accommodation.
                                                  larger than the plans provided by other                 2,000 Catholic health care sponsors, systems,             As discussed below, and recognizing
                                                  entities using the contraceptive user fees              hospitals, long-term care facilities, and related      the limited data available for our
                                                  adjustments.                                            organizations. Our ministry is represented in all 50   estimates, the Departments estimate that
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                     There are two reasons to believe that                states and the District of Columbia.’’ Comments on
                                                                                                          CMS–9968–ANPRM (dated June 15, 2012).                  100 of the 209 entities that were using
                                                  a significant fraction of the persons                      79 See, for example, Brief of the Catholic Health   the accommodation under the prior rule
                                                  covered by previously accommodated                      Association of the United States as Amicus Curiae
                                                                                                          in Support of Petitioners, Advocate Health Care          81 ‘‘Health Insurance Coverage Bulletin’’ Table
                                                  https://www.cdc.gov/nchs/data/databriefs/               Network, Nos. 16–74, 16–86, 16–258, 2017 WL            3A, page 15. Using March 2015 Annual Social and
                                                  db173.pdf.                                              371934 at *1 (U.S. filed Jan. 24, 2017) (‘‘CHA         Economic Supplement to the Current Population
                                                    77 Brief of Respondents at 18–19 & n.7, Zubik v.      members have relied for decades that the ‘church       Survey. https://www.dol.gov/sites/default/files/
                                                  Burwell, No. 14–1418, et al. (U.S. filed Feb. 10,       plan’ exemption contained in’’ ERISA.).                ebsa/researchers/data/health-and-welfare/health-
                                                  2016). The actual number is 612,487.                       80 See supra note 66.                               insurance-coverage-bulletin-2015.pdf.



                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00030   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                           Case Federal
                                                                4:18-cv-00825-O
                                                                        Register / Vol.Document
                                                                                        82, No. 19719-8    Filed
                                                                                                    / Friday,    02/05/19
                                                                                                              October 13, 2017Page
                                                                                                                               / Rules30and
                                                                                                                                         of 44  PageID 36647821
                                                                                                                                            Regulations

                                                  will continue to opt into it under these                to be affected by accommodated entities               approximately $584 per year per woman
                                                  interim final rules. Notably, however,                  using the expanded exemption.                         of childbearing age that use
                                                  the data concerning accommodated self-                     It is not clear the extent to which this           contraception covered by the Guidelines
                                                  insured plans indicates that plans                      number overlaps with the number                       and are covered in their plans.
                                                  sponsored by religious hospitals and                    estimated above of 8,700 women in                        As discussed above, the Departments
                                                  health systems encompass more than 80                   plans of litigating entities that may be              estimate that the expanded exemptions
                                                  percent of the persons covered in such                  affected by these rules. Based on our                 will impact the contraceptive costs of
                                                  plans. In other words, plans sponsored                  limited information from the litigation               approximately 31,700 women of
                                                  by such entities have a proportionately                 and accommodation notices, we expect                  childbearing age that use contraception
                                                  larger number of covered persons than                   that the overlap is significant.                      covered by the Guidelines. At an
                                                  do plans sponsored by other                             Nevertheless, in order to estimate the                average of $584 per year, the financial
                                                  accommodated entities, which have                       possible effects of these rules, we                   transfer effects attributable to the
                                                  smaller numbers of covered persons. As                  assume there is no overlap between                    interim final rules on those women
                                                                                                          these two numbers, and therefore that                 would be approximately $18.5
                                                  also cited above, many religious
                                                                                                          these interim final rules would affect                million.83 84
                                                  hospitals and health systems have
                                                                                                          the contraceptive costs of approximately                 To account for uncertainty in the
                                                  indicated that they do not object to the
                                                                                                          31,700 women.                                         estimate, we conducted a second
                                                  accommodation, and some of those                           Under the assumptions just discussed,
                                                  entities might also qualify as self-                                                                          analysis using an alternative framework,
                                                                                                          the number of women whose                             in order to thoroughly consider the
                                                  insured church plans, so that these                     contraceptive costs will be impacted by
                                                  interim final rules would not impact the                                                                      possible upper bound economic impact
                                                                                                          the expanded exemption in these                       of these interim final rules.
                                                  contraceptive coverage their employees                  interim final rules is less than 0.1
                                                  receive. We do not have specific data on                                                                         As noted above, the HHS ASPE report
                                                                                                          percent of the 55.6 million women in                  estimated that 55.6 million women aged
                                                  which plans of which sizes will actually                private plans that HHS ASPE                           15 to 64 and covered by private
                                                  continue to opt into the                                estimated 82 receive preventive services              insurance had preventive services
                                                  accommodation, nor how many will                        coverage under the Guidelines.                        coverage under the Affordable Care Act.
                                                  make use of self-insured church plan                       In order to estimate the cost of
                                                                                                                                                                Approximately 16.2 percent of those
                                                  status. We assume that the proportions                  contraception to women affected by the
                                                                                                                                                                women were enrolled in plans on
                                                  of covered persons in self-insured plans                expanded exemption, the Departments
                                                                                                                                                                exchanges or were otherwise not
                                                  using contraceptive user fees                           are aware that, under the prior
                                                                                                                                                                covered by employer sponsored
                                                  adjustments also apply in fully insured                 accommodation process, the total user
                                                                                                                                                                insurance, so only 46.6 million women
                                                  plans, for which we lack representative                 fee adjustment amount for self-insured
                                                                                                                                                                aged 15 to 64 received the coverage
                                                  data. Based on these assumptions and                    plans for the 2015 benefit year was $33
                                                                                                                                                                through employer sponsored private
                                                  without better data available, we assume                million. These adjustments covered the
                                                                                                                                                                insurance plans.85 In addition, some of
                                                  that the 100 accommodated entities that                 cost of contraceptive coverage provided
                                                                                                          to women participants and beneficiaries               those private insurance plans were
                                                  will remain in the accommodation will                                                                         offered by government employers,
                                                  account for 75 percent of all the persons               in self-insured plans where the
                                                                                                          employer objected and made use of the                 encompassing approximately 10.5
                                                  previously covered in accommodated                                                                            million of those women aged 15 to 64.86
                                                  plans. In comparison, we assume the                     accommodation, and where an
                                                  109 accommodated entities that will                     authorizing exception under OMB                          83 As noted above, the Departments have taken
                                                  make use of the expanded exemption                      Circular No. A–25R was in effect as the               the position that providing contraceptive coverage
                                                  will encompass 25 percent of persons                    Secretary of the Department of Health                 is cost neutral to issuers. (78 FR 39877). At the same
                                                  previously covered in accommodated                      and Human Services requests. Nine                     time, because of the up-front costs of some
                                                                                                          percent of that amount was attributable               contraceptive or sterilization methods, and because
                                                  plans.                                                                                                        some entities did not cover contraception prior to
                                                                                                          to administrative costs and margin,                   the Affordable Care Act, premiums may be expected
                                                    Applying these percentages to the                     according to the provisions of 45 CFR                 to adjust to reflect changes in coverage, thus
                                                  total number of 1,027,000 persons we                    156.50(d)(3)(ii). Thus the amount of the              partially offsetting the transfer experienced by
                                                  estimate are covered in accommodated                    adjustments attributable to the cost of               women who use the affected contraceptives. As
                                                  plans, we estimate that approximately                   contraceptive services was about $30                  discussed elsewhere in this analysis, such women
                                                  257,000 persons previously covered in                                                                         may make up approximately 8.9 percent (= 20.2
                                                                                                          million. As discussed above, in 2015                  percent × 44.3 percent) of the covered population,
                                                  accommodated plans will be covered in                   that amount corresponded to 576,000                   in which case the offset would also be
                                                  the 109 plans that use the expanded                     persons covered by such plans. Among                  approximately 8.9 percent.
                                                  exemption, and 770,000 persons will be                  those persons, as cited above,
                                                                                                                                                                   84 Describing this impact as a transfer reflects an

                                                  covered in the estimated 100 plans that                                                                       implicit assumption that the same products and
                                                                                                          approximately 20.2 percent on average                 services would be used with or without the rule.
                                                  continue to use the accommodation.                      were women of childbearing age—that                   Such an assumption is somewhat oversimplified
                                                  According to the Census data cited                      is, approximately 116,000 women. As                   because the interim final rules shift cost burden to
                                                  above, 20.2 percent of these persons are                noted above, approximately 44.3                       consumption decision-makers (that is, the women
                                                  women of childbearing age, which                                                                              who choose whether or not to use the relevant
                                                                                                          percent of women of childbearing age                  contraceptives) and thus can be expected to lead to
                                                  amounts to approximately 51,900                         use women’s contraceptive methods                     some decrease in use of the affected drugs and
                                                  women of childbearing age in                            covered by the Guidelines, which                      devices and a potential increase in pregnancy—thus
                                                  previously accommodated plans that we                   includes 51,400 women in those plans.                 leading to a decrease and an increase, respectively,
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  estimate will use the expanded                                                                                in medical expenditures.
                                                                                                          Therefore, entities using contraceptive                  85 Available at https://aspe.hhs.gov/system/files/
                                                  exemption. As noted above,                              user fees adjustments received                        pdf/139221/The%20Affordable%20Care%20
                                                  approximately 44.3 percent of women of                                                                        Act%20is%20Improving%20Access%20to%20
                                                  childbearing age use women’s                              82 Available at https://aspe.hhs.gov/pdf-report/    Preventive%20Services%20for%20
                                                  contraceptive methods covered by the                    affordable-care-act-improving-access-preventive-      Millions%20of%20Americans.pdf.
                                                                                                          services-millions-americans; also, see Abridged          86 The ASPE study relied on Census data of
                                                  Guidelines, so that we expect                           Report, available at https://www.womenspreventive     private health insurance plans, which included
                                                  approximately 23,000 women that use                     health.org/wp-content/uploads/2017/01/WPSI_           plans sponsored by either private or public sector
                                                  contraception covered by the Guidelines                 2016AbridgedReport.pdf.                                                                           Continued




                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00031   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                  47822 Case Federal
                                                             4:18-cv-00825-O
                                                                     Register / Vol.Document
                                                                                     82, No. 19719-8    Filed
                                                                                                 / Friday,    02/05/19
                                                                                                           October 13, 2017Page
                                                                                                                            / Rules31and
                                                                                                                                      of 44  PageID 367
                                                                                                                                         Regulations

                                                  The expanded exemption in these                         use women’s contraceptive methods                         a corporation under the same religious
                                                  interim final rules does not apply to                   covered by the Guidelines. Therefore we                   beliefs seems improbable’’. 134 S. Ct. at
                                                  government plan sponsors. Thus we                       estimate that 574,000 women of                            2774. The Departments are aware of
                                                  estimate that the number of women aged                  childbearing age that use contraceptives                  several Federal health care conscience
                                                  15 to 64 covered by private sector                      covered by the Guidelines were covered                    laws 89 that in some cases have existed
                                                  employer sponsored insurance who                        by plans that omitted contraceptive                       for decades and that protect companies,
                                                  receive preventive services coverage                    coverage prior to the Affordable Care                     including publicly traded companies,
                                                  under the Affordable Care Act is                        Act.88                                                    from discrimination if, for example,
                                                  approximately 36 million.                                  It is unknown what motivated those
                                                                                                                                                                    they decline to facilitate abortion, but
                                                    Prior to the implementation of the                    employers to omit contraceptive
                                                                                                                                                                    we are not aware of examples where
                                                  Affordable Care Act, approximately 6                    coverage—whether they did so for
                                                  percent of employer survey respondents                  conscientious reasons, or for other                       publicly traded companies have made
                                                  did not offer contraceptive coverage,                   reasons. Despite our lack of information                  use of these exemptions. Thus, while we
                                                  with 31 percent of respondents not                      about their motives, we attempt to make                   consider it important to include
                                                  knowing whether they offered such                       a reasonable estimate of the upper                        publicly traded companies in the scope
                                                  coverage.87 The 6 percent may have                      bound of the number of those employers                    of these expanded exemptions for
                                                  included approximately 2.16 million of                  that omitted contraception before the                     reasons similar to those used by the
                                                  the women aged 15–64 covered by                         Affordable Care Act and that would                        Congress in RFRA and some health care
                                                  employer sponsored insurance plans in                   make use of these expanded exemptions                     conscience laws, in estimating the
                                                  the private sector. According to Census                 based on sincerely held religious beliefs.                anticipated effects of the expanded
                                                  data, 59.9 percent of women aged 15 to                     To begin, we estimate that publicly                    exemptions we agree with the Supreme
                                                  64 are of childbearing age (aged 15 to                  traded companies would not likely                         Court that it is improbable any will do
                                                  44), in this case, 1.3 million. And as                  make use of these expanded                                so.
                                                  noted above, approximately 44.3                         exemptions. Even though the rule does
                                                                                                                                                                       This assumption is significant
                                                  percent of women of childbearing age                    not preclude publicly traded companies
                                                                                                          from dropping coverage based on a                         because 31.3 percent of employees in
                                                  employers. See Table 2, notes 2 & 3 (explaining the     sincerely held religious belief, it is                    the private sector work for publicly
                                                  scope of private plans and government plans for         likely that attempts to object on                         traded companies.90 That means that
                                                  purposes of Table 2), available at https://
                                                                                                          religious grounds by publicly traded                      only approximately 394,000 women
                                                  www.census.gov/content/dam/Census/library/
                                                  publications/2014/demo/p60-250.pdf.                     companies would be rare. The                              aged 15 to 44 that use contraceptives
                                                    According to data tables from the Medical             Departments take note of the Supreme                      covered by the Guidelines were covered
                                                  Expenditure Panel Survey (MEPS) of the Agency for       Court’s decision in Hobby Lobby, where                    by plans of non-publicly traded
                                                  Healthcare Research and Quality of HHS (https://                                                                  companies that did not provide
                                                  meps.ahrq.gov/mepsweb/), State and local
                                                                                                          the Court observed that ‘‘HHS has not
                                                  governments employ 19,297,960 persons; 99.2             pointed to any example of a publicly                      contraceptive coverage pre-Affordable
                                                  percent of those employers offer health insurance;      traded corporation asserting RFRA                         Care Act.
                                                  and 67.4 percent of employees that work at such         rights, and numerous practical restraints
                                                  entities where insurance is offered are enrolled in                                                                  Moreover, these interim final rules
                                                  those plans, amounting to 12.9 million persons
                                                                                                          would likely prevent that from                            build on existing rules that already
                                                  enrolled. DOL estimates that in the public sector,      occurring. For example, the idea that                     exempt houses of worship and
                                                  for each policyholder there is an average of slightly   unrelated shareholders—including                          integrated auxiliaries and, as explained
                                                  less than one dependent. ‘‘Health Insurance             institutional investors with their own
                                                  Coverage Bulletin’’ Table 4, page 21. https://                                                                    above, effectively remove obligations to
                                                  www.dol.gov/sites/default/files/ebsa/researchers/       set of stakeholders—would agree to run                    provide contraceptive coverage within
                                                  data/health-and-welfare/health-insurance-
                                                  coverage-bulletin-2015.pdf. Therefore, State and          88 Some of the 31 percent of survey respondents
                                                                                                                                                                    objecting self-insured church plans.
                                                  local government employer plans cover                   that did not know about contraceptive coverage            These rules will therefore not effect
                                                  approximately 24.8 million persons of all ages.         may not have offered such coverage. If it were            transfers to women in the plans of such
                                                  Census data indicates that on average, 12 percent       possible to account for this non-coverage, the            employers. In attempting to estimate the
                                                  of persons covered by private insurance plans are       estimate of potentially affected covered women
                                                  aged 65 and older. Using these numbers, we              could increase. On the other hand, these employers’       number of such employers, we consider
                                                  estimate that State and local government employer       lack of knowledge about contraceptive coverage            the following information. Many
                                                  plans cover approximately 21.9 million persons          suggests that they lacked sincerely held religious        Catholic dioceses have litigated or filed
                                                  under age 65.                                           beliefs specifically objecting to such coverage—
                                                    The Federal Government has approximately 8.2          beliefs without which they would not qualify for
                                                                                                                                                                    public comments opposing the
                                                  million persons covered in its employee health          the expanded exemptions offered by these rules. In        Mandate, representing to the
                                                  plans. According to information we received from        that case, omission of such employers and covered         Departments and to courts around the
                                                  the Office of Personnel Management, this includes       women from this estimation approach would be
                                                  2.1 million employees having 3.2 million
                                                                                                                                                                    country that official Catholic Church
                                                                                                          appropriate. Correspondingly, the 6 percent of
                                                  dependents, and 1.9 million retirees (annuitants)       employers that had direct knowledge about the             teaching opposes contraception. There
                                                  having 1 million dependents. We do not have             absence of coverage may be more likely to have            are 17,651 Catholic parishes in the
                                                  information about the ages of these policyholders       omitted such coverage on the basis of religious
                                                  and dependents, but for the purposes of this            beliefs than were the 31 percent of survey                   89 For example, 42 U.S.C. 300a–7(b), 42 U.S.C.
                                                  estimate we assume the annuitants and their             respondents who did not know whether the
                                                  dependents are aged 65 or older and the employees       coverage was offered. Yet an entity’s mere                238n, and Consolidated Appropriations Act of
                                                  and their dependents are under age 65, so that the      knowledge about its coverage status does not itself       2017, Div. H, Title V, Sec. 507(d), Public Law 115–
                                                  Federal Government’s employee health plans cover        reflect its motive for omitting coverage. In              31.
                                                  5.3 million persons under age 65.                       responding to the survey, the entity may have                90 John Asker, et al., ‘‘Corporate Investment and
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                    Thus, overall we estimate there are 27.2 million      simply examined its plan document to determine            Stock Market Listing: A Puzzle?’’ 28 Review of
                                                  persons under age 65 enrolled in private health         whether or not contraceptive coverage was offered.        Financial Studies Issue 2, at 342–390 (Oct. 7, 2014),
                                                  insurance sponsored by government employers. Of         As will be relevant in a later portion of the analysis,   available at https://doi.org/10.1093/rfs/hhu077.
                                                  those, 38.3 percent are women aged 15–64, that is,      we have no data indicating what portion of the            This is true even though there are only about 4,300
                                                  10.5 million.                                           entities that omitted contraceptive coverage pre-         publicly traded companies in the U.S. See Rayhanul
                                                    87 Kaiser Family Foundation & Health Research &       Affordable Care Act did so on the basis of sincerely      Ibrahim, ‘‘The number of publicly-traded US
                                                  Educational Trust, ‘‘Employer Health Benefits, 2010     held religious beliefs, as opposed to doing so for        companies is down 46% in the past two decades,’’
                                                  Annual Survey’’ at 196, available at https://kaiser     other reasons that would not qualify them for the         Yahoo! Finance (Aug. 8, 2016), available at https://
                                                  familyfoundation.files.wordpress.com/2013/04/           expanded exemption offered in these interim final         finance.yahoo.com/news/jp-startup-public-
                                                  8085.pdf.                                               rules.                                                    companies-fewer-000000709.html.



                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00032   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM      13OCR2
                                                            Case Federal
                                                                 4:18-cv-00825-O
                                                                         Register / Vol.Document
                                                                                         82, No. 19719-8    Filed
                                                                                                     / Friday,    02/05/19
                                                                                                               October 13, 2017Page
                                                                                                                                / Rules32and
                                                                                                                                          of 44  PageID 36847823
                                                                                                                                             Regulations

                                                  United States,91 197 Catholic dioceses,92               contraceptive coverage, covered 362,100               as many as 14 of 18 of the contraceptive
                                                  5,224 Catholic elementary schools, and                  women aged 15 to 44 that use                          methods included in the Guidelines.
                                                  1,205 Catholic secondary schools.93 Not                 contraceptives covered by the                         This will reduce, and potentially
                                                  all Catholic schools are integrated                     Guidelines. As noted above, we estimate               eliminate, the contraceptive cost
                                                  auxiliaries of Catholic churches, but                   an average annual expenditure on                      transfer for women covered in their
                                                  there are other Catholic entities that are              contraceptive products and services of                plans.95 Furthermore, among nonprofit
                                                  integrated auxiliaries that are not                     $584 per user. That would amount to                   entities that object to the Mandate, it is
                                                  schools, so we use the number of                        $211.5 million in potential transfer                  possible that a greater share of their
                                                  schools to estimate of the number of                    impact among entities that did not cover              employees oppose contraception than
                                                  integrated auxiliaries. Among self-                     contraception pre- Affordable Care Act                among the general population, which
                                                  insured church plans that oppose the                    for any reason.                                       should lead to a reduction in the
                                                  Mandate, the Department has been sued                      We do not have data indicating how                 estimate of how many women in those
                                                  by two—Guidestone and Christian                         many of the entities that omitted                     plans actually use contraception.
                                                  Brothers. Guidestone is a plan organized                coverage of contraception pre-                           In addition, not all sincerely held
                                                  by the Southern Baptist convention. It                  Affordable Care Act did so on the basis               conscientious objections to
                                                  covers 38,000 employers, some of which                  of sincerely held religious beliefs that              contraceptive coverage are likely to be
                                                  are exempt as churches or integrated                    might qualify them for exempt status                  held by persons with religious beliefs as
                                                  auxiliaries, and some of which are not.94               under these interim final rules, as                   distinct from persons with sincerely
                                                  Christian Brothers is a plan that covers                opposed to having done so for other                   held non-religious moral convictions,
                                                  Catholic organizations. It covers                       reasons. Besides the entities that filed              whose objections would not be
                                                  Catholic churches and integrated                        lawsuits or submitted public comments                 encompassed by these interim final
                                                  auxiliaries, which are estimated above,                 concerning previous rules on this                     rules.96 We do not have data to indicate,
                                                  but also it has said in litigation that it              matter, we are not aware of entities that             among entities that did not cover
                                                  also covers about 500 additional entities               omitted contraception pre-Affordable                  contraception pre-Affordable Care Act
                                                  that are not exempt as churches. In total,              Care Act and then opposed the                         based on sincerely held conscientious
                                                  therefore, we estimate that                             contraceptive coverage requirement                    objections as opposed to other reasons,
                                                  approximately 62,000 employers among                    after it was imposed by the Guidelines.               which ones did so based on religious
                                                  houses of worship, integrated                           For the following reasons, however, we                beliefs and which ones did so instead
                                                  auxiliaries, and church plans, were                     believe that a reasonable estimate is that            based on non-religious moral
                                                  exempt or relieved of contraceptive                     no more than approximately one third                  convictions. Among the general public,
                                                  coverage obligations under the previous                 of the persons covered by relevant                    polls vary about religious beliefs but one
                                                  rules. We do not know how many                          entities—that is, no more than                        prominent poll shows that 89 percent of
                                                  persons are covered in the plans of                     approximately 120,000 affected                        Americans say they believe in God,
                                                  those employers. Guidestone reports                     women—would likely be subject to                      while 11 percent say they do not or are
                                                  that among its 38,000 employers, its                    potential transfer impacts under the                  agnostic.97 Therefore, we estimate that
                                                  plan covers approximately 220,000                       expanded religious exemptions offered                 for every ten entities that omitted
                                                  persons, and its employers include                      in these interim final rules.                         contraception pre-Affordable Care Act
                                                  ‘‘churches, mission-sending agencies,                   Consequently, as explained below, we                  based on sincerely held conscientious
                                                  hospitals, educational institutions and                 believe that the potential impact of                  objections as opposed to other reasons,
                                                  other related ministries.’’ Using that                  these interim final rules falls                       one did so based on sincerely held non-
                                                  ratio, we estimate that the 62,000                      substantially below the $100 million                  religious moral convictions, and
                                                  church and church plan employers                        threshold for economically significant                therefore are not affected by the
                                                  among Guidestone, Christian Brothers,                   and major rules.                                      expanded exemption provided by these
                                                  and Catholic churches would include                        First, as mentioned, we are not aware
                                                                                                                                                                interim final rules for religious beliefs.
                                                  359,000 persons. Among them, as                         of information that would lead us to                     Based on our estimate of an average
                                                  referenced above, 72,500 would be of                    estimate that all or most entities that               annual expenditure on contraceptive
                                                  childbearing age, and 32,100 would use                  omitted coverage of contraception pre-
                                                                                                                                                                products and services of $584 per user,
                                                  contraceptives covered by the                           Affordable Care Act did so on the basis
                                                  Guidelines. Therefore, we estimate that                 of sincerely held conscientious                          95 On the other hand, a key input in the approach

                                                  the private, non-publicly traded                        objections in general or religious beliefs            that generated the one third threshold estimate was
                                                  employers that did not cover                            specifically, as opposed to having done               a survey indicating that six percent of employers
                                                                                                          so for other reasons. Moreover, as                    did not provide contraceptive coverage pre-
                                                  contraception pre-Affordable Care Act,                                                                        Affordable Care Act. Employers that covered some
                                                  and that were not exempt by the                         suggested by the Guidestone data
                                                                                                                                                                contraceptives pre-Affordable Care Act may have
                                                  previous rules nor were participants in                 mentioned previously, employers with                  answered ‘‘yes’’ or ‘‘don’t know’’ to the survey. In
                                                  self-insured church plans that oppose                   conscientious objections may tend to                  such cases, the potential transfer estimate has a
                                                                                                          have relatively few employees. Also,                  tendency toward underestimation because the rule’s
                                                                                                          avoiding negative publicity, the                      effects on such women—causing their contraceptive
                                                     91 Roman Catholic Diocese of Reno, ‘‘Diocese of
                                                                                                                                                                coverage to be reduced from all 18 methods to some
                                                  Reno Directory: 2016–2017,’’ available at http://       difficulty of taking away a fringe benefit            smaller subset—have been omitted from the
                                                  www.renodiocese.org/documents/2016/9/                   that employees have become                            calculation.
                                                  2016%202017%20directory.pdf.                            accustomed to having, and avoiding the                   96 Such objections may be encompassed by
                                                     92 Wikipedia, ‘‘List of Catholic dioceses in the
                                                                                                          administrative cost of renegotiating                  companion interim final rules published elsewhere
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  United States,’’ available at https://                                                                        in this Federal Register. Those rules, however, as
                                                  en.wikipedia.org/wiki/List_of_Catholic_dioceses_        insurance contracts, all provide reasons              an interim final matter, are more narrow in scope
                                                  in_the_United_States.                                   for some employers not to return to pre-              than these rules. For example, in providing
                                                     93 National Catholic Educational Association,        Affordable Care Act lack of                           expanded exemptions for plan sponsors, they do
                                                  ‘‘Catholic School Data,’’ available at http://          contraceptive coverage. Additionally, as              not encompass companies with certain publicly
                                                  www.ncea.org/NCEA/Proclaim/Catholic_School_             discussed above, many employers with                  traded ownership interests.
                                                  Data/Catholic_School_Data.aspx.                                                                                  97 Gallup, ‘‘Most Americans Still Believe in God’’
                                                     94 Guidestone Financial Resources, ‘‘Who We          objections to contraception, including                (June 14–23, 2016), available at http://
                                                  Serve,’’ available at https://www.guidestone.org/       several of the largest litigants, only                www.gallup.com/poll/193271/americans-believe-
                                                  AboutUs/WhoWeServe.                                     object to some contraceptives and cover               god.aspx.



                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00033   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                  47824 Case Federal
                                                             4:18-cv-00825-O
                                                                     Register / Vol.Document
                                                                                     82, No. 19719-8    Filed
                                                                                                 / Friday,    02/05/19
                                                                                                           October 13, 2017Page
                                                                                                                            / Rules33and
                                                                                                                                      of 44  PageID 369
                                                                                                                                         Regulations

                                                  the effect of the expanded exemptions                   general notice of proposed rulemaking                 minimize the information collection
                                                  on 120,000 women would give rise to                     is not required when an agency, for                   burden.
                                                  approximately $70.1 million in                          good cause, finds that notice and public                 However, we are requesting an
                                                  potential transfer impact. This falls                   comment thereon are impracticable,                    emergency review of the information
                                                  substantially below the $100 million                    unnecessary, or contrary to the public                collection referenced later in this
                                                  threshold for economically significant                  interest. The interim final rules are                 section. In compliance with the
                                                  and major rules. In addition, as noted                  exempt from the APA, both because the                 requirement of section 3506(c)(2)(A) of
                                                  above, premiums may be expected to                      PHS Act, ERISA, and the Code contain                  the PRA, we have submitted the
                                                  adjust to reflect changes in coverage,                  specific provisions under which the                   following for emergency review to the
                                                  thus partially offsetting the transfer                  Secretaries may adopt regulations by                  Office of Management and Budget
                                                  experienced by women who use the                        interim final rule and because the                    (OMB). We are requesting an emergency
                                                  affected contraceptives. As discussed                   Departments have made a good cause                    review and approval under both 5 CFR
                                                  elsewhere in this analysis, such women                  finding that a general notice of proposed             1320.13(a)(2)(i) and (iii) of the
                                                  may make up approximately 8.9 percent                   rulemaking is not necessary earlier in                implementing regulations of the PRA in
                                                  (= 20.2 percent × 44.3 percent) of the                  this preamble. Therefore, the RFA does                order to implement provisions regarding
                                                  covered population, in which case the                   not apply and the Departments are not                 self-certification or notices to HHS from
                                                  offset would also be approximately 8.9                  required to either certify that the                   eligible organizations (§ 147.131(c)(3)),
                                                  percent, yielding a potential transfer of               regulations or this amendment would                   notice of availability of separate
                                                  $63.8 million.                                          not have a significant economic impact                payments for contraceptive services
                                                     We request comment on all aspects of                 on a substantial number of small entities             (§ 147.131(f)), and notice of revocation
                                                  the preceding regulatory impact                         or conduct a regulatory flexibility                   of accommodation (§ 147.131(c)(4)). In
                                                  analysis, as well as on how to attribute                analysis.                                             accordance with 5 CFR 1320.13(a)(2)(i),
                                                  impacts to this interim final rule and the                 Nevertheless, the Departments                      we believe public harm is reasonably
                                                  companion interim final rule                            carefully considered the likely impact of             likely to ensue if the normal clearance
                                                  concerning exemptions provided based                                                                          procedures are followed. The use of
                                                                                                          the rule on small entities in connection
                                                  on sincerely held (non-religious) moral                                                                       normal clearance procedures is
                                                                                                          with their assessment under Executive
                                                  convictions published elsewhere in this                                                                       reasonably likely to prevent or disrupt
                                                                                                          Order 12866. The Departments do not
                                                  Federal Register.                                                                                             the collection of information. Similarly,
                                                                                                          expect that these interim final rules will
                                                  B. Special Analyses—Department of the                   have a significant economic effect on a               in accordance with 5 CFR
                                                  Treasury                                                substantial number of small entities,                 1320.13(a)(2)(iii), we believe the use of
                                                                                                          because they will not result in any                   normal clearance procedures is
                                                     For purposes of the Department of the
                                                                                                          additional costs to affected entities, and            reasonably likely to cause a statutory or
                                                  Treasury, certain Internal Revenue
                                                                                                          in many cases will relieve burdens and                court ordered deadline to be missed.
                                                  Service (IRS) regulations, including this
                                                                                                          costs from such entities. By exempting                Many cases have been on remand for
                                                  one, are exempt from the requirements
                                                                                                          from the Mandate small businesses and                 over a year from the Supreme Court,
                                                  in Executive Order 12866, as
                                                                                                          nonprofit organizations with religious                asking the Departments and the parties
                                                  supplemented by Executive Order
                                                                                                          objections to some (or all)                           to resolve this matter. These interim
                                                  13563. The Departments anticipate that
                                                                                                          contraceptives and/or sterilization, the              final rules extend exemptions to
                                                  there will be more entities reluctantly
                                                                                                          Departments have reduced regulatory                   entities, which involves no collection of
                                                  using the existing accommodation that
                                                                                                          burden on such small entities. Pursuant               information and which the Departments
                                                  will choose to operate under the newly
                                                                                                          to section 7805(f) of the Code, these                 have statutory authority to do by the use
                                                  expanded exemption, than entities that
                                                                                                          regulations have been submitted to the                of interim final rules. If the information
                                                  are not currently eligible to use the
                                                                                                          Chief Counsel for Advocacy of the Small               collection involved in the amended
                                                  accommodation that will opt into it. The
                                                                                                          Business Administration for comment                   accommodation process is not approved
                                                  effect of this rule will therefore be that
                                                                                                          on their impact on small business.                    on an emergency basis, newly exempt
                                                  fewer overall adjustments are made to
                                                                                                                                                                entities that wish to opt into the
                                                  the Federally facilitated Exchange user                 D. Paperwork Reduction Act—                           amended accommodation process might
                                                  fees for entities using the                             Department of Health and Human                        not be able to do so until normal
                                                  accommodation process, as long as the                   Services                                              clearance procedures are completed.
                                                  Secretary of the Department of Health                                                                            A description of the information
                                                  and Human Services requests and an                        Under the Paperwork Reduction Act
                                                                                                          of 1995 (the PRA), Federal agencies are               collection provisions implicated in
                                                  authorizing exception under OMB                                                                               these interim final rules is given in the
                                                  Circular No. A–25R is in effect, than                   required to publish notice in the
                                                                                                          Federal Register concerning each                      following section with an estimate of
                                                  would have occurred under the                                                                                 the annual burden. Average labor costs
                                                  previous rule if this rule were not                     proposed collection of information.
                                                                                                          Interested persons are invited to send                (including 100 percent fringe benefits)
                                                  finalized. Therefore, a regulatory                                                                            used to estimate the costs are calculated
                                                  assessment is not required.                             comments regarding our burden
                                                                                                          estimates or any other aspect of this                 using data available from the Bureau of
                                                  C. Regulatory Flexibility Act                           collection of information, including any              Labor Statistics.98
                                                     The Regulatory Flexibility Act (5                    of the following subjects: (1) The                    a. ICRs Regarding Self-Certification or
                                                  U.S.C. 601 et seq.) (RFA) imposes                       necessity and utility of the proposed                 Notices to HHS (§ 147.131(c)(3))
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  certain requirements with respect to                    information collection for the proper
                                                                                                                                                                   Each organization seeking to be
                                                  Federal rules that are subject to the                   performance of the agency’s functions;
                                                                                                                                                                treated as an eligible organization that
                                                  notice and comment requirements of                      (2) the accuracy of the estimated
                                                                                                                                                                wishes to use the optional
                                                  section 553(b) of the APA (5 U.S.C. 551                 burden; (3) ways to enhance the quality,
                                                                                                                                                                accommodation process offered under
                                                  et seq.) and that are likely to have a                  utility, and clarity of the information to
                                                  significant economic impact on a                        be collected; and (4) the use of                        98 May 2016 National Occupational Employment
                                                  substantial number of small entities.                   automated collection techniques or                    and Wage Estimates United States found at https://
                                                  Under Section 553(b) of the APA, a                      other forms of information technology to              www.bls.gov/oes/current/oes_nat.htm.



                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00034   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                           Case Federal
                                                                4:18-cv-00825-O
                                                                        Register / Vol.Document
                                                                                        82, No. 19719-8    Filed
                                                                                                    / Friday,    02/05/19
                                                                                                              October 13, 2017Page
                                                                                                                               / Rules34and
                                                                                                                                         of 44  PageID 37047825
                                                                                                                                            Regulations

                                                  these interim final rules must either use               compensation and benefits manager at a                contemporaneous with (to the extent
                                                  the EBSA Form 700 method of self-                       cost of $122.02 per hour,101 5 minutes                possible), any application materials
                                                  certification or provide notice to HHS of               for legal counsel at a cost of $134.50 per            distributed in connection with
                                                  its religious objection to coverage of all              hour,102 and 5 minutes by a senior                    enrollment (or re-enrollment) in group
                                                  or a subset of contraceptive services.                  executive at a cost of $186.88 per                    or student coverage of the eligible
                                                  Specifically, these interim final rules                 hour 103) preparing and sending the self-             organization in any plan year to which
                                                  continue to allow eligible organizations                certification or notice to HHS and filing             the accommodation is to apply and will
                                                  to notify an issuer or third party                      it to meet the recordkeeping                          be provided annually. To satisfy the
                                                  administrator using EBSA Form 700, or                   requirement. Therefore, the total annual              notice requirement, issuers and third
                                                  to notify HHS, of their religious                       burden for preparing and providing the                party administrators may, but are not
                                                  objection to coverage of all or a subset                information in the self-certification or              required to, use the model language set
                                                  of contraceptive services, as set forth in              notice to HHS will require                            forth previously by HHS or substantially
                                                  the July 2015 final regulations. The                    approximately 50 minutes for each                     similar language. The burden for this
                                                  burden related to the notice to HHS is                  eligible organization with an equivalent              ICR is currently approved under OMB
                                                  currently approved under OMB Control                    cost burden of approximately $74.96 for               control number 0938–1292.
                                                  Number 0938–1248 and the burden                         a total hour burden of approximately 7.5                 As mentioned, HHS is anticipating
                                                  related to the self-certification (EBSA                 hours with an equivalent cost of                      that approximately 109 entities will use
                                                  Form 700) is currently approved under                   approximately $675 for 9 entities. As                 the optional accommodation (100 that
                                                  OMB control number 0938–1292.                           DOL and HHS share jurisdiction, they                  used it previously, and 9 that will newly
                                                     Notably, however, entities that are                  are splitting the hour burden so each                 opt into it). It is unknown how many
                                                  participating in the previous                           will account for approximately 3.75                   issuers or third party administrators
                                                  accommodation process, where a self-                    burden hours with an equivalent cost of               provide health insurance coverage or
                                                  certification or notice has already been                approximately $337.                                   services in connection with health plans
                                                  submitted, and where the entities                          HHS estimates that each self-                      of eligible organizations, but HHS will
                                                  choose to continue their accommodated                   certification or notice to HHS will                   assume at least 109. It is estimated that
                                                  status under these interim final rules,                 require $0.49 in postage and $0.05 in                 each issuer or third party administrator
                                                  generally do not need to file a new self-               materials cost (paper and ink) and the                will need approximately 1 hour of
                                                  certification or notice (unless they                    total postage and materials cost for each             clerical labor (at $55.68 per hour) 104
                                                  change their issuer or third party                      self-certification or notice sent via mail            and 15 minutes of management review
                                                  administrator). As explained above,                     will be $0.54. For purposes of this                   (at $117.40 per hour) 105 to prepare the
                                                  HHS assumes that, among the 209                         analysis, HHS assumes that 50 percent                 notices. The total burden for each issuer
                                                  entities we estimated are using the                     of self-certifications or notices to HHS              or third party administrator to prepare
                                                  previous accommodation, 109 will use                    will be mailed. The total cost for                    notices will be 1.25 hours with an
                                                  the expanded exemption and 100 will                     sending the self-certifications or notices            equivalent cost of approximately $85.03.
                                                  continue under the voluntary                            to HHS by mail is approximately $2.70                 The total burden for all issuers or third
                                                  accommodation. Those 100 entities will                  for 5 entities. As DOL and HHS share                  party administrators will be 136 hours,
                                                  not need to file additional self-                       jurisdiction they are splitting the cost              with an equivalent cost of $9,268. As
                                                  certifications or notices. HHS also                     burden so each will account for $1.35 of              DOL and HHS share jurisdiction, they
                                                  assumes that an additional 9 entities                   the cost burden.                                      are splitting the hour burden so each
                                                  that were not using the previous                                                                              will account for 68 burden hours with
                                                  accommodation will opt into it. Those                   b. ICRs Regarding Notice of Availability              an equivalent cost of $4,634, with
                                                  entities will be subject to the self-                   of Separate Payments for Contraceptive                approximately 55 respondents.
                                                  certification or notice requirement.                    Services (§ 147.131(e))                                  As discussed above, the Departments
                                                     In order to estimate the cost for an                                                                       estimate that 770,000 persons will be
                                                                                                             As required by the July 2015 final
                                                  entity that chooses to opt into the                                                                           covered in the plans of the 100 entities
                                                                                                          regulations, a health insurance issuer or
                                                  accommodation process, HHS assumes,                                                                           that previously used the
                                                                                                          third party administrator providing or
                                                  as it did in its August 2014 interim final                                                                    accommodation and will continue doing
                                                                                                          arranging separate payments for
                                                  rules, that clerical staff for each eligible                                                                  so, and that an additional 9 entities will
                                                                                                          contraceptive services for participants
                                                  organization will gather and enter the                                                                        newly opt into the accommodation. It is
                                                                                                          and beneficiaries in insured or self-
                                                  necessary information and send the self-                                                                      not known how many persons will be
                                                                                                          insured group health plans (or student
                                                  certification to the issuer or third party                                                                    covered in the plans of the 9 entities
                                                                                                          enrollees and covered dependents in
                                                  administrator as appropriate, or send                                                                         newly using the accommodation.
                                                                                                          student health insurance coverage) of                 Assuming that those 9 entities will have
                                                  the notice to HHS.99 HHS assumes that                   eligible organizations is required to
                                                  a compensation and benefits manager                                                                           a similar number of covered persons per
                                                                                                          provide a written notice to plan                      entity, we estimate that all 109
                                                  and inside legal counsel will review the                participants and beneficiaries (or
                                                  self-certification or notice to HHS and a                                                                     accommodated entities will encompass
                                                                                                          student enrollees and covered                         839,300 covered persons. We assume
                                                  senior executive would execute it. HHS                  dependents) informing them of the
                                                  estimates that an eligible organization                                                                       that sending one notice to each
                                                                                                          availability of such payments. The                    participant will satisfy the need to send
                                                  would spend approximately 50 minutes                    notice must be separate from, but
                                                  (30 minutes of clerical labor at a cost of                                                                    the notices to all participants and
                                                  $55.68 per hour,100 10 minutes for a                                                                          dependents. Among persons covered by
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                                                                            101 Occupation code 11–3111 for Compensation

                                                                                                          and Benefits Managers with mean hourly wage           plans, approximately 50.1 percent are
                                                    99 For purposes of this analysis, the Department      $61.01, https://www.bls.gov/oes/current/              participants and 49.9 percent are
                                                  assumes that the same amount of time will be            oes113111.htm.
                                                  required to prepare the self-certification and the        102 Occupation code 23–1011 for Lawyers with          104 Occupation code 43–6011 for Executive
                                                  notice to HHS.                                          mean hourly wage $67.25, https://www.bls.gov/oes/     Secretaries and Executive Administrative Assistants
                                                    100 Occupation code 43–6011 for Executive             current/oes231011.htm.                                with mean hourly wage $27.84.
                                                  Secretaries and Executive Administrative Assistants       103 Occupation code11–1011 for Chief Executives       105 Occupation code 11–1021 General and

                                                  with mean hourly wage $27.84, https://                  with mean hourly wage $93.44, https://                Operations Managers with mean hourly wage
                                                  www.bls.gov/oes/current/oes436011.htm.                  www.bls.gov/oes/current/oes111011.htm.                $58.70.



                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00035   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                  47826 Case Federal
                                                             4:18-cv-00825-O
                                                                     Register / Vol.Document
                                                                                     82, No. 19719-8    Filed
                                                                                                 / Friday,    02/05/19
                                                                                                           October 13, 2017Page
                                                                                                                            / Rules35and
                                                                                                                                      of 44  PageID 371
                                                                                                                                         Regulations

                                                  dependents.106 For 109 entities, the total                                        their use of the accommodation, and                      approximately $19,798. As DOL and
                                                  number of notices will be 420,490. For                                            will therefore be required to cause the                  HHS share jurisdiction, they are
                                                  purposes of this analysis, the                                                    notification to be sent (the issuer or                   splitting the hour burden so each will
                                                  Departments also assume that 53.7                                                 third party administrator can send the                   account for 109 burden hours with an
                                                  percent of notices will be sent                                                   notice on behalf of the entity). For the                 equivalent cost of approximately $9,899.
                                                  electronically, and 46.3 percent will be                                          purpose of calculating ICRs associated                     As discussed above, HHS estimates
                                                  mailed.107 Therefore, approximately                                               with revocations of the accommodation,                   that there are 257,000 covered persons
                                                  194,687 notices will be mailed. HHS                                               and for various reasons discussed above,                 in accommodated plans that will revoke
                                                  estimates that each notice will require                                           HHS assumes that litigating entities that                their accommodated status and use the
                                                  $0.49 in postage and $0.05 in materials                                           were previously using the                                expanded exemption.111 As before, we
                                                  cost (paper and ink) and the total                                                accommodation and that will revoke it                    use the average of 50.1 percent of
                                                  postage and materials cost for each                                               fall within the estimated 109 entities                   covered persons who are policyholders,
                                                  notice sent via mail will be $0.54. The                                           that will revoke the accommodation
                                                  total cost for sending approximately                                                                                                       and estimate that an average of 53.7
                                                                                                                                    overall.                                                 percent of notices will be sent
                                                  194,687 notices by mail is
                                                  approximately $105,131. As DOL and                                                   As before, HHS assumes that, for each                 electronically and 46.3 percent by mail.
                                                  HHS share jurisdiction, they are                                                  issuer or third party administrator, a                   Therefore, approximately 128,757
                                                  splitting the cost burden so each will                                            manager and inside legal counsel and                     notices will be sent, of which 59,615
                                                  account for $52,565 of the cost burden.                                           clerical staff will need approximately 2                 notices will be mailed. HHS estimates
                                                                                                                                    hours to prepare and send the                            that each notice will require $0.49 in
                                                  c. ICRs Regarding Notice of Revocation                                            notification to participants and                         postage and $0.05 in materials cost
                                                  of Accommodation (§ 147.131(c)(4))                                                beneficiaries and maintain records (30                   (paper and ink) and the total postage
                                                     An eligible organization may revoke                                            minutes for a manager at a cost of                       and materials cost for each notice sent
                                                  its use of the accommodation process;                                             $117.40 per hour,108 30 minutes for                      via mail will be $0.54. The total cost for
                                                  its issuer or third party administrator                                           legal counsel at a cost of $134.50 per                   sending approximately 59,615 notices
                                                  must provide written notice of such                                               hour 109, 1 hour for clerical labor at a                 by mail is approximately $32,192. As
                                                  revocation to participants and                                                    cost of $55.68 per hour 110). The burden                 DOL and HHS share jurisdiction, they
                                                  beneficiaries as soon as practicable. As                                          per respondent will be 2 hours with an                   are splitting the hour burden so each
                                                  discussed above, HHS estimates that                                               equivalent cost of $181.63; for 109                      will account for 64,379 notices, with an
                                                  109 entities that are using the                                                   entities, the total burden will be 218                   equivalent cost of approximately
                                                  accommodation process will revoke                                                 hours with an equivalent cost of                         $16,096.
                                                                                                               TABLE 1—SUMMARY OF INFORMATION COLLECTION BURDENS
                                                                                                                                                                                                         Hourly labor            Total labor
                                                                                                                                                                        Burden per      Total annual
                                                                                                                    OMB                     Number of                                                      cost of                 cost of     Total cost
                                                               Regulation section                                                                         Responses     respondent        burden
                                                                                                                  control No.              respondents                                                    reporting               reporting       ($)
                                                                                                                                                                          (hours)         (hours)            ($)                     ($)

                                                  Self-Certification or Notices to HHS .......                 0938—NEW ...                         *5            5              0.83           3.75              $89.95             $337.31     $338.66
                                                  Notice of Availability of Separate Pay-                      0938—NEW ...                        *55      210,245              1.25          68.13               68.02            4,634.14   57,199.59
                                                    ments for Contraceptive Services.
                                                  Notice of Revocation of Accommodation                        0938—NEW ...                        *55        64,379             2.00            109                 90.82          9,898.84   25,994.75

                                                      Total ................................................    ........................          *115      274,629              4.08         180.88    ......................     14,870.29   83,533.00
                                                    * The total number of respondents is 227 (= 9+109+109) for both HHS and DOL, but the summaries here and below exceed that total because of rounding up that
                                                  occurs when sharing the burden between HHS and DOL.
                                                    Note: There are no capital/maintenance costs associated with the ICRs contained in this rule; therefore, we have removed the associated column from Table 1.
                                                  Postage and material costs are included in Total Cost.


                                                    We are soliciting comments on all of                                            comments on all of the related                           new OMB control number that will
                                                  the information collection requirements                                           information collection requirements                      ultimately contain the approval for the
                                                  contained in these interim final rules. In                                        currently approved under 0938–1292                       new information collection
                                                  addition, we are also soliciting                                                  and 0938–1248. HHS is requesting a                       requirements contained in these interim

                                                     106 ‘‘Health Insurance Coverage Bulletin’’ Table 4,                            percent of Internet users use online banking, which         111 In estimating the number of women that might

                                                  page 21. Using March 2015 Annual Social and                                       is used as the proxy for the number of Internet users    have their contraceptive coverage affected by the
                                                  Economic Supplement to the Current Population                                     who will opt in for electronic disclosure (for a total   expanded exemption, we indicated that we do not
                                                  Survey. https://www.dol.gov/sites/default/files/                                  of 23.5 percent receiving electronic disclosure          know the extent to which the number of women in
                                                  ebsa/researchers/data/health-and-welfare/health-                                  outside of work). Combining the 30.2 percent who         accommodated plans affected by these rules overlap
                                                  insurance-coverage-bulletin-2015.pdf.                                             receive electronic disclosure at work with the 23.5      with the number of women in plans offered by
                                                     107 According to data from the National                                        percent who receive electronic disclosure outside of
                                                                                                                                                                                             litigating entities that will be affected by these
                                                  Telecommunications and Information Agency                                         work produces a total of 53.7 percent who will
                                                                                                                                    receive electronic disclosure overall.                   rules, though we assume there is significant
                                                  (NTIA), 36.0 percent of individuals age 25 and over
                                                                                                                                       108 Occupation code 11–1021 for General and           overlap. That uncertainty should not affect the
                                                  have access to the Internet at work. According to
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                                                                                                    Operations Managers with mean hourly wage                calculation of the ICRs for revocation notices,
                                                  a Greenwald & Associates survey, 84 percent of
                                                  plan participants find it acceptable to make                                      $58.70, https://www.bls.gov/oes/current/                 however. If the two numbers overlap, the estimates
                                                  electronic delivery the default option, which is                                  oes111021.htm.                                           of plans revoking the accommodation and
                                                  used as the proxy for the number of participants                                     109 Occupation code 23–1011 for Lawyers with          policyholders covered in those plans would already
                                                  who will not opt out that are automatically enrolled                              mean hourly wage $67.25, https://www.bls.gov/oes/        include plans and policyholders of litigating
                                                  (for a total of 30.2 percent receiving electronic                                 current/oes231011.htm.                                   entities. If the numbers do not overlap, those
                                                  disclosure at work). Additionally, the NTIA reports                                  110 Occupation code 43–6011 for Executive             litigating entity plans would not presently be
                                                  that 38.5 percent of individuals age 25 and over                                  Secretaries and Executive Administrative Assistants      enrolled in the accommodation, and therefore
                                                  have access to the Internet outside of work.                                      with mean hourly wage $27.84, https://                   would not need to send notices concerning
                                                  According to a Pew Research Center survey, 61                                     www.bls.gov/oes/current/oes436011.htm.                   revocation of accommodated status.



                                             VerDate Sep<11>2014         18:35 Oct 12, 2017            Jkt 244001         PO 00000         Frm 00036   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM      13OCR2
                                                           Case Federal
                                                                4:18-cv-00825-O
                                                                        Register / Vol.Document
                                                                                        82, No. 19719-8    Filed
                                                                                                    / Friday,    02/05/19
                                                                                                              October 13, 2017Page
                                                                                                                               / Rules36and
                                                                                                                                         of 44  PageID 37247827
                                                                                                                                            Regulations

                                                  final rules as well as the related                      revision. The request was made under                    OMB Numbers: 1210–0150.
                                                  requirements currently approved under                   emergency clearance procedures                          Affected Public: Private Sector—Not
                                                  0938–1292 and 0938–1248. In an effort                   specified in regulations at 5 CFR                     for profit and religious organizations;
                                                  to consolidate the number of                            1320.13. In an effort to consolidate the              businesses or other for-profits.
                                                  information collection requests, we will                number of information collection                        Total Respondents: 114 112 (combined
                                                  formally discontinue the control                        requests, DOL will combine the ICR                    with HHS total is 227).
                                                  numbers 0938–1292 and 0938–1248                         related to the OMB control number                       Total Responses: 274,628 (combined
                                                  once the new information collection                     1210–0152 with the ICR related to the                 with HHS total is 549,255).
                                                  request associated with these interim                   OMB control number 1210–0150. Once                      Frequency of Response: On occasion.
                                                  final rules is approved.                                the ICR is approved DOL will
                                                     To obtain copies of a supporting                                                                             Estimated Total Annual Burden
                                                                                                          discontinue 1210–0152. A copy of the
                                                  statement and any related forms for the                                                                       Hours: 181 (combined with HHS total is
                                                                                                          information collection request may be
                                                  proposed collection(s) summarized in                                                                          362 hours).
                                                                                                          obtained free of charge on the
                                                  this notice, you may make your request                  RegInfo.gov Web site at http://                         Estimated Total Annual Burden Cost:
                                                  using one of following:                                 www.reginfo.gov/public/do/                            $68,662 (combined with HHS total is
                                                     1. Access CMS’ Web site address at                   PRAViewICR?ref_nbr=201705-1210-001.                   $137,325).
                                                  https://www.cms.gov/Regulations-and-                    This approval will allow respondents to                 Type of Review: Revised Collection.
                                                  Guidance/Legislation/                                   temporarily utilize the additional                      Agency: DOL–EBSA.
                                                  PaperworkReductionActof1995/PRA-                        flexibility these interim final regulations           F. Regulatory Reform Executive Orders
                                                  Listing.html.                                           provide, while DOL seeks public                       13765, 13771 and 13777
                                                     2. Email your request, including your                comment on the collection methods—
                                                  address, phone number, OMB number,                      including their utility and burden.                      Executive Order 13765 (January 20,
                                                  and CMS document identifier, to                            Consistent with the analysis in the                2017) directs that, ‘‘[t]o the maximum
                                                  Paperwork@cms.hhs.gov.                                  HHS PRA section above, the                            extent permitted by law, the Secretary of
                                                     3. Call the Reports Clearance Office at              Departments expect that each of the                   the Department of Health and Human
                                                  (410) 786–1326.                                         estimated 9 eligible organizations newly              Services and the heads of all other
                                                     If you comment on these information                  opting into the accommodation will                    executive departments and agencies
                                                  collections, that is, reporting,                        spend approximately 50 minutes in                     (agencies) with authorities and
                                                  recordkeeping or third-party disclosure                 preparation time and incur $0.54                      responsibilities under the Act shall
                                                  requirements, please submit your                        mailing cost to self-certify or notify                exercise all authority and discretion
                                                  comments electronically as specified in                 HHS. Each of the 109 issuers or third                 available to them to waive, defer, grant
                                                  the ADDRESSES section of these interim                  party administrators for the 109 eligible             exemptions from, or delay the
                                                  final rules with comment period.                        organizations that make use of the                    implementation of any provision or
                                                  E. Paperwork Reduction Act—                             accommodation overall will distribute                 requirement of the Act that would
                                                  Department of Labor                                     Notices of Availability of Separate                   impose a fiscal burden on any State or
                                                                                                          Payments for Contraceptive Services.                  a cost, fee, tax, penalty, or regulatory
                                                     Under the Paperwork Reduction Act,                   These issuers and third party                         burden on individuals, families,
                                                  an agency may not conduct or sponsor,                   administrators will spend                             healthcare providers, health insurers,
                                                  and an individual is not required to                    approximately 1.25 hours in preparation               patients, recipients of healthcare
                                                  respond to, a collection of information                 time and incur $0.54 cost per mailed                  services, purchasers of health insurance,
                                                  unless it displays a valid OMB control                  notice. Notices of Availability of                    or makers of medical devices, products,
                                                  number. In accordance with the                          Separate Payments for Contraceptive                   or medications.’’ In addition, agencies
                                                  requirements of the PRA, the ICR for the                Services will need to be sent to 420,489              are directed to ‘‘take all actions
                                                  EBSA Form 700 and alternative notice                    policyholders, and 53.7 percent of the                consistent with law to minimize the
                                                  have previously been approved by OMB                    notices will be sent electronically, while            unwarranted economic and regulatory
                                                  under control numbers 1210–0150 and                     46.3 percent will be mailed. Finally, 109             burdens of the [Affordable Care Act],
                                                  1210–0152. A copy of the ICR may be                     entities using the previous                           and prepare to afford the States more
                                                  obtained by contacting the PRA                          accommodation process will revoke its                 flexibility and control to create a more
                                                  addressee shown below or at http://                     use and will therefore be required to                 free and open healthcare market.’’ These
                                                  www.RegInfo.gov. PRA ADDRESSEE: G.                      cause the Notice of Revocation of                     interim final rules exercise the
                                                  Christopher Cosby, Office of Policy and                 Accommodation to be sent (the issuer or               discretion provided to the Departments
                                                  Research, U.S. Department of Labor,                     third party administrator can send the                under the Affordable Care Act, RFRA,
                                                  Employee Benefits Security                              notice on behalf of the entity). These                and other laws to grant exemptions and
                                                  Administration, 200 Constitution                        entities will spend approximately two                 thereby minimize regulatory burdens of
                                                  Avenue NW., Room N–5718,                                hours in preparation time and incur                   the Affordable Care Act on the affected
                                                  Washington, DC 20210. Telephone:                        $0.54 cost per mailed notice. Notice of               entities and recipients of health care
                                                  202–693–8410; Fax: 202–219–4745.                        Revocation of Accommodation will                      services.
                                                  These are not toll-free numbers.                        need to be sent to an average of 128,757                 Consistent with Executive Order
                                                     These interim final rules amend the                  policyholders and 53.7 percent of the                 13771 (82 FR 9339, February 3, 2017),
                                                  ICR by changing the accommodation                       notices will be sent electronically. The              we have estimated the costs and cost
                                                  process to an optional process for                      DOL information collections in this rule              savings attributable to this interim final
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  exempt organizations and requiring a                    are found in 29 CFR 2510.3–16 and                     rule. As discussed in more detail in the
                                                  notice of revocation to be sent by the                  2590.715–2713A and are summarized as                  preceding analysis, this interim final
                                                  issuer or third party administrator to                  follows:                                              rule lessens incremental reporting
                                                  participants and beneficiaries in plans                    Type of Review: Revised Collection.
                                                  whose employer who revokes their                           Agency: DOL–EBSA.                                    112 Denotes that there is an overlap between
                                                  accommodation. DOL submitted the                           Title: Coverage of Certain Preventive              jurisdiction shared by HHS and DOL over these
                                                  ICRs in order to obtain OMB approval                    Services under the Affordable Care                    respondents and therefore they are included only
                                                  under the PRA for the regulatory                        Act—Private Sector.                                   once in the total.



                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00037   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                  47828 Case Federal
                                                             4:18-cv-00825-O
                                                                     Register / Vol.Document
                                                                                     82, No. 19719-8    Filed
                                                                                                 / Friday,    02/05/19
                                                                                                           October 13, 2017Page
                                                                                                                            / Rules37and
                                                                                                                                      of 44  PageID 373
                                                                                                                                         Regulations

                                                  costs.113 Therefore, this interim final                  and describe the extent of their                     requirements, State regulation of health
                                                  rule is considered an Executive Order                    consultation and the nature of the                   insurance.
                                                  13771 deregulatory action.                               concerns of State and local officials in             Kirsten B. Wielobob,
                                                  F. Unfunded Mandates Reform Act                          the preamble to the regulation.
                                                                                                                                                                Deputy Commissioner for Services and
                                                     The Unfunded Mandates Reform Act                        These interim final rules do not have              Enforcement.
                                                  of 1995 (section 202(a) of Pub. L. 104–                  any Federalism implications, since they                Approved: October 2, 2017.
                                                  4), requires the Departments to prepare                  only provide exemptions from the                     David J. Kautter,
                                                  a written statement, which includes an                   contraceptive and sterilization coverage             Assistant Secretary for Tax Policy.
                                                  assessment of anticipated costs and                      requirement in HRSA Guidelines                         Signed this 4th day of October, 2017.
                                                  benefits, before issuing ‘‘any rule that                 supplied under section 2713 of the PHS               Timothy D. Hauser,
                                                  includes any Federal mandate that may                    Act.
                                                                                                                                                                Deputy Assistant Secretary for Program
                                                  result in the expenditure by State, local,                                                                    Operations, Employee Benefits Security
                                                                                                           VII. Statutory Authority
                                                  and tribal governments, in the aggregate,                                                                     Administration, Department of Labor.
                                                  or by the private sector, of $100,000,000                  The Department of the Treasury                       Dated: October 4, 2017.
                                                  or more (adjusted annually for inflation)                temporary regulations are adopted                    Seema Verma,
                                                  in any one year.’’ The current threshold                 pursuant to the authority contained in               Administrator, Centers for Medicare &
                                                  after adjustment for inflation is $148                   sections 7805 and 9833 of the Code.                  Medicaid Services.
                                                  million, using the most current (2016)
                                                                                                             The Department of Labor regulations                  Approved: October 4, 2017.
                                                  Implicit Price Deflater for the Gross
                                                  Domestic Product. For purposes of the                    are adopted pursuant to the authority                Donald Wright,
                                                  Unfunded Mandates Reform Act, these                      contained in 29 U.S.C. 1002(16), 1027,               Acting Secretary, Department of Health and
                                                  interim final rules do not include any                   1059, 1135, 1161–1168, 1169, 1181–                   Human Services.
                                                  Federal mandate that may result in                       1183, 1181 note, 1185, 1185a, 1185b,
                                                                                                           1185d, 1191, 1191a, 1191b, and 1191c;                DEPARTMENT OF THE TREASURY
                                                  expenditures by State, local, or tribal
                                                  governments, nor do they include any                     sec. 101(g), Public Law 104–191, 110                 Internal Revenue Service
                                                  Federal mandates that may impose an                      Stat. 1936; sec. 401(b), Public Law 105–               For the reasons set forth in this
                                                  annual burden of $100 million, adjusted                  200, 112 Stat. 645 (42 U.S.C. 651 note);             preamble, 26 CFR part 54 is amended as
                                                  for inflation, or more on the private                    sec. 512(d), Public Law 110–343, 122                 follows:
                                                  sector.                                                  Stat. 3881; sec. 1001, 1201, and 1562(e),
                                                  G. Federalism                                            Public Law 111–148, 124 Stat. 119, as                PART 54—PENSION EXCISE TAXES
                                                                                                           amended by Public Law 111–152, 124
                                                     Executive Order 13132 outlines                        Stat. 1029; Secretary of Labor’s Order 1–            ■ 1. The authority citation for part 54
                                                  fundamental principles of federalism,                    2011, 77 FR 1088 (Jan. 9, 2012).                     continues to read in part as follows:
                                                  and requires the adherence to specific                                                                            Authority: 26 U.S.C. 7805 * * *
                                                  criteria by Federal agencies in the                        The Department of Health and Human
                                                  process of their formulation and                         Services regulations are adopted                     ■ 2. Section 54.9815–2713 is amended
                                                  implementation of policies that have                     pursuant to the authority contained in               by revising paragraphs (a)(1)
                                                  ‘‘substantial direct effects’’ on States,                sections 2701 through 2763, 2791, and                introductory text and (a)(1)(iv) to read as
                                                  the relationship between the Federal                     2792 of the PHS Act (42 U.S.C. 300gg                 follows:
                                                  Government and States, or the                            through 300gg–63, 300gg–91, and
                                                                                                                                                                § 54.9815–2713 Coverage of preventive
                                                  distribution of power and                                300gg–92), as amended; and Title I of                health services.
                                                  responsibilities among the various                       the Affordable Care Act, sections 1301–
                                                  levels of Government. Federal agencies                                                                          (a) * * *
                                                                                                           1304, 1311–1312, 1321–1322, 1324,
                                                                                                                                                                  (1) In general. [Reserved]. For further
                                                  promulgating regulations that have                       1334, 1342–1343, 1401–1402, and 1412,                guidance, see § 54.9815–2713T(a)(1)
                                                  these federalism implications must                       Public Law 111–148, 124 Stat. 119 (42                introductory text.
                                                  consult with State and local officials,                  U.S.C. 18021–18024, 18031–18032,
                                                                                                                                                                *     *     *     *    *
                                                                                                           18041–18042, 18044, 18054, 18061,
                                                    113 Other noteworthy potential impacts                                                                        (iv) [Reserved]. For further guidance,
                                                                                                           18063, 18071, 18082, 26 U.S.C. 36B, and
                                                  encompass potential changes in medical                                                                        see § 54.9815–2713T(a)(1)(iv).
                                                  expenditures, including potential decreased              31 U.S.C. 9701).
                                                  expenditures on contraceptive devices and drugs
                                                                                                                                                                *     *     *     *    *
                                                  and potential increased expenditures on pregnancy-       List of Subjects
                                                                                                                                                                ■ 3. Section 54.9815–2713T is added to
                                                  related medical services. OMB’s guidance on E.O.                                                              read as follows:
                                                  13771 implementation (https://                           26 CFR Part 54
                                                  www.whitehouse.gov/the-press-office/2017/04/05/                                                               § 54.9815–2713T Coverage of preventive
                                                  memorandum-implementing-executive-order-                   Excise taxes, Health care, Health
                                                  13771-titled-reducing-regulation) states that impacts    insurance, Pensions, Reporting and                   health services (temporary).
                                                  should be categorized as consistently as possible        recordkeeping requirements.                             (a) Services—(1) In general. Beginning
                                                  within Departments. The Food and Drug                                                                         at the time described in paragraph (b) of
                                                  Administration, within HHS, and the Occupational         29 CFR Part 2590
                                                  Safety and Health Administration (OSHA) and
                                                                                                                                                                § 54.9815–2713 and subject to
                                                  Mine Safety and Health Administration (MSHA),                                                                 § 54.9815–2713A, a group health plan,
                                                                                                             Continuation coverage, Disclosure,
                                                  within DOL, regularly estimate medical expenditure                                                            or a health insurance issuer offering
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  impacts in the analyses that accompany their             Employee benefit plans, Group health
                                                                                                                                                                group health insurance coverage, must
                                                  regulations, with the results being categorized as       plans, Health care, Health insurance,                provide coverage for and must not
                                                  benefits (positive benefits if expenditures are          Medical child support, Reporting and
                                                  reduced, negative benefits if expenditures are                                                                impose any cost-sharing requirements
                                                  raised). Following the FDA, OSHA and MSHA                recordkeeping requirements.                          (such as a copayment, coinsurance, or a
                                                  accounting convention leads to this interim final                                                             deductible) for—
                                                  rule’s medical expenditure impacts being
                                                                                                           45 CFR Part 147
                                                  categorized as (positive or negative) benefits, rather
                                                                                                                                                                   (i)–(iii) [Reserved]. For further
                                                  than as costs, thus placing them outside of                Health care, Health insurance,                     guidance, see § 54.9815–2713(a)(1)(i)
                                                  consideration for E.O. 13771 designation purposes.       Reporting and recordkeeping                          through (iii).


                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00038   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                           Case Federal
                                                                4:18-cv-00825-O
                                                                        Register / Vol.Document
                                                                                        82, No. 19719-8    Filed
                                                                                                    / Friday,    02/05/19
                                                                                                              October 13, 2017Page
                                                                                                                               / Rules38and
                                                                                                                                         of 44  PageID 37447829
                                                                                                                                            Regulations

                                                     (iv) With respect to women, such                     make the certification or provide the                 identification of the subset of
                                                  additional preventive care and                          notice on behalf of the organization, and             contraceptive services to which
                                                  screenings not described in paragraph                   must be maintained in a manner                        coverage the eligible organization
                                                  (a)(1)(i) of § 54.9815–2713 as provided                 consistent with the record retention                  objects, if applicable), but that it would
                                                  for in comprehensive guidelines                         requirements under section 107 of                     like to elect the optional
                                                  supported by the Health Resources and                   ERISA.                                                accommodation process; the plan name
                                                  Services Administration for purposes of                    (5) An eligible organization may                   and type (that is, whether it is a student
                                                  section 2713(a)(4) of the Public Health                 revoke its use of the accommodation                   health insurance plan within the
                                                  Service Act, subject to 45 CFR 147.131                  process, and its issuer or third party                meaning of 45 CFR 147.145(a) or a
                                                  and 147.132.                                            administrator must provide participants               church plan within the meaning of
                                                     (2)–(c) [Reserved]. For further                      and beneficiaries written notice of such              section 3(33) of ERISA); and the name
                                                  guidance, see § 54.9815–2713(a)(2)                      revocation as specified in guidance                   and contact information for any of the
                                                  through (c).                                            issued by the Secretary of the                        plan’s third party administrators. If
                                                     (d) Effective/Applicability date. (1)                Department of Health and Human                        there is a change in any of the
                                                  Paragraphs (a) through (c) of this section              Services. If contraceptive coverage is                information required to be included in
                                                  are applicable beginning on April 16,                   currently being offered by an issuer or               the notice, the eligible organization
                                                  2012, except—                                           third party administrator through the                 must provide updated information to
                                                     (2) Paragraphs (a)(1) introductory text              accommodation process, the revocation                 the Secretary of the Department of
                                                  and (a)(1)(iv) of this section are effective            will be effective on the first day of the             Health and Human Services for the
                                                  on October 6, 2017.                                     first plan year that begins on or after 30            optional accommodation process to
                                                     (e) Expiration date. This section                    days after the date of the revocation (to             remain in effect. The Department of
                                                  expires on October 6, 2020.                             allow for the provision of notice to plan             Labor (working with the Department of
                                                  ■ 4. Section 54.9815–2713A is revised
                                                                                                          participants in cases where                           Health and Human Services), will send
                                                  to read as follows:                                     contraceptive benefits will no longer be              a separate notification to each of the
                                                                                                          provided). Alternatively, an eligible                 plan’s third party administrators
                                                  § 54.9815–2713A Accommodations in                       organization may give sixty-days notice               informing the third party administrator
                                                  connection with coverage of preventive                  pursuant to section 2715(d)(4) of the                 that the Secretary of the Department of
                                                  health services.                                        PHS Act and § 54.9815–2715(b), if                     Health and Human Services has
                                                    (a) through (f) [Reserved]. For further               applicable, to revoke its use of the                  received a notice under paragraph
                                                  guidance, see § 54.9815–2713AT.                         accommodation process.                                (b)(1)(ii) of this section and describing
                                                    (b)                                                      (b) Optional accommodation—self-                   the obligations of the third party
                                                  ■ 5. Section 54.9815–2713AT is added
                                                                                                          insured group health plans. (1) A group               administrator under 29 CFR 2510.3–16
                                                  to read as follows:                                     health plan established or maintained
                                                                                                                                                                and this section.
                                                                                                          by an eligible organization that provides
                                                                                                                                                                   (2) If a third party administrator
                                                  § 54.9815–2713AT Accommodations in                      benefits on a self-insured basis may
                                                  connection with coverage of preventive                                                                        receives a copy of the self-certification
                                                                                                          voluntarily elect an optional
                                                  health services (temporary).                                                                                  from an eligible organization or a
                                                                                                          accommodation under which its third
                                                    (a) Eligible organizations for optional                                                                     notification from the Department of
                                                                                                          party administrator(s) will provide or
                                                  accommodation. An eligible                                                                                    Labor, as described in paragraph
                                                                                                          arrange payments for all or a subset of
                                                  organization is an organization that                                                                          (b)(1)(ii) of this section, and is willing
                                                                                                          contraceptive services for one or more
                                                  meets the criteria of paragraphs (a)(1)                                                                       to enter into or remain in a contractual
                                                                                                          plan years. To invoke the optional
                                                  through (4) of this section.                                                                                  relationship with the eligible
                                                                                                          accommodation process:
                                                    (1) The organization is an objecting                     (i) The eligible organization or its plan          organization or its plan to provide
                                                  entity described in 45 CFR                              must contract with one or more third                  administrative services for the plan,
                                                  147.132(a)(1)(i) or (ii);                               party administrators.                                 then the third party administrator will
                                                    (2) Notwithstanding its status under                     (ii) The eligible organization must                provide or arrange payments for
                                                  paragraph (a)(1) of this section and                    provide either a copy of the self-                    contraceptive services, using one of the
                                                  under 45 CFR 147.132(a), the                            certification to each third party                     following methods—
                                                  organization voluntarily seeks to be                    administrator or a notice to the                         (i) Provide payments for the
                                                  considered an eligible organization to                  Secretary of the Department of Health                 contraceptive services for plan
                                                  invoke the optional accommodation                       and Human Services that it is an eligible             participants and beneficiaries without
                                                  under paragraph (b) or (c) of this section              organization and of its objection as                  imposing any cost-sharing requirements
                                                  as applicable; and                                      described in 45 CFR 147.132 to coverage               (such as a copayment, coinsurance, or a
                                                    (3) [Reserved]                                        of all or a subset of contraceptive                   deductible), premium, fee, or other
                                                    (4) The organization self-certifies in                services.                                             charge, or any portion thereof, directly
                                                  the form and manner specified by the                       (A) When a copy of the self-                       or indirectly, on the eligible
                                                  Secretary of Labor or provides notice to                certification is provided directly to a               organization, the group health plan, or
                                                  the Secretary of the Department of                      third party administrator, such self-                 plan participants or beneficiaries; or
                                                  Health and Human Services as                            certification must include notice that                   (ii) Arrange for an issuer or other
                                                  described in paragraph (b) or (c) of this               obligations of the third party                        entity to provide payments for the
                                                  section. To qualify as an eligible                      administrator are set forth in 29 CFR                 contraceptive services for plan
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  organization, the organization must                     2510.3–16 and this section.                           participants and beneficiaries without
                                                  make such self-certification or notice                     (B) When a notice is provided to the               imposing any cost-sharing requirements
                                                  available for examination upon request                  Secretary of Health and Human                         (such as a copayment, coinsurance, or a
                                                  by the first day of the first plan year to              Services, the notice must include the                 deductible), premium, fee, or other
                                                  which the accommodation in paragraph                    name of the eligible organization; a                  charge, or any portion thereof, directly
                                                  (b) or (c) of this section applies. The                 statement that it objects as described in             or indirectly, on the eligible
                                                  self-certification or notice must be                    45 CFR 147.132 to coverage of some or                 organization, the group health plan, or
                                                  executed by a person authorized to                      all contraceptive services (including an              plan participants or beneficiaries.


                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00039   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                  47830 Case Federal
                                                             4:18-cv-00825-O
                                                                     Register / Vol.Document
                                                                                     82, No. 19719-8    Filed
                                                                                                 / Friday,    02/05/19
                                                                                                           October 13, 2017Page
                                                                                                                            / Rules39and
                                                                                                                                      of 44  PageID 375
                                                                                                                                         Regulations

                                                     (3) If a third party administrator                      (i) The eligible organization or its plan             (i) The issuer must expressly exclude
                                                  provides or arranges payments for                       must contract with one or more health                 contraceptive coverage from the group
                                                  contraceptive services in accordance                    insurance issuers.                                    health insurance coverage provided in
                                                  with either paragraph (b)(2)(i) or (ii) of                 (ii) The eligible organization must                connection with the group health plan
                                                  this section, the costs of providing or                 provide either a copy of the self-                    and provide separate payments for any
                                                  arranging such payments may be                          certification to each issuer providing                contraceptive services required to be
                                                  reimbursed through an adjustment to                     coverage in connection with the plan or               covered under § 54.9815–2713(a)(1)(iv)
                                                  the Federally facilitated Exchange user                 a notice to the Secretary of the                      for plan participants and beneficiaries
                                                  fee for a participating issuer pursuant to              Department of Health and Human                        for so long as they remain enrolled in
                                                  45 CFR 156.50(d).                                       Services that it is an eligible                       the plan.
                                                     (4) A third party administrator may                  organization and of its objection as                     (ii) With respect to payments for
                                                  not require any documentation other                     described in 45 CFR 147.132 to coverage               contraceptive services, the issuer may
                                                  than a copy of the self-certification from              for all or a subset of contraceptive                  not impose any cost-sharing
                                                  the eligible organization or notification               services.                                             requirements (such as a copayment,
                                                  from the Department of Labor described                     (A) When a self-certification is                   coinsurance, or a deductible), or impose
                                                  in paragraph (b)(1)(ii) of this section.                provided directly to an issuer, the issuer            any premium, fee, or other charge, or
                                                     (5) Where an otherwise eligible                      has sole responsibility for providing                 any portion thereof, directly or
                                                  organization does not contract with a                   such coverage in accordance with                      indirectly, on the eligible organization,
                                                  third party administrator and files a self-             § 54.9815–2713.                                       the group health plan, or plan
                                                  certification or notice under paragraph                                                                       participants or beneficiaries. The issuer
                                                                                                             (B) When a notice is provided to the
                                                  (b)(1)(ii) of this section, the obligations                                                                   must segregate premium revenue
                                                                                                          Secretary of the Department Health and
                                                  under paragraph (b)(2) of this section do                                                                     collected from the eligible organization
                                                                                                          Human Services, the notice must
                                                  not apply, and the otherwise eligible                                                                         from the monies used to provide
                                                                                                          include the name of the eligible
                                                  organization is under no requirement to                                                                       payments for contraceptive services.
                                                                                                          organization; a statement that it objects
                                                  provide coverage or payments for                                                                              The issuer must provide payments for
                                                                                                          as described in 45 CFR 147.132 to
                                                  contraceptive services to which it                                                                            contraceptive services in a manner that
                                                                                                          coverage of some or all contraceptive
                                                  objects. The plan administrator for that                                                                      is consistent with the requirements
                                                  otherwise eligible organization may, if it              services (including an identification of
                                                                                                                                                                under sections 2706, 2709, 2711, 2713,
                                                  and the otherwise eligible organization                 the subset of contraceptive services to
                                                                                                                                                                2719, and 2719A of the PHS Act, as
                                                  choose, arrange for payments for                        which coverage the eligible organization
                                                                                                                                                                incorporated into section 9815 of the
                                                  contraceptive services from an issuer or                objects, if applicable) but that it would
                                                                                                                                                                PHS Act. If the group health plan of the
                                                  other entity in accordance with                         like to elect the optional
                                                                                                                                                                eligible organization provides coverage
                                                  paragraph (b)(2)(ii) of this section, and               accommodation process; the plan name
                                                                                                                                                                for some but not all of any contraceptive
                                                  such issuer or other entity may receive                 and type (that is, whether it is a student            services required to be covered under
                                                  reimbursements in accordance with                       health insurance plan within the                      § 54.9815–2713(a)(1)(iv), the issuer is
                                                  paragraph (b)(3) of this section.                       meaning of 45 CFR 147.145(a) or a                     required to provide payments only for
                                                     (6) Where an otherwise eligible                      church plan within the meaning of                     those contraceptive services for which
                                                  organization is an ERISA-exempt church                  section 3(33) of ERISA); and the name                 the group health plan does not provide
                                                  plan within the meaning of section 3(33)                and contact information for any of the                coverage. However, the issuer may
                                                  of ERISA and it files a self-certification              plan’s health insurance issuers. If there             provide payments for all contraceptive
                                                  or notice under paragraph (b)(1)(ii) of                 is a change in any of the information                 services, at the issuer’s option.
                                                  this section, the obligations under                     required to be included in the notice,                   (3) A health insurance issuer may not
                                                  paragraph (b)(2) of this section do not                 the eligible organization must provide                require any documentation other than a
                                                  apply, and the otherwise eligible                       updated information to the Secretary of               copy of the self-certification from the
                                                  organization is under no requirement to                 Department of Health and Human                        eligible organization or the notification
                                                  provide coverage or payments for                        Services for the optional                             from the Department of Health and
                                                  contraceptive services to which it                      accommodation process to remain in                    Human Services described in paragraph
                                                  objects. The third party administrator                  effect. The Department of Health and                  (c)(1)(ii) of this section.
                                                  for that otherwise eligible organization                Human Services will send a separate                      (d) Notice of availability of separate
                                                  may, if it and the otherwise eligible                   notification to each of the plan’s health             payments for contraceptive services—
                                                  organization choose, provide or arrange                 insurance issuers informing the issuer                self-insured and insured group health
                                                  payments for contraceptive services in                  that the Secretary of the Department                  plans. For each plan year to which the
                                                  accordance with paragraphs (b)(2)(i) or                 Health and Human Services has                         optional accommodation in paragraph
                                                  (ii) of this section, and receive                       received a notice under paragraph                     (b) or (c) of this section is to apply, a
                                                  reimbursements in accordance with                       (c)(2)(ii) of this section and describing             third party administrator required to
                                                  paragraph (b)(3) of this section.                       the obligations of the issuer under this              provide or arrange payments for
                                                     (c) Optional accommodation—                          section.                                              contraceptive services pursuant to
                                                  insured group health plans—(1) General                     (2) If an issuer receives a copy of the            paragraph (b) of this section, and an
                                                  rule. A group health plan established or                self-certification from an eligible                   issuer required to provide payments for
                                                  maintained by an eligible organization                  organization or the notification from the             contraceptive services pursuant to
                                                  that provides benefits through one or                   Department of Health and Human                        paragraph (c) of this section, must
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  more group health insurance issuers                     Services as described in paragraph                    provide to plan participants and
                                                  may voluntarily elect an optional                       (c)(2)(ii) of this section and does not               beneficiaries written notice of the
                                                  accommodation under which its health                    have its own objection as described in                availability of separate payments for
                                                  insurance issuer(s) will provide                        45 CFR 147.132 to providing the                       contraceptive services contemporaneous
                                                  payments for all or a subset of                         contraceptive services to which the                   with (to the extent possible), but
                                                  contraceptive services for one or more                  eligible organization objects, then the               separate from, any application materials
                                                  plan years. To invoke the optional                      issuer will provide payments for                      distributed in connection with
                                                  accommodation process—                                  contraceptive services as follows—                    enrollment (or re-enrollment) in group


                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00040   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                           Case Federal
                                                                4:18-cv-00825-O
                                                                        Register / Vol.Document
                                                                                        82, No. 19719-8    Filed
                                                                                                    / Friday,    02/05/19
                                                                                                              October 13, 2017Page
                                                                                                                               / Rules40and
                                                                                                                                         of 44  PageID 37647831
                                                                                                                                            Regulations

                                                  health coverage that is effective                       PART 2590—RULES AND                                      (4) The organization self-certifies in
                                                  beginning on the first day of each                      REGULATIONS FOR GROUP HEALTH                          the form and manner specified by the
                                                  applicable plan year. The notice must                   PLANS                                                 Secretary or provides notice to the
                                                  specify that the eligible organization                                                                        Secretary of the Department of Health
                                                  does not administer or fund                             ■ 6. The authority citation for part 2590             and Human Services as described in
                                                  contraceptive benefits, but that the third              continues to read as follows:                         paragraph (b) or (c) of this section. To
                                                  party administrator or issuer, as                         Authority: 29 U.S.C. 1027, 1059, 1135,              qualify as an eligible organization, the
                                                  applicable, provides or arranges                        1161–1168, 1169, 1181–1183, 1181 note,                organization must make such self-
                                                  separate payments for contraceptive                     1185, 1185a, 1185b, 1191, 1191a, 1191b, and           certification or notice available for
                                                  services, and must provide contact                      1191c; sec. 101(g), Pub. L. 104–191, 110 Stat.        examination upon request by the first
                                                  information for questions and                           1936; sec. 401(b), Pub. L. 105–200, 112 Stat.         day of the first plan year to which the
                                                  complaints. The following model                         645 (42 U.S.C. 651 note); sec. 512(d), Pub. L.        accommodation in paragraph (b) or (c)
                                                                                                          110–343, 122 Stat. 3881; sec. 1001, 1201, and         of this section applies. The self-
                                                  language, or substantially similar
                                                                                                          1562(e), Pub. L. 111–148, 124 Stat. 119, as
                                                  language, may be used to satisfy the                                                                          certification or notice must be executed
                                                                                                          amended by Pub. L. 111–152, 124 Stat. 1029;
                                                  notice requirement of this paragraph (d):               Division M, Pub. L. 113–235, 128 Stat. 2130;          by a person authorized to make the
                                                  ‘‘Your employer has certified that your                 Secretary of Labor’s Order 1–2011, 77 FR              certification or provide the notice on
                                                  group health plan qualifies for an                      1088 (Jan. 9, 2012).                                  behalf of the organization, and must be
                                                  accommodation with respect to the                                                                             maintained in a manner consistent with
                                                                                                          ■ 7. Section 2590.715–2713 is amended                 the record retention requirements under
                                                  Federal requirement to cover all Food                   by revising paragraphs (a)(1)
                                                  and Drug Administration-approved                                                                              section 107 of ERISA.
                                                                                                          introductory text and (a)(1)(iv) to read as              (5) An eligible organization may
                                                  contraceptive services for women, as                    follows:
                                                  prescribed by a health care provider,                                                                         revoke its use of the accommodation
                                                  without cost sharing. This means that                   § 2590.715–2713       Coverage of preventive          process, and its issuer or third party
                                                  your employer will not contract,                        health services.                                      administrator must provide participants
                                                  arrange, pay, or refer for contraceptive                   (a) Services—(1) In general. Beginning             and beneficiaries written notice of such
                                                  coverage. Instead, [name of third party                 at the time described in paragraph (b) of             revocation as specified in guidance
                                                  administrator/health insurance issuer]                  this section and subject to § 2590.715–               issued by the Secretary of the
                                                  will provide or arrange separate                        2713A, a group health plan, or a health               Department of Health and Human
                                                  payments for contraceptive services that                insurance issuer offering group health                Services. If contraceptive coverage is
                                                  you use, without cost sharing and at no                 insurance coverage, must provide                      currently being offered by an issuer or
                                                  other cost, for so long as you are                      coverage for and must not impose any                  third party administrator through the
                                                  enrolled in your group health plan.                     cost-sharing requirements (such as a                  accommodation process, the revocation
                                                  Your employer will not administer or                    copayment, coinsurance, or a                          will be effective on the first day of the
                                                  fund these payments. If you have any                    deductible) for—                                      first plan year that begins on or after 30
                                                  questions about this notice, contact                                                                          days after the date of the revocation (to
                                                                                                          *      *      *     *    *                            allow for the provision of notice to plan
                                                  [contact information for third party                       (iv) With respect to women, such
                                                  administrator/health insurance issuer].’’                                                                     participants in cases where
                                                                                                          additional preventive care and                        contraceptive benefits will no longer be
                                                     (e) Definition. For the purposes of this             screenings not described in paragraph
                                                  section, reference to ‘‘contraceptive’’                                                                       provided). Alternatively, an eligible
                                                                                                          (a)(1)(i) of this section as provided for in          organization may give 60-days notice
                                                  services, benefits, or coverage includes                comprehensive guidelines supported by
                                                  contraceptive or sterilization items,                                                                         pursuant to PHS Act section 2715(d)(4)
                                                                                                          the Health Resources and Services                     and § 2590.715–2715(b), if applicable, to
                                                  procedures, or services, or related                     Administration for purposes of section                revoke its use of the accommodation
                                                  patient education or counseling, to the                 2713(a)(4) of the Public Health Service               process.
                                                  extent specified for purposes of                        Act, subject to 45 CFR 147.131 and                       (b) Optional accommodation—self-
                                                  § 54.9815–2713(a)(1)(iv).                               147.132.                                              insured group health plans. (1) A group
                                                     (f) Severability. Any provision of this
                                                                                                          *      *      *     *    *                            health plan established or maintained
                                                  section held to be invalid or
                                                                                                          ■ 8. Section 2590.715–2713A is revised                by an eligible organization that provides
                                                  unenforceable by its terms, or as applied                                                                     benefits on a self-insured basis may
                                                  to any person or circumstance, shall be                 to read as follows:
                                                                                                                                                                voluntarily elect an optional
                                                  construed so as to continue to give                     § 2590.715–2713A Accommodations in                    accommodation under which its third
                                                  maximum effect to the provision                         connection with coverage of preventive                party administrator(s) will provide or
                                                  permitted by law, unless such holding                   health services.                                      arrange payments for all or a subset of
                                                  shall be one of utter invalidity or                       (a) Eligible organizations for optional             contraceptive services for one or more
                                                  unenforceability, in which event the                    accommodation. An eligible                            plan years. To invoke the optional
                                                  provision shall be severable from this                  organization is an organization that                  accommodation process:
                                                  section and shall not affect the                        meets the criteria of paragraphs (a)(1)                  (i) The eligible organization or its plan
                                                  remainder thereof or the application of                 through (4) of this section.                          must contract with one or more third
                                                  the provision to persons not similarly                    (1) The organization is an objecting                party administrators.
                                                  situated or to dissimilar circumstances.                entity described in 45 CFR                               (ii) The eligible organization must
                                                     (g) Expiration date. This section                    147.132(a)(1)(i) or (ii);                             provide either a copy of the self-
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  expires on October 6, 2020.                               (2) Notwithstanding its exempt status               certification to each third party
                                                  DEPARTMENT OF LABOR                                     under 45 CFR 147.132(a), the                          administrator or a notice to the
                                                                                                          organization voluntarily seeks to be                  Secretary of the Department of Health
                                                  Employee Benefits Security                              considered an eligible organization to                and Human Services that it is an eligible
                                                  Administration                                          invoke the optional accommodation                     organization and of its objection as
                                                    For the reasons set forth in the                      under paragraph (b) or (c) of this section            described in 45 CFR 147.132 to coverage
                                                  preamble, the Department of Labor                       as applicable; and                                    of all or a subset of contraceptive
                                                  amends 29 CFR part 2590 as follows:                       (3) [Reserved]                                      services.


                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00041   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                  47832 Case Federal
                                                             4:18-cv-00825-O
                                                                     Register / Vol.Document
                                                                                     82, No. 19719-8    Filed
                                                                                                 / Friday,    02/05/19
                                                                                                           October 13, 2017Page
                                                                                                                            / Rules41and
                                                                                                                                      of 44  PageID 377
                                                                                                                                         Regulations

                                                     (A) When a copy of the self-                         organization, the group health plan, or               coverage in connection with the plan or
                                                  certification is provided directly to a                 plan participants or beneficiaries; or                a notice to the Secretary of the
                                                  third party administrator, such self-                     (ii) Arrange for an issuer or other                 Department of Health and Human
                                                  certification must include notice that                  entity to provide payments for                        Services that it is an eligible
                                                  obligations of the third party                          contraceptive services for plan                       organization and of its objection as
                                                  administrator are set forth in § 2510.3–                participants and beneficiaries without                described in 45 CFR 147.132 to coverage
                                                  16 of this chapter and this section.                    imposing any cost-sharing requirements                for all or a subset of contraceptive
                                                     (B) When a notice is provided to the                 (such as a copayment, coinsurance, or a               services.
                                                  Secretary of Health and Human                           deductible), premium, fee, or other                      (A) When a self-certification is
                                                  Services, the notice must include the                   charge, or any portion thereof, directly              provided directly to an issuer, the issuer
                                                  name of the eligible organization; a                    or indirectly, on the eligible                        has sole responsibility for providing
                                                  statement that it objects as described in               organization, the group health plan, or               such coverage in accordance with
                                                  45 CFR 147.132 to coverage of some or                   plan participants or beneficiaries.                   § 2590.715–2713.
                                                  all contraceptive services (including an                  (3) If a third party administrator                     (B) When a notice is provided to the
                                                  identification of the subset of                         provides or arranges payments for                     Secretary of the Department of Health
                                                  contraceptive services to which                         contraceptive services in accordance                  and Human Services, the notice must
                                                  coverage the eligible organization                      with either paragraph (b)(2)(i) or (ii) of            include the name of the eligible
                                                  objects, if applicable), but that it would              this section, the costs of providing or               organization; a statement that it objects
                                                  like to elect the optional                              arranging such payments may be                        as described in 45 CFR 147.132 to
                                                  accommodation process; the plan name                    reimbursed through an adjustment to                   coverage of some or all contraceptive
                                                  and type (that is, whether it is a student              the Federally facilitated Exchange user               services (including an identification of
                                                  health insurance plan within the                        fee for a participating issuer pursuant to            the subset of contraceptive services to
                                                  meaning of 45 CFR 147.145(a) or a                       45 CFR 156.50(d).                                     which coverage the eligible organization
                                                  church plan within the meaning of                         (4) A third party administrator may                 objects, if applicable) but that it would
                                                  section 3(33) of ERISA); and the name                   not require any documentation other                   like to elect the optional
                                                  and contact information for any of the                  than a copy of the self-certification from            accommodation process; the plan name
                                                  plan’s third party administrators. If                   the eligible organization or notification             and type (that is, whether it is a student
                                                  there is a change in any of the                         from the Department of Labor described                health insurance plan within the
                                                  information required to be included in                  in paragraph (b)(1)(ii) of this section.              meaning of 45 CFR 147.145(a) or a
                                                  the notice, the eligible organization                     (5) Where an otherwise eligible                     church plan within the meaning of
                                                  must provide updated information to                     organization does not contract with a                 section 3(33) of ERISA); and the name
                                                  the Secretary of the Department of                      third party administrator and it files a              and contact information for any of the
                                                  Health and Human Services for the                       self-certification or notice under                    plan’s health insurance issuers. If there
                                                  optional accommodation process to                       paragraph (b)(1)(ii) of this section, the             is a change in any of the information
                                                  remain in effect. The Department of                     obligations under paragraph (b)(2) of                 required to be included in the notice,
                                                  Labor (working with the Department of                   this section do not apply, and the                    the eligible organization must provide
                                                  Health and Human Services), will send                   otherwise eligible organization is under              updated information to the Secretary of
                                                  a separate notification to each of the                  no requirement to provide coverage or                 Department Health and Human Services
                                                  plan’s third party administrators                       payments for contraceptive services to                for the optional accommodation process
                                                  informing the third party administrator                 which it objects. The plan administrator              to remain in effect. The Department of
                                                  that the Secretary of the Department of                 for that otherwise eligible organization              Health and Human Services will send a
                                                  Health and Human Services has                           may, if it and the otherwise eligible                 separate notification to each of the
                                                  received a notice under paragraph                       organization choose, arrange for                      plan’s health insurance issuers
                                                  (b)(1)(ii) of this section and describing               payments for contraceptive services                   informing the issuer that the Secretary
                                                  the obligations of the third party                      from an issuer or other entity in                     of Health and Human Services has
                                                  administrator under § 2510.3–16 of this                 accordance with paragraph (b)(2)(ii) of               received a notice under paragraph
                                                  chapter and this section.                               this section, and such issuer or other                (c)(2)(ii) of this section and describing
                                                     (2) If a third party administrator                   entity may receive reimbursements in                  the obligations of the issuer under this
                                                  receives a copy of the self-certification               accordance with paragraph (b)(3) of this              section.
                                                  from an eligible organization or a                      section.                                                 (2) If an issuer receives a copy of the
                                                  notification from the Department of                       (c) Optional accommodation—                         self-certification from an eligible
                                                  Labor, as described in paragraph                        insured group health plans—(1) General                organization or the notification from the
                                                  (b)(1)(ii) of this section, and is willing              rule. A group health plan established or              Department of Health and Human
                                                  to enter into or remain in a contractual                maintained by an eligible organization                Services as described in paragraph
                                                  relationship with the eligible                          that provides benefits through one or                 (c)(2)(ii) of this section and does not
                                                  organization or its plan to provide                     more group health insurance issuers                   have its own objection as described in
                                                  administrative services for the plan,                   may voluntarily elect an optional                     45 CFR 147.132 to providing the
                                                  then the third party administrator will                 accommodation under which its health                  contraceptive services to which the
                                                  provide or arrange payments for                         insurance issuer(s) will provide                      eligible organization objects, then the
                                                  contraceptive services, using one of the                payments for all or a subset of                       issuer will provide payments for
                                                  following methods—                                      contraceptive services for one or more                contraceptive services as follows—
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                     (i) Provide payments for the                         plan years. To invoke the optional                       (i) The issuer must expressly exclude
                                                  contraceptive services for plan                         accommodation process:                                contraceptive coverage from the group
                                                  participants and beneficiaries without                    (i) The eligible organization or its plan           health insurance coverage provided in
                                                  imposing any cost-sharing requirements                  must contract with one or more health                 connection with the group health plan
                                                  (such as a copayment, coinsurance, or a                 insurance issuers.                                    and provide separate payments for any
                                                  deductible), premium, fee, or other                       (ii) The eligible organization must                 contraceptive services required to be
                                                  charge, or any portion thereof, directly                provide either a copy of the self-                    covered under § 2590.715–2713(a)(1)(iv)
                                                  or indirectly, on the eligible                          certification to each issuer providing                for plan participants and beneficiaries


                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00042   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                           Case Federal
                                                                4:18-cv-00825-O
                                                                        Register / Vol.Document
                                                                                        82, No. 19719-8    Filed
                                                                                                    / Friday,    02/05/19
                                                                                                              October 13, 2017Page
                                                                                                                               / Rules42and
                                                                                                                                         of 44  PageID 37847833
                                                                                                                                            Regulations

                                                  for so long as they remain enrolled in                  separate payments for contraceptive                   U.S.C. 300gg through 300gg–63, 300gg–91,
                                                  the plan.                                               services, and must provide contact                    and 300gg–92), as amended.
                                                     (ii) With respect to payments for                    information for questions and                         ■ 10. Section 147.130 is amended by
                                                  contraceptive services, the issuer may                  complaints. The following model                       revising paragraphs (a)(1) introductory
                                                  not impose any cost-sharing                             language, or substantially similar                    text and (a)(1)(iv) to read as follows:
                                                  requirements (such as a copayment,                      language, may be used to satisfy the
                                                  coinsurance, or a deductible), or impose                                                                      § 147.130   Coverage of preventive health
                                                                                                          notice requirement of this paragraph (d):             services.
                                                  any premium, fee, or other charge, or                   ‘‘Your employer has certified that your
                                                  any portion thereof, directly or                        group health plan qualifies for an                      (a) * * *
                                                  indirectly, on the eligible organization,                                                                       (1) In general. Beginning at the time
                                                                                                          accommodation with respect to the
                                                  the group health plan, or plan                                                                                described in paragraph (b) of this
                                                                                                          Federal requirement to cover all Food
                                                  participants or beneficiaries. The issuer                                                                     section and subject to §§ 147.131 and
                                                                                                          and Drug Administration-approved
                                                  must segregate premium revenue                                                                                147.132, a group health plan, or a health
                                                                                                          contraceptive services for women, as
                                                  collected from the eligible organization                                                                      insurance issuer offering group or
                                                                                                          prescribed by a health care provider,
                                                  from the monies used to provide                                                                               individual health insurance coverage,
                                                                                                          without cost sharing. This means that
                                                  payments for contraceptive services.                                                                          must provide coverage for and must not
                                                                                                          your employer will not contract,
                                                  The issuer must provide payments for                                                                          impose any cost-sharing requirements
                                                                                                          arrange, pay, or refer for contraceptive
                                                  contraceptive services in a manner that                                                                       (such as a copayment, coinsurance, or a
                                                                                                          coverage. Instead, [name of third party
                                                  is consistent with the requirements                                                                           deductible) for—
                                                                                                          administrator/health insurance issuer]
                                                  under sections 2706, 2709, 2711, 2713,                  will provide or arrange separate                      *      *      *     *    *
                                                  2719, and 2719A of the PHS Act, as                      payments for contraceptive services that                 (iv) With respect to women, such
                                                  incorporated into section 715 of ERISA.                 you use, without cost sharing and at no               additional preventive care and
                                                  If the group health plan of the eligible                other cost, for so long as you are                    screenings not described in paragraph
                                                  organization provides coverage for some                 enrolled in your group health plan.                   (a)(1)(i) of this section as provided for in
                                                  but not all of any contraceptive services               Your employer will not administer or                  comprehensive guidelines supported by
                                                  required to be covered under                            fund these payments. If you have any                  the Health Resources and Services
                                                  § 2590.715–2713(a)(1)(iv), the issuer is                questions about this notice, contact                  Administration for purposes of section
                                                  required to provide payments only for                   [contact information for third party                  2713(a)(4) of the Public Health Service
                                                  those contraceptive services for which                  administrator/health insurance issuer].’’             Act, subject to §§ 147.131 and 147.132.
                                                  the group health plan does not provide                                                                        *      *      *     *    *
                                                                                                             (e) Definition. For the purposes of this
                                                  coverage. However, the issuer may                                                                             ■ 11. Section 147.131 is revised to read
                                                                                                          section, reference to ‘‘contraceptive’’
                                                  provide payments for all contraceptive                                                                        as follows:
                                                                                                          services, benefits, or coverage includes
                                                  services, at the issuer’s option.
                                                     (3) A health insurance issuer may not                contraceptive or sterilization items,                 § 147.131 Accommodations in connection
                                                  require any documentation other than a                  procedures, or services, or related                   with coverage of certain preventive health
                                                  copy of the self-certification from the                 patient education or counseling, to the               services.
                                                  eligible organization or the notification               extent specified for purposes of                         (a)–(b) [Reserved]
                                                  from the Department of Health and                       § 2590.715–2713(a)(1)(iv).                               (c) Eligible organizations for optional
                                                  Human Services described in paragraph                      (f) Severability. Any provision of this            accommodation. An eligible
                                                  (c)(1)(ii) of this section.                             section held to be invalid or                         organization is an organization that
                                                     (d) Notice of availability of separate               unenforceable by its terms, or as applied             meets the criteria of paragraphs (c)(1)
                                                  payments for contraceptive services—                    to any person or circumstance, shall be               through (3) of this section.
                                                  self-insured and insured group health                   construed so as to continue to give                      (1) The organization is an objecting
                                                  plans. For each plan year to which the                  maximum effect to the provision                       entity described in § 147.132(a)(1)(i) or
                                                  optional accommodation in paragraph                     permitted by law, unless such holding                 (ii).
                                                  (b) or (c) of this section is to apply, a               shall be one of utter invalidity or                      (2) Notwithstanding its exempt status
                                                  third party administrator required to                   unenforceability, in which event the                  under § 147.132(a), the organization
                                                  provide or arrange payments for                         provision shall be severable from this                voluntarily seeks to be considered an
                                                  contraceptive services pursuant to                      section and shall not affect the                      eligible organization to invoke the
                                                  paragraph (b) of this section, and an                   remainder thereof or the application of               optional accommodation under
                                                  issuer required to provide payments for                 the provision to persons not similarly                paragraph (d) of this section; and
                                                  contraceptive services pursuant to                      situated or to dissimilar circumstances.                 (3) The organization self-certifies in
                                                  paragraph (c) of this section, must                                                                           the form and manner specified by the
                                                                                                          DEPARTMENT OF HEALTH AND                              Secretary or provides notice to the
                                                  provide to plan participants and
                                                                                                          HUMAN SERVICES                                        Secretary as described in paragraph (d)
                                                  beneficiaries written notice of the
                                                  availability of separate payments for                     For the reasons set forth in the                    of this section. To qualify as an eligible
                                                  contraceptive services contemporaneous                  preamble, the Department of Health and                organization, the organization must
                                                  with (to the extent possible), but                      Human Services amends 45 CFR part                     make such self-certification or notice
                                                  separate from, any application materials                147 as follows:                                       available for examination upon request
                                                  distributed in connection with                                                                                by the first day of the first plan year to
                                                  enrollment (or re-enrollment) in group                  PART 147—HEALTH INSURANCE                             which the accommodation in paragraph
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  health coverage that is effective                       REFORM REQUIREMENTS FOR THE                           (d) of this section applies. The self-
                                                  beginning on the first day of each                      GROUP AND INDIVIDUAL HEALTH                           certification or notice must be executed
                                                  applicable plan year. The notice must                   INSURANCE MARKETS                                     by a person authorized to make the
                                                  specify that the eligible organization                                                                        certification or provide the notice on
                                                  does not administer or fund                             ■ 9. The authority citation for part 147              behalf of the organization, and must be
                                                  contraceptive benefits, but that the third              continues to read as follows:                         maintained in a manner consistent with
                                                  party administrator or issuer, as                         Authority: Secs 2701 through 2763, 2791,            the record retention requirements under
                                                  applicable, provides or arranges                        and 2792 of the Public Health Service Act (42         section 107 of ERISA.


                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00043   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                  47834 Case Federal
                                                             4:18-cv-00825-O
                                                                     Register / Vol.Document
                                                                                     82, No. 19719-8    Filed
                                                                                                 / Friday,    02/05/19
                                                                                                           October 13, 2017Page
                                                                                                                            / Rules43and
                                                                                                                                      of 44  PageID 379
                                                                                                                                         Regulations

                                                     (4) An eligible organization may                     plan within the meaning of section 3(33)              only for those contraceptive services for
                                                  revoke its use of the accommodation                     of ERISA); and the name and contact                   which the group health plan does not
                                                  process, and its issuer must provide                    information for any of the plan’s health              provide coverage. However, the issuer
                                                  participants and beneficiaries written                  insurance issuers. If there is a change in            may provide payments for all
                                                  notice of such revocation as specified in               any of the information required to be                 contraceptive services, at the issuer’s
                                                  guidance issued by the Secretary of the                 included in the notice, the eligible                  option.
                                                  Department of Health and Human                          organization must provide updated                        (3) A health insurance issuer may not
                                                  Services. If contraceptive coverage is                  information to the Secretary of the                   require any documentation other than a
                                                  currently being offered by an issuer                    Department of Health and Human                        copy of the self-certification from the
                                                  through the accommodation process, the                  Services for the optional                             eligible organization or the notification
                                                  revocation will be effective on the first               accommodation to remain in effect. The                from the Department of Health and
                                                  day of the first plan year that begins on               Department of Health and Human                        Human Services described in paragraph
                                                  or after 30 days after the date of the                  Services will send a separate                         (d)(1)(ii) of this section.
                                                  revocation (to allow for the provision of               notification to each of the plan’s health                (e) Notice of availability of separate
                                                  notice to plan participants in cases                    insurance issuers informing the issuer                payments for contraceptive services—
                                                  where contraceptive benefits will no                    that the Secretary of the Deparement of               insured group health plans and student
                                                  longer be provided). Alternatively, an                  Health and Human Services has                         health insurance coverage. For each
                                                  eligible organization may give 60-days                  received a notice under paragraph                     plan year to which the optional
                                                  notice pursuant to section 2715(d)(4) of                (d)(1)(ii) of this section and describing             accommodation in paragraph (d) of this
                                                  the PHS Act and § 147.200(b), if                        the obligations of the issuer under this              section is to apply, an issuer required to
                                                  applicable, to revoke its use of the                    section.                                              provide payments for contraceptive
                                                  accommodation process.                                     (2) If an issuer receives a copy of the            services pursuant to paragraph (d) of
                                                     (d) Optional accommodation—                          self-certification from an eligible                   this section must provide to plan
                                                  insured group health plans—(1) General                  organization or the notification from the             participants and beneficiaries written
                                                  rule. A group health plan established or                Department of Health and Human                        notice of the availability of separate
                                                  maintained by an eligible organization                  Services as described in paragraph                    payments for contraceptive services
                                                  that provides benefits through one or                   (d)(1)(ii) of this section and does not               contemporaneous with (to the extent
                                                  more group health insurance issuers                     have an objection as described in                     possible), but separate from, any
                                                  may voluntarily elect an optional                       § 147.132 to providing the contraceptive              application materials distributed in
                                                  accommodation under which its health                    services identified in the self-                      connection with enrollment (or re-
                                                  insurance issuer(s) will provide                        certification or the notification from the            enrollment) in group health coverage
                                                  payments for all or a subset of                         Department of Health and Human                        that is effective beginning on the first
                                                  contraceptive services for one or more                  Services, then the issuer will provide                day of each applicable plan year. The
                                                  plan years. To invoke the optional                      payments for contraceptive services as                notice must specify that the eligible
                                                  accommodation process:                                  follows—                                              organization does not administer or
                                                     (i) The eligible organization or its plan               (i) The issuer must expressly exclude              fund contraceptive benefits, but that the
                                                  must contract with one or more health                   contraceptive coverage from the group                 issuer provides separate payments for
                                                  insurance issuers.                                      health insurance coverage provided in                 contraceptive services, and must
                                                     (ii) The eligible organization must                  connection with the group health plan                 provide contact information for
                                                  provide either a copy of the self-                      and provide separate payments for any                 questions and complaints. The
                                                  certification to each issuer providing                  contraceptive services required to be                 following model language, or
                                                  coverage in connection with the plan or                 covered under § 141.130(a)(1)(iv) for                 substantially similar language, may be
                                                  a notice to the Secretary of the                        plan participants and beneficiaries for               used to satisfy the notice requirement of
                                                  Department of Health and Human                          so long as they remain enrolled in the                this paragraph (e) ‘‘Your [employer/
                                                  Services that it is an eligible                         plan.                                                 institution of higher education] has
                                                  organization and of its objection as                       (ii) With respect to payments for                  certified that your [group health plan/
                                                  described in § 147.132 to coverage for                  contraceptive services, the issuer may                student health insurance coverage]
                                                  all or a subset of contraceptive services.              not impose any cost-sharing                           qualifies for an accommodation with
                                                     (A) When a self-certification is                     requirements (such as a copayment,                    respect to the Federal requirement to
                                                  provided directly to an issuer, the issuer              coinsurance, or a deductible), premium,               cover all Food and Drug
                                                  has sole responsibility for providing                   fee, or other charge, or any portion                  Administration-approved contraceptive
                                                  such coverage in accordance with                        thereof, directly or indirectly, on the               services for women, as prescribed by a
                                                  § 147.130(a)(iv).                                       eligible organization, the group health               health care provider, without cost
                                                     (B) When a notice is provided to the                 plan, or plan participants or                         sharing. This means that your
                                                  Secretary of the Department of Health                   beneficiaries. The issuer must segregate              [employer/institution of higher
                                                  and Human Services, the notice must                     premium revenue collected from the                    education] will not contract, arrange,
                                                  include the name of the eligible                        eligible organization from the monies                 pay, or refer for contraceptive coverage.
                                                  organization; a statement that it objects               used to provide payments for                          Instead, [name of health insurance
                                                  as described in § 147.132 to coverage of                contraceptive services. The issuer must               issuer] will provide separate payments
                                                  some or all contraceptive services                      provide payments for contraceptive                    for contraceptive services that you use,
                                                  (including an identification of the                     services in a manner that is consistent               without cost sharing and at no other
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  subset of contraceptive services to                     with the requirements under sections                  cost, for so long as you are enrolled in
                                                  which coverage the eligible organization                2706, 2709, 2711, 2713, 2719, and                     your [group health plan/student health
                                                  objects, if applicable) but that it would               2719A of the PHS Act. If the group                    insurance coverage]. Your [employer/
                                                  like to elect the optional                              health plan of the eligible organization              institution of higher education] will not
                                                  accommodation process; the plan name                    provides coverage for some but not all                administer or fund these payments . If
                                                  and type (that is, whether it is a student              of any contraceptive services required to             you have any questions about this
                                                  health insurance plan within the                        be covered under § 147.130(a)(1)(iv), the             notice, contact [contact information for
                                                  meaning of § 147.145(a) or a church                     issuer is required to provide payments                health insurance issuer].’’


                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00044   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                           Case Federal
                                                                4:18-cv-00825-O
                                                                        Register / Vol.Document
                                                                                        82, No. 19719-8    Filed
                                                                                                    / Friday,    02/05/19
                                                                                                              October 13, 2017Page
                                                                                                                               / Rules44and
                                                                                                                                         of 44  PageID 38047835
                                                                                                                                            Regulations

                                                     (f) Definition. For the purposes of this             include, but are not limited to, the                     (b) Objecting individuals. Guidelines
                                                  section, reference to ‘‘contraceptive’’                 following entities—                                   issued under § 147.130(a)(1)(iv) by the
                                                  services, benefits, or coverage includes                   (A) A church, an integrated auxiliary              Health Resources and Services
                                                  contraceptive or sterilization items,                   of a church, a convention or association              Administration must not provide for or
                                                  procedures, or services, or related                     of churches, or a religious order.                    support the requirement of coverage or
                                                  patient education or counseling, to the                    (B) A nonprofit organization.                      payments for contraceptive services
                                                  extent specified for purposes of                           (C) A closely held for-profit entity.              with respect to individuals who object
                                                  § 147.130(a)(1)(iv).                                       (D) A for-profit entity that is not                as specified in this paragraph (b), and
                                                     (g) Severability. Any provision of this              closely held.                                         nothing in § 147.130(a)(1)(iv), 26 CFR
                                                  section held to be invalid or                              (E) Any other non-governmental
                                                                                                                                                                54.9815–2713(a)(1)(iv), or 29 CFR
                                                                                                          employer.
                                                  unenforceable by its terms, or as applied                                                                     2590.715–2713(a)(1)(iv) may be
                                                                                                             (ii) An institution of higher education
                                                  to any person or circumstance, shall be                                                                       construed to prevent a willing health
                                                                                                          as defined in 20 U.S.C. 1002 in its
                                                  construed so as to continue to give                     arrangement of student health insurance               insurance issuer offering group or
                                                  maximum effect to the provision                         coverage, to the extent that institution              individual health insurance coverage,
                                                  permitted by law, unless such holding                   objects as specified in paragraph (a)(2)              and as applicable, a willing plan
                                                  shall be one of utter invalidity or                     of this section. In the case of student               sponsor of a group health plan, from
                                                  unenforceability, in which event the                    health insurance coverage, this section               offering a separate benefit package
                                                  provision shall be severable from this                  is applicable in a manner comparable to               option, or a separate policy, certificate
                                                  section and shall not affect the                        its applicability to group health                     or contract of insurance, to any
                                                  remainder thereof or the application of                 insurance coverage provided in                        individual who objects to coverage or
                                                  the provision to persons not similarly                  connection with a group health plan                   payments for some or all contraceptive
                                                  situated or to dissimilar circumstances.                established or maintained by a plan                   services based on sincerely held
                                                  ■   12. Add § 147.132 to read as follows:               sponsor that is an employer, and                      religious beliefs.
                                                                                                          references to ‘‘plan participants and                    (c) Definition. For the purposes of this
                                                  § 147.132 Religious exemptions in                       beneficiaries’’ will be interpreted as
                                                  connection with coverage of certain                                                                           section, reference to ‘‘contraceptive’’
                                                                                                          references to student enrollees and their             services, benefits, or coverage includes
                                                  preventive health services.
                                                                                                          covered dependents; and                               contraceptive or sterilization items,
                                                     (a) Objecting entities. (1) Guidelines                  (iii) A health insurance issuer offering
                                                  issued under § 147.130(a)(1)(iv) by the                                                                       procedures, or services, or related
                                                                                                          group or individual insurance coverage                patient education or counseling, to the
                                                  Health Resources and Services                           to the extent the issuer objects as
                                                  Administration must not provide for or                                                                        extent specified for purposes of
                                                                                                          specified in paragraph (a)(2) of this                 § 147.130(a)(1)(iv).
                                                  support the requirement of coverage or                  section. Where a health insurance issuer
                                                  payments for contraceptive services                     providing group health insurance                         (d) Severability. Any provision of this
                                                  with respect to a group health plan                     coverage is exempt under this paragraph               section held to be invalid or
                                                  established or maintained by an                         (a)(1)(iii), the plan remains subject to              unenforceable by its terms, or as applied
                                                  objecting organization, or health                       any requirement to provide coverage for               to any person or circumstance, shall be
                                                  insurance coverage offered or arranged                  contraceptive services under Guidelines               construed so as to continue to give
                                                  by an objecting organization, and thus                  issued under § 147.130(a)(1)(iv) unless it            maximum effect to the provision
                                                  the Health Resources and Service                        is also exempt from that requirement.                 permitted by law, unless such holding
                                                  Administration will exempt from any                        (2) The exemption of this paragraph                shall be one of utter invalidity or
                                                  guidelines’ requirements that relate to                 (a) will apply to the extent that an entity           unenforceability, in which event the
                                                  the provision of contraceptive services:                described in paragraph (a)(1) of this                 provision shall be severable from this
                                                     (i) A group health plan and health                   section objects to its establishing,                  section and shall not affect the
                                                  insurance coverage provided in                          maintaining, providing, offering, or                  remainder thereof or the application of
                                                  connection with a group health plan to                  arranging (as applicable) coverage,                   the provision to persons not similarly
                                                  the extent the non-governmental plan                    payments, or a plan that provides                     situated or to dissimilar circumstances.
                                                  sponsor objects as specified in                         coverage or payments for some or all                  [FR Doc. 2017–21851 Filed 10–6–17; 11:15 am]
                                                  paragraph (a)(2) of this section. Such                  contraceptive services, based on its                  BILLING CODE 4830–01–P; 4510–29–P; 4120–01–P;
                                                  non-governmental plan sponsors                          sincerely held religious beliefs.                     6325–64–P
asabaliauskas on DSKBBXCHB2PROD with RULES




                                             VerDate Sep<11>2014   20:13 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00045   Fmt 4701   Sfmt 9990   E:\FR\FM\13OCR2.SGM   13OCR2
